Exhibit 10.1
Execution Version


exhibit101termloanagr_image1.gif [exhibit101termloanagr_image1.gif] Deal CUSIP
24664GAC-5
Facility CUSIP 24664GAD-3
TERM LOAN CREDIT AGREEMENT
by and among
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
WELLS FARGO SECURITIES, LLC,
BARCLAYS BANK PLC,
SUNTRUST ROBINSON HUMPHREY, INC. and
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,
as Joint Lead Arrangers and Joint Bookrunners,
THE BANK OF TOKYO-MITSUBISHI, LTD., CREDIT SUISSE SECURITIES (USA) LLC,
PNC CAPITAL MARKETS LLC and FIFTH THIRD BANK,
as Co-Managers,
THE LENDERS THAT ARE PARTIES HERETO,
as the Lenders,
and
DELEK US HOLDINGS, INC.,
as Borrower,
Dated as of March 30, 2018



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------


TABLE OF CONTENTS




 
 
 
Page
1.
DEFINITIONS AND CONSTRUCTION
1
 
 
 
 
 
1.1


Definitions
1
 
1.2


Accounting Terms
56
 
1.3


UCC and PPSA
57
 
1.4


Construction
57
 
1.5


Time References
58
 
1.6


Schedules and Exhibits
58
 
1.7


Rates
58
 
1.8


Cashless Rollovers
58
 
1.9


Limited Condition Acquisition or Investment
58
 
1.10


Québec Matters
59
 
 
 
 
2.
LOANS AND TERMS OF PAYMENT
60
 
 
 
 
 
2.1


Loans
60
 
2.2


Procedure for Advance of Loans
60
 
2.3


Repayments of Loans
60
 
2.4


Prepayment of Loans
60
 
2.5


Interest
64
 
2.6


Notice and Manner of Conversion or Continuation of Loans
65
 
2.7


Fees
66
 
2.8


Manner of Payment
66
 
2.9


Evidence of Indebtedness
66
 
2.10


Sharing of Payments by Lenders
66
 
2.11


Agent's Clawback
67
 
2.12


Changed Circumstances
68
 
2.13


Indemnity
69
 
2.14


Increased Costs
69
 
2.15


Taxes
70
 
2.16


Mitigation Obligations; Replacement of Lenders
70
 
2.17


Incremental Facilities
75
 
2.18


Refinancing Facilities
79
 
2.19


Extension of Loan
80
 
2.20


Defaulting Lenders
80
 
 
 
 
3.
CONDITIONS
80
 
 
 
 
 
3.1


Conditions Precedent to the Initial Loans
80
 
 
 
 



-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


4.
REPRESENTATIONS AND WARRANTIES
80
 
 
 
 
 
4.1


Due Organization and Qualification; Subsidiaries
80
 
4.2


Due Authorization; No Conflict
80
 
4.3


Governmental Consents
80
 
4.4


Binding Obligations; Perfected Liens
80
 
4.5


Title to Assets; No Encumbrances
80
 
4.6


Litigation
80
 
4.7


Compliance with Laws
80
 
4.8


Financial Statements; No Material Adverse Effect
80
 
4.9


Solvency
80
 
4.10


Employee Benefits
80
 
4.11


Environmental Condition
80
 
4.12


Complete Disclosure
80
 
4.13


Patriot Act
80
 
4.14


Indebtedness
80
 
4.15


Payment of Taxes
80
 
4.16


Margin Stock
80
 
4.17


Governmental Regulation
80
 
4.18


OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
80
 
4.19


Employee and Labor Matters
80
 
4.20


[Reserved]
80
 
4.21


[Reserved]
80
 
4.22


[Reserved]
80
 
4.23


[Reserved]
80
 
4.24


[Reserved]
80
 
4.25


Location of Chief Executive Office; Registered Offices
80
 
4.26


[Reserved]
80
 
4.27


[Reserved]
80
 
4.28


[Reserved]
80
 
4.29


[Reserved]
80
 
4.30


[Reserved]
80
 
4.31


Deposit Accounts; Securities Accounts; Commodity Accounts
80
 
4.32


Intellectual Property
80
 
4.33


Insurance
80
 
4.34


Security Documents
80
 
4.35


Intermediation Documents
81
 
4.36


EEA Financial Institution
81
 
 
 
 
5.
AFFIRMATIVE COVENANTS
81
 
 
 
 
 
5.1


Financial Statements, Reports, Certificates
81
 
5.2


Reporting
81



-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


 
5.3


Existence
81
 
5.4


Maintenance of Properties
81
 
5.5


Taxes
81
 
5.6


Insurance
81
 
5.7


Inspections; Examinations; Books and Records
82
 
5.8


Compliance with Laws
82
 
5.9


Environmental
82
 
5.10


Disclosure Updates
82
 
5.11


Formation of Subsidiaries
82
 
5.12


Further Assurances
83
 
5.13


Real Property
84
 
5.14


Compliance with ERISA and the IRC
84
 
5.15


[Reserved]
84
 
5.16


[Reserved]
84
 
5.17


[Reserved]
84
 
5.18


OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
84
 
5.19


[Reserved]
85
 
5.20


Intermediation Documents
85
 
5.21


Maintenance of Ratings
85
 
5.22


Control Agreements
85
 
5.23


Post-Closing Obligations
85
 
5.24


Collateral Account
85
 
 
 
 
6.
NEGATIVE COVENANTS
85
 
 
 
 
 
6.1


Indebtedness
85
 
6.2


Liens
85
 
6.3


Restrictions on Fundamental Changes
85
 
6.4


Disposal of Assets
86
 
6.5


Nature of Business
86
 
6.6


Amendments
86
 
6.7


Restricted Payments
86
 
6.8


Accounting Methods; Organizational Documents
89
 
6.9


Transactions with Affiliates
89
 
6.10


Use of Proceeds
90
 
6.11


Designation of Restricted and Unrestricted Subsidiaries
91
 
6.12


Limitation on Encumbrances on Excluded Real Property and the MLP GP
92
 
6.13


Burdensome Agreement
92
 
6.14


Covenants Relating to MLP Subsidiaries
94
 
6.15


Hedging
94
 
6.16


Certain Undertakings Relating to the Separateness of the MLP and MLP
Subsidiaries
94
 
6.17


Intermediation Facilities
94
 
6.18


Canadian Defined Benefit Pension Plan
94



-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


7.
EVENTS OF DEFAULT
94
 
 
 
 
 
7.1


Payments
94
 
7.2


Covenants
94
 
7.3


Judgments
95
 
7.4


Voluntary Bankruptcy, etc.
95
 
7.5


Involuntary Bankruptcy, etc.
95
 
7.6


Default Under Other Agreements
95
 
7.7


Representations, etc.
95
 
7.8


Guaranty
96
 
7.9


Security Documents
96
 
7.10


Loan Documents
96
 
7.11


Change of Control
96
 
7.12


ERISA; Canadian Pension Plans
96
 
7.13


Certain Environmental Event
96
 
7.14


Intercreditor Provisions
96
 
 
 
 
8.
RIGHTS AND REMEDIES
96
 
 
 
 
 
8.1


Rights and Remedies
97
 
8.2


Remedies Cumulative
97
 
8.3


Credit of Payments and Proceeds
97
 
8.4


Agent May File Proofs of Claim
98
 
8.5


Credit Bidding
98
 
 
 
 
9.
WAIVERS; INDEMNIFICATION
99
 
 
 
 
 
9.1


Demand; Protest; etc.
99
 
9.2


[Reserved]
99
 
9.3


Indemnification
99
 
 
 
 
10.
NOTICES
100
 
 
 
 
11.
CHOICES OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION
101
 
 
 
 
12.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
102
 
 
 
 
 
12.1


Assignments and Participations
102
 
12.2


Successors
106
 
 
 
 
 
 
 
 
 
 
 
 



-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


13.
AMENDMENTS; WAIVERS
106
 
 
 
 
 
13.1


Amendments and Waivers
106
 
13.2


No Waivers; Cumulative Remedies
108
 
 
 
 
14.
AGENTS; THE LENDER GROUP; QUÉBEC PROVISIONS
108
 
 
 
 
 
14.1


Appointment and Authorization of Agent
108
 
14.2


Delegation of Duties
110
 
14.3


Liability of Agent
110
 
14.4


Reliance by Agent
110
 
14.5


Notice of Default or Event of Default
111
 
14.6


Credit Decision
111
 
14.7


Costs and Expenses; Indemnification
112
 
14.8


Agent in Individual Capacity
112
 
14.9


Successor Agent
112
 
14.10


Lender in Individual Capacity
113
 
14.11


Collateral and Guaranty Matters
113
 
14.12


Restrictions on Actions by Lenders; Sharing of Payments
115
 
14.13


Agency for Perfection
116
 
14.14


Payments by Agent to the Lenders
116
 
14.15


Concerning the Collateral and Related Loan Documents
116
 
14.16


Confidentiality; Reports and Information
116
 
14.17


Several Obligations; No Liability
116
 
14.18


Joint Lead Arrangers
116
 
 
 
 
15.
[RESERVED]
117
 
 
 
 
16.
GENERAL PROVISIONS
117
 
 
 
 
 
16.1


Effectiveness
117
 
16.2


Section Headings
117
 
16.3


Interpretation
117
 
16.4


Severability of Provisions
117
 
16.5


[Reserved]
117
 
16.6


Debtor-Creditor Relationship
117
 
16.7


Counterparts; Electronic Execution
117
 
16.8


Revival and Reinstatement of Obligations; Certain Waivers
117
 
16.9


Confidentiality
118
 
16.10


Survival
119
 
16.11


Patriot Act; Due Diligence
120
 
16.12


Integration
120
 
16.13


[Reserved]
120



-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


 
16.14


Acknowledgment and Consent to Bail-In of EEA Financial Institutions
120
 
16.15


Certain ERISA Matters
120
 
16.16


Permitted Intercreditor Agreements and Intermediation Access Agreements
122
 
16.17


Canadian Anti-Terrorism Laws
123



-vi-



--------------------------------------------------------------------------------






EXHIBITS AND SCHEDULES
Exhibit A    Form of Assignment and Acceptance
Exhibit B    Form of Compliance Certificate
Exhibit C    Form of Note
Exhibit D    Form of Perfection Certificate
Exhibit E    Form of Notice of Borrowing
Exhibit F    Form of Notice of Conversion/Continuation
Exhibit G-1    Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Lenders)
Exhibit G-2            Form of U.S. Tax Compliance Certificate (Non-Partnership
Foreign
Participants)
Exhibit G-3            Form of U.S. Tax Compliance Certificate (Foreign
Participant
Partnerships)
Exhibit G-4            Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships)


Schedule A-1            Commitments
Schedule B-1            Authorized Persons
Schedule C-1            Existing Liens
Schedule D-1            Real Property Collateral
Schedule E-1            Specified Assets
Schedule 3.1            Conditions Precedent
Schedule 4.1(b)            Capitalization of Borrower
Schedule 4.1(c)            Capitalization of Borrower’s Subsidiaries
Schedule 4.1(d)            Subscriptions, Options, Warrants, Calls
Schedule 4.6(b)            Litigation
Schedule 4.10            ERISA/Canadian Pension Matters
Schedule 4.11            Environmental Matters
Schedule 4.14            Existing Indebtedness
Schedule 4.25            Chief Executive Offices/Registered Offices
Schedule 4.31            Deposit Accounts; Securities Accounts; Commodity
Accounts
Schedule 4.32            Intellectual Property
Schedule 4.35            Existing Intermediation Documents
Schedule 5.1            Financial Statements, Reports, Certificates
Schedule 5.2            Reporting
Schedule 5.6            Insurance Companies
Schedule 5.23            Post-Closing Obligations
Schedule 6.9            Affiliate Transactions
Schedule 6.13            Burdensome Agreements








-vii-



--------------------------------------------------------------------------------






TERM LOAN CREDIT AGREEMENT
THIS TERM LOAN CREDIT AGREEMENT, is entered into as of March 30, 2018 by and
among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association (“Wells
Fargo”), as administrative agent for each member of the Lender Group (as defined
below) (in such capacity, together with its successors and assigns in such
capacity, “Agent”), Wells Fargo Securities, LLC, Barclays Bank PLC, SunTrust
Robinson Humphrey, Inc., and Regions Capital Markets, a division of Regions
Bank, each as a joint lead arranger and joint bookrunner (each in such
capacities, together with its successors and assigns in such capacities, a
“Joint Lead Arranger”, and collectively, “Joint Lead Arrangers”), The Bank of
Tokyo-Mitsubishi, Ltd., Credit Suisse Securities (USA) LLC, PNC Capital Markets
LLC and Fifth Third Bank, each as a co-manager (each in such capacity, together
with its successors and assigns in such capacity, a “Co-Manager” and
collectively, “Co-Managers”) and DELEK US HOLDINGS, INC., a Delaware corporation
(the “Borrower”).
The parties agree as follows:

1.
DEFINITIONS AND CONSTRUCTION.


1.1.    Definitions. As used in this Agreement, the following terms shall have
the following definitions:
“ABL Agent” means the agent under the ABL Agreement and related collateral
documents, and any successor or new administrative agent thereunder. As of the
Closing Date, Wells Fargo Bank, National Association is the ABL Agent.
“ABL Agreement” means that certain Second Amended and Restated Credit Agreement,
dated as of the date hereof, by and among the ABL Agent, the ABL Lenders party
thereto from time to time, the Borrower, as administrative borrower, the other
loan parties party thereto from time to time, as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with this
Agreement and the ABL Intercreditor Agreement.
“ABL Documents” means the ABL Agreement, and all agreements, documents and
instruments executed and/or delivered in connection therewith.
“ABL Facility” means the credit facility established pursuant to the ABL
Agreement.
“ABL Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of even date with this Agreement, between Agent and the ABL Agent.
“ABL Lenders” means the lenders from time to time party to the ABL Agreement.
“ABL Loans” means “Loans” (as defined in the ABL Agreement as in effect on the
date hereof).
“ABL Priority Collateral” has the meaning specified therefor in the ABL
Intercreditor Agreement.
“Acknowledgment Agreement” has the meaning specified therefor in the definition
of “Intermediation Access Agreement”.




--------------------------------------------------------------------------------





“Account” means an account (as that term is defined in the UCC or, to the extent
applicable, the PPSA).
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, amalgamation or otherwise) by a
Person or its Subsidiaries of all or substantially all of the Equity Interests
of any other Person.
“Additional Documents” has the meaning specified therefor in Section 5.12 of
this Agreement.
“Additional Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral which are intended to rank pari passu in priority to the Liens on the
Collateral securing the Obligations, a customary intercreditor agreement in form
and substance reasonably acceptable to the Agent and the Borrower, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank equal in priority to the Liens on the Collateral
securing the Obligations and (b) to the extent executed in connection with the
incurrence of Indebtedness secured by Liens on the Collateral which are intended
to rank junior to the Liens on the Collateral securing the Obligations a
customary intercreditor agreement in form and substance reasonably acceptable to
the Agent and the Borrower, which agreement shall provide that the Liens on the
Collateral securing such Indebtedness shall rank junior to the Liens on the
Collateral securing the Obligations.
“Administrative Questionnaire” has the meaning specified therefor in Section
12.1(a) of this Agreement.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise.
“Agency Fee Letter” means that certain Fee Letter, dated as of the date hereof,
between the Borrower and the Agent.
“Agent” has the meaning specified therefor in the preamble to this Agreement.
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, representatives and agents.
“Agent’s Liens” means the Liens granted by each Loan Party or its Subsidiaries
to Agent under the Loan Documents and securing the Obligations.
“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a LIBOR
Rate or Base Rate floor or otherwise; provided, that original issue discount and
upfront fees shall be equated to interest rate assuming a 4-year life to
maturity


-2-



--------------------------------------------------------------------------------





(or, if less, the stated life to maturity at the time of its incurrence of the
applicable Indebtedness); and provided, further, that “All-In Yield” shall not
include customary commitment, amendment, underwriting or arranger fees,
structuring fees or other fees payable, in each case to the extent not paid
generally to all lenders in the primary syndication of such Indebtedness.
“Alon Notes” means those certain 3.00% Convertible Senior Notes due 2018, issued
by Alon USA Energy, Inc.
“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or Subsidiary or Affiliate thereof is located or is doing
business.
“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.
“Applicable Cash Percentage” means, for any fiscal year: (a) fifty percent
(50.00%), if the Secured Net Leverage Ratio of the Borrower as of the last day
of such fiscal year is greater than 3.00:1.00; (b) twenty-five percent (25.00%),
if the Secured Net Leverage Ratio of the Borrower as of the last day of such
fiscal year is less than or equal to 3.00:1.00, but greater than 2.50:1.00; and
(c) zero percent (0.00%) if the Secured Net Leverage Ratio of the Borrower as of
the last day of such fiscal year is less than or equal to 2.50:1.00.
“Applicable Law” means all applicable provisions of constitutions, laws
(including principles of common law), statutes, ordinances, rules, treaties,
regulations, permits, licenses, approvals and orders of Governmental Authorities
and all applicable orders and decrees of all courts and arbitrators.
“Applicable Margin” means (a) in the case of a Base Rate Loan, 1.50 percentage
points (the “Base Rate Margin”) and (b) in the case of a LIBOR Rate Loan, 2.50
percentage points (the “LIBOR Rate Margin”).
“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.
“Arranger Fee Letter” means that certain letter agreement, dated as of the date
hereof, by and among the Borrower, Wells Fargo Securities, Barclays Bank PLC,
SunTrust Robinson Humphrey, Inc., Regions Capital Markets, a division of Regions
Bank, The Bank of Tokyo-Mitsubishi, Ltd., Credit Suisse Securities (USA) LLC,
Credit Suisse AG, Cayman Islands Branch, PNC Capital Markets LLC and Fifth Third
Bank.
“Assignee” has the meaning specified therefor in Section 12.1(a) of this
Agreement.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A to this Agreement or any other form
approved by the Agent.
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP in all
material respects.


-3-



--------------------------------------------------------------------------------





“Authorized Persons” means any one of the individuals identified as an officer
of the Borrower on Schedule B-1 to this Agreement, or any other individual
identified by Borrower as an authorized officer and authenticated through
Agent’s electronic platform or portal in accordance with its procedures for such
authentication.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bakersfield Refinery” means the crude oil refinery and associated facilities
owned by Alon Bakersfield Property, Inc. and located at or near Bakersfield,
California
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis), plus one percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate” (the “Prime Rate”), with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate (and, if any such announced
rate is below zero, then the rate determined pursuant to this clause (c) shall
be deemed to be zero).
“Base Rate Loan” means each Loan that bears interest at a rate determined by
reference to the Base Rate.
“Base Rate Margin” has the meaning specified therefor in the definition of
Applicable Margin.
“Big Spring Refinery” means the crude oil refinery (other than any Midstream
Assets) owned by Alon USA Refining, LLC and located at or near Big Spring, Texas
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
“Borrower” has the meaning specified therefor in the preamble to this Agreement.
“Borrower Materials” means materials and/or information provided by or on behalf
of the Borrower or any Subsidiary hereunder.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York, except
that, if a determination of a Business Day


-4-



--------------------------------------------------------------------------------





shall relate to a LIBOR Rate Loan, the term “Business Day” also shall exclude
any day on which banks are closed for dealings in Dollar deposits in the London
interbank market.
“Canadian Anti-Terrorism Laws” means the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada) and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws,
whether within Canada or elsewhere, the Criminal Code (Canada), the United
Nations Act (Canada), United Nations Al-Qaida and Taliban Regulations, the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism, and any similar laws in effect in Canada from time to time.
“Canadian Copyright Security Agreement” has the meaning specified therefor in
the Canadian Guaranty and Security Agreement.
“Canadian Defined Benefit Pension Plan” means any Canadian Pension Plan which
contains a “defined benefit provision” as defined in subsection 147.1(1) of the
Income Tax Act (Canada).
“Canadian Dollars” or “C$” means the lawful currency of Canada.
“Canadian Guaranty and Security Agreement” means a Canadian guaranty and
security agreement, dated as of even date with this Agreement, in form and
substance reasonably satisfactory to Agent, executed and delivered by each
Canadian Loan Party to Agent.
“Canadian Loan Parties” means, collectively, (a) DK Canada, and (b) each other
Person organized under the laws of Canada or any province thereof that at any
time, at the election of the Borrower, becomes a Loan Party under the Loan
Documents; and “Canadian Loan Party” means any one of them.
“Canadian Patent Security Agreement” has the meaning specified therefor in the
Canadian Guaranty and Security Agreement.
“Canadian Pension Event” means (a) the termination in whole or in part of any
Canadian Defined Benefit Pension Plan, (b) the merger of a Canadian Pension
Plan, of which a Loan Party is the administrator or plan sponsor, with another
pension plan, where either plan contains a defined benefit provision and has at
any time been funded by a trust, (c) a material change in the contribution rates
payable by a Borrower to a Canadian Pension Plan, (d) the receipt by any
Borrower of any notice concerning liability arising from the withdrawal or
partial withdrawal of any Borrower or any other party from a Canadian Pension
Plan, (e) the occurrence of an event under the Income Tax Act (Canada) that
could reasonably be expected to affect the registered status of any Canadian
Pension Plan, (f) the receipt by any Borrower of any order or notice of
intention to issue an order from the applicable pension standards regulator that
could reasonably be expected to affect the registered status or cause the
termination (in whole or in part) of any Canadian Defined Benefit Pension Plan,
(g) the receipt of notice by the administrator or the funding agent of any
failure to remit contributions to a Canadian Pension Plan by the applicable
Borrower, (h) the adoption of any amendment to a Canadian Pension Plan that
would require the provision of security pursuant to Applicable Law, or (i) the
receipt by any Borrower of notice of any other event or condition with respect
to a Canadian Pension Plan that could reasonably be expected to have a Material
Adverse Effect.
“Canadian Pension Plan” means a pension plan that is a “registered pension plan”
(as defined in the Income Tax Act (Canada)) or that is required to be registered
under, or is subject to, the Employment Pension Plans Act (Alberta) or other
Canadian federal or provincial law with respect to pension benefits standards
and that is maintained or contributed to by a Loan Party or any of its
Subsidiaries for its Canadian employees


-5-



--------------------------------------------------------------------------------





or former employees, but does not include the Canada Pension Plan or the Québec
Pension Plan as maintained by the Government of Canada or the Province of
Québec, respectively.
“Canadian Trademark Security Agreement” has the meaning specified therefor in
the Canadian Guaranty and Security Agreement.
“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, (b) expenditures made during such period to consummate one or more
Acquisitions and (c) expenditures during such period that, pursuant to a written
agreement, are reimbursed by a third Person (excluding any Loan Party or any of
its Affiliates).
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Captive Insurer” means any Restricted Subsidiary of the Borrower that is a
captive insurance company established for the primary purpose of insuring any
Loan Parties and their Restricted Subsidiaries and that is or will be subject to
regulation as an insurance subsidiary.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one (1) year from the date of acquisition thereof and,
at the time of acquisition, having one of the two highest ratings obtainable
from either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service,
Inc. (“Moody’s”), (c) commercial paper as to which the obligor thereunder is
resident of the United States and maturing no more than two-hundred and seventy
(270) days from the date of creation thereof and, at the time of acquisition,
having a rating of at least A-1 from S&P or at least P-1 from Moody’s, (d)
certificates of deposit, time deposits, overnight bank deposits or bankers’
acceptances maturing within one (1) year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof or the District of Columbia or any United States branch of a foreign
bank having at the date of acquisition thereof combined capital and surplus of
not less than $500,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof so long
as the full amount maintained with any such other bank is insured by the Federal
Deposit Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or of any
recognized securities dealer having combined capital and surplus of not less
than $500,000,000, having a term of not more than seven (7) days, with respect
to securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six (6) months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, (h) Investments in money
market funds substantially all of whose assets are invested in the types of
assets described in clauses (a) through (g) above and (i) solely with respect to
any Canadian


-6-



--------------------------------------------------------------------------------





Loan Party, substantially similar investments to those outlined in paragraphs
(a) through (h) above of reasonably comparable credit quality deposited with or
guaranteed by Canadian banks or other Canadian Persons of equivalent
creditworthiness and denominated in Canadian Dollars or Dollars.
“CCQ” means the Civil Code of Québec, and, where applicable, the regulations
promulgated thereunder.
“CFC” means a “controlled foreign corporation” (as that term is defined in
Section 957 of the IRC) or any direct or indirect subsidiary of a controlled
foreign corporation; provided, that no Canadian Loan Party shall constitute a
CFC hereunder.
“Change of Control” means that any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a “person” or “group” shall be deemed to
have “beneficial ownership” of all Equity Interests that such “person” or
“group” has the right to acquire, whether such right is exercisable immediately
or only after the passage of time (such right, an “option right”)), directly or
indirectly, of more than forty percent (40%) of the Equity Interests of the
Borrower entitled to vote in the election of members of the Board of Directors
of the Borrower.
“Change in Law” means the occurrence after the date of this Agreement of: (a)
the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Extended Loans of a given tranche, Initial Commitments,
Incremental Commitments or Refinancing Commitments of a given tranche and
(c) when used with respect to Loans, refers to whether such Loans are Initial
Loans, Incremental Loans, Refinancing Loans of a given tranche or Extended Loans
of a given tranche. Initial Commitments, Incremental Commitments or Refinancing
Commitments (and in each case, the Loans made pursuant to such Commitments) that
have different terms and conditions shall be construed to be in different
Classes. Commitments (and, in each case, the Loans made pursuant to such
Commitments) that have the same terms and conditions shall be construed to be in
the same Class.
“Closing Date” means the date of the making of the Initial Loans under this
Agreement.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.


-7-



--------------------------------------------------------------------------------





“Collateral Account” means any Deposit Account or other account established by
the Borrower or any Loan Party under the sole control of the Agent pursuant to a
Control Agreement and in which the Agent has a perfected security interest on
behalf of the Lender Group, that is free from all other Liens (other than Liens
permitted under clause (r) of the definition of “Permitted Liens”) and includes
solely identifiable cash and Cash Equivalents received from Dispositions of Term
Priority Collateral, an Insurance and Condemnation Event relating to Term
Priority Collateral, foreclosures on or sales of Term Priority Collateral or any
other awards or proceeds of Term Priority Collateral pursuant to the Loan
Documents, including interest earned thereon.
“Co-Managers” has the respective meaning specified therefor in the preamble to
this Agreement.
“Commitment” means an Initial Commitment, an Incremental Commitment or a
Refinancing Commitment as the context may require.
“Commodity Account” means any commodity account (as that term is defined in the
UCC or, to the extent applicable, the PPSA).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B to this Agreement delivered by the chief financial officer of Borrower
to Agent.
“Confidential Information” has the meaning specified therefor in Section 16.9(a)
of this Agreement.
“Consolidated Funded Indebtedness” shall mean, as of any date of determination,
the aggregate amount (without duplication) of all Funded Indebtedness of the
Borrower and its Restricted Subsidiaries as of such date, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis, without duplication, in accordance with GAAP and before any
reduction in respect of preferred stock dividends; provided, that in calculating
Consolidated Net Income of the Borrower and its Restricted Subsidiaries for any
period, there shall be excluded (a) any net income (loss) of any Person if such
Person is not the Borrower or a Restricted Subsidiary, except that the
Borrower’s or any Restricted Subsidiary’s equity in the net income of any such
Person for such period shall be included in such Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
period to the Borrower or a Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution to a
Restricted Subsidiary, to the limitations contained in clause (b) below); (b)
solely for purposes of Section 6.7, any net income (loss) of any Restricted
Subsidiary that is not a Guarantor if such Restricted Subsidiary is subject to
restrictions, directly or indirectly, on the payment of dividends or the making
of similar distributions by such Restricted Subsidiary, directly or indirectly,
to the Borrower by operation of the terms of such Restricted Subsidiary’s
charter or any agreement, instrument, judgment, decree, order, statute or
governmental rule or regulation applicable to such Restricted Subsidiary or its
stockholders (other than (x) restrictions that have been waived or otherwise
released, (y) restrictions pursuant to this Agreement and (z) restrictions in
effect on the Closing Date with respect to a Restricted Subsidiary and other
restrictions with respect to such Restricted Subsidiary that taken as a whole
are not materially less favorable to the Agent and the Lenders hereunder than
such restrictions in effect on the Closing Date as determined by the Borrower in
good faith), except that (i) the Borrower’s equity in the net income of any such
Restricted Subsidiary for such period shall be included in such Consolidated Net
Income up to the aggregate amount of any dividend or distribution that was or
that


-8-



--------------------------------------------------------------------------------





could have been made by such Restricted Subsidiary during such period to the
Borrower or another Restricted Subsidiary (subject, in the case of a dividend
that could have been made to another Restricted Subsidiary, to the limitation
contained in this clause (b)) and (ii) the net loss of such Restricted
Subsidiary shall be included to the extent of the aggregate Investment of the
Borrower or any of its other Restricted Subsidiaries in such Restricted
Subsidiary; (c) (x) any gain or loss realized upon the sale, abandonment or
other disposition of any asset of the Borrower or any Restricted Subsidiary
(including Specified Assets and pursuant to any sale/leaseback transaction) that
is not sold, abandoned or otherwise disposed of in the ordinary course of
business (as determined in good faith by the chief executive officer, the chief
financial officer or other financial officer that is an Authorized Person of the
Borrower) and (y) any gain or loss realized upon the disposal, abandonment or
discontinuation of operations constituting a material business unit of the
Borrower or any Restricted Subsidiary, and any income (loss) from disposed,
abandoned or discontinued operations constituting a material business unit; (d)
(x) any extraordinary, unusual or nonrecurring gain, loss or charge and (y) any
fees, expenses and charges associated with the transactions contemplated hereby
and the ABL Facility occurring on the Closing Date and any acquisition,
disposition, merger, amalgamation or consolidation; (e) the cumulative effect of
a change in accounting principles or a change as a result of the adoption or
modification of accounting policies; (f) all deferred financing costs written
off and premiums paid in connection with any early extinguishment of
Indebtedness or Hedge Obligations or other derivative instruments; (g) any
unrealized gains or losses in respect of Hedge Obligations; (h) any unrealized
foreign currency transaction gains or losses in respect of Indebtedness of any
Person denominated in a currency other than the functional currency of such
Person; (i) any non-cash compensation charge arising from any grant of stock,
stock options or other equity-based awards, or any vesting or acceleration
thereof; (j) to the extent otherwise included in Consolidated Net Income, any
unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of the Borrower or any Restricted
Subsidiary owing to the Borrower or any Restricted Subsidiary; (k) any non-cash
charge, expense or other impact attributable to application of the purchase or
recapitalization method of accounting (including the total amount of
depreciation and amortization, cost of sales or other non-cash expense resulting
from the write-up of assets to the extent resulting from such purchase or
recapitalization accounting adjustments); (l) expenses related to the conversion
or modification of various employee benefit programs, and non-cash compensation
related expenses; (m) any fees, expenses, charges, premiums or other payments,
or any amortization thereof, in connection with the incurrence of Indebtedness
(including such fees, expenses or charges related to the offering and issuance
of debt securities, the syndication and incurrence of any Loans or the ABL
Facility), Equity Issuance, refinancing transaction or amendment or modification
of any debt instrument (including any amendment or other modification of the any
Loans or the ABL Facility) and including, in each case, any such transaction
consummated on or prior to the Closing Date and any such transaction undertaken
but not completed, and any charges or non-recurring costs incurred during such
period as a result of any such transaction, in each case whether or not
successful or consummated; (n) any expenses, charges or losses to the extent
covered by insurance or indemnity and actually reimbursed, or, so long as such
Person has made a determination that there exists reasonable evidence that such
amount will in fact be reimbursed by the insurer or indemnifying party and only
to the extent that such amount is in fact reimbursed within 365 days of the date
of the insurable or indemnifiable event (net of any amount so added back in any
prior period to the extent not so reimbursed within the applicable 365-day
period); and (o) any impairment charge or asset write-off or write-down,
including impairment charges or asset write-offs or write-downs related to
intangible assets, long-lived assets, investments in debt and equity securities
and investments recorded using the equity method or as a result of a change in
law or regulation, in each case, pursuant to GAAP, and the amortization of
intangibles arising pursuant to GAAP.
“Consolidated Total Net Indebtedness” shall mean, at any date, the aggregate
principal amount of Consolidated Funded Indebtedness (net of Unrestricted Cash
as of such date).


-9-



--------------------------------------------------------------------------------





“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Loans, or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided, that (i) such Indebtedness has a
maturity no earlier than the Maturity Date for the Refinanced Debt, (ii) no
Subsidiary of the Borrower shall Guarantee any such Credit Agreement Refinancing
Indebtedness unless such Subsidiary is a Guarantor hereunder and, if secured, no
Credit Agreement Refinancing Indebtedness shall be secured by Liens on any
assets other than the Collateral and shall be secured on an pari passu basis
with or on a junior basis to the Liens securing the Obligations, and such Credit
Agreement Refinancing Indebtedness shall be subject to the relevant
Intercreditor Agreement(s), (iii) the Weighted Average Life to Maturity of such
Indebtedness shall be no shorter than the remaining Weighted Average Life to
Maturity for the Refinanced Debt, (iv) such Indebtedness shall not have a
greater principal amount than the principal amount of the Refinanced Debt plus
accrued but unpaid interest, fees, premiums (if any) and penalties thereon and
reasonable fees, expenses, original issue discount and upfront fees associated
with the refinancing, (v) the other terms and conditions of such Indebtedness
shall not be more restrictive (taken as a whole) to the Borrower and its
Restricted Subsidiaries (as determined by the Borrower in good faith) than those
applicable to the Refinanced Debt (except for (x) pricing, premiums, fees, rate
floors and optional prepayment and redemption terms and (y) covenants or other
provisions applicable only to periods after the Latest Maturity Date at the time
of incurrence of such Indebtedness and it being understood that to the extent
any financial maintenance covenant is added for the benefit of such Credit
Agreement Refinancing Indebtedness in the form of Refinancing Loans or
refinancing notes or other debt securities (whether issued in a public offering,
Rule 144A, private placement or otherwise), no consent shall be required from
the Agent or any of the Lenders to the extent that such financial maintenance
covenant is also added for the benefit of the Loans remaining outstanding after
the incurrence or issuance of such Credit Agreement Refinancing Indebtedness
(provided that a certificate of an Authorized Person of the Borrower delivered
to the Agent at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement of this clause (v) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Agent notifies the Borrower within such five (5) Business Day period
that it disagrees with such determination (including a description of the basis
upon which it disagrees))), and (vi) such Refinanced Debt shall be repaid,
repurchased, retired, defeased or satisfied and discharged, all accrued
interest, fees, premiums (if any) and penalties in connection therewith shall be
paid, and all commitments thereunder terminated, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.
Notwithstanding anything to the contrary, only Credit Agreement Refinancing
Indebtedness (other than debt securities) that is pari passu in right of payment
and security shall share ratably in any voluntary or mandatory prepayments of
the Loans unless the Borrower and the Lenders in respect of such Credit
Agreement Refinancing Indebtedness elect lesser payments and, if such Credit
Agreement Refinancing Indebtedness is a notes issuance, such Credit Agreement
Refinancing Indebtedness shall have no mandatory prepayment or redemption
provisions other than customary prepayments for notes offerings required as a
result of a “change of control” or asset sales or other prepayment events
consistent with market practice at the time of issuance.


-10-



--------------------------------------------------------------------------------





“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect, including, without limitation, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada).
“Declined Proceeds” has the meaning specified therefor in Section 2.4(b)(viii).
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable Default or Event of Default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to Agent or any
other Lender any other amount required to be paid by it hereunder within two (2)
Business Days of the date when due, (b) has notified the Borrower or Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable Default or Event of Default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by Agent or Borrower, to confirm in
writing to Agent and Borrower that it will comply with its prospective funding
obligations hereunder (provided, that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
Agent and Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of any Insolvency Proceeding, (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state, provincial or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided, that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or Canada, as applicable, or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Borrower and each Lender.
“Deposit Account” means any deposit account (as that term is defined in the UCC)
and includes, in the case of a Canadian Loan Party, any account maintained for
the deposit of funds with a Canadian bank accepting funds for deposit in Canada.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition that is designated as “Designated Non-Cash Consideration”
pursuant to a certificate of an Authorized Person of the Borrower,


-11-



--------------------------------------------------------------------------------





setting forth the basis of such valuation, less the amount of cash and Cash
Equivalents received in connection with a subsequent sale of such Designated
Non-Cash Consideration.
“Discharge of ABL Debt” has the meaning specified therefor in the ABL
Intercreditor Agreement.
“Disposition” or “Dispose” means the sale, conveyance, transfer, license, lease,
assignment or other disposition (including any sale and leaseback transaction
and any sale or issuance of Equity Interests in a Restricted Subsidiary, other
than directors’ qualifying shares and shares issued to foreign nationals to the
extent required by applicable law) of any property by any Person, including any
sale, conveyance, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided, that “Disposition” and “Dispose” shall not be
deemed to include any issuance by the Borrower of any of its Equity Interests to
another Person or a theft, loss, physical destruction or damage, taking or
similar event with respect to any property of any Person.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, casualty, condemnation
event or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control, casualty, condemnation event or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) are redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part (except as a result
of a change of control, casualty, condemnation event or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control,
casualty, condemnation event or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments) or (c) are or become convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date; provided that Equity
Interests in any Person that are issued to any director or employee, or to any
plan for the benefit of directors or employees, shall not constitute
Disqualified Equity Interests solely because they may be required to repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“Disqualified Institution” means, on any date, (a) any Person designated by
Borrower as a “Disqualified Institution” by written notice delivered to Agent
prior to the date hereof, (b) those Persons who are direct competitors of the
Borrower identified in writing by Borrower to Agent from time to time, subject
to the written consent of Agent and (c) in the case of each Person identified
pursuant to clauses (a) and (b) above, any of their Affiliates that are either
(i) identified in writing by Borrower from time to time, or (ii) clearly
identifiable as Affiliates on the basis of such Affiliate’s name (other than, in
the case of this clause (ii), Affiliates that are bona fide debt funds);
provided, that no designation of any Person as a Disqualified Institution shall
retroactively disqualify any assignments or participations made to, or
information provided to, such Person before it was designated as a Disqualified
Institution, and such Person shall not be deemed to be a Disqualified
Institution in respect of any assignments or participations made to such Person
prior to the date of such designation; provided, further, that “Disqualified
Institutions” shall exclude any Person that Borrower has designated as no longer
being a “Disqualified Institution” by written notice delivered to Agent from
time to time; provided, further, that in connection with any assignment or
participation, the Assignee or Participant with respect to such proposed
assignment or participation that is an investment bank, a commercial bank, a
finance company, a fund, or other Person which merely has an


-12-



--------------------------------------------------------------------------------





economic interest in any such direct competitor, and is not itself such a direct
competitor of Borrower or its Subsidiaries, shall not be deemed to be a
Disqualified Institution for the purposes of this definition.
“DK Canada” means DK Canada Energy ULC, a British Columbia unlimited liability
company and a wholly owned Subsidiary of the Borrower.
“DM&S” means Delek Marketing & Supply, LLC, a Delaware limited liability
company.
“Dollars” or “$” means United States dollars.
“Domestic Subsidiary” means any Subsidiary of any Loan Party that is not a
Foreign Subsidiary.
“EBITDA” means, for any period, the following determined on a consolidated
basis, without duplication, for the Borrower and its Restricted Subsidiaries in
accordance with GAAP: (a) Consolidated Net Income for such period, plus (b) the
sum of the following, without duplication, to the extent (except with respect to
clauses (b)(xi) and (xii) below) deducted in determining Consolidated Net Income
for such period: (i) provision for all taxes (whether or not paid, estimated or
accrued) based on income, profits or capital (including penalties and interest,
if any); (ii) Interest Expense; (iii) depreciation; (iv) amortization (including
amortization of goodwill and intangibles and amortization and write-off of
financing costs); (v) any non-cash charge, write-down, expense or loss; (vi) any
expenses or charges related to any Disposition, Equity Issuance, Indebtedness or
Investment, in each case permitted by this Agreement (whether or not consummated
or incurred, and including any offering or sale of Equity Interests to the
extent the proceeds thereof were intended to be contributed to the equity
capital of the Borrower or its Restricted Subsidiaries); (vii) the amount of any
loss attributable to non-controlling interests; (viii) all deferred financing
costs written off and premiums paid in connection with any early extinguishment
of Indebtedness or any Hedge Obligation or other derivative instruments; (ix)
the amount of any restructuring charge or reserve or non-recurring integration
charges or reserves (including severance costs, costs associated with office,
facility and branch openings, closings and consolidations (in the case of
openings, incurred in connection with acquisitions and Investments) and
relocation costs); (x) any costs or expenses incurred by the Borrower or any
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such costs or expenses
are funded with cash proceeds contributed to the capital of the Borrower or net
cash proceeds of an issuance of Equity Interests of the Borrower (other than
Disqualified Equity Interests); (xi) proceeds from business interruption
insurance (to the extent such proceeds are not reflected as revenue or income in
computing Consolidated Net Income and only to the extent the losses or other
reduction of net income to which such proceeds are attributable are not
otherwise added back in computing Consolidated Net Income); and (xii) the amount
of “run-rate” cost savings projected by the Borrower in good faith to be
realized as the result of (I) the transactions contemplated hereby and the ABL
Facility occurring on the Closing Date or (II) actions taken or to be taken on
or prior to the date that is 24 months after the consummation of any operational
change, and in each case prior to or during such period (calculated on a pro
forma basis as though such cost savings had been realized on the first day of
such period; it being understood that “run-rate” means the full recurring
benefit for a period that is associated with any action taken or committed to be
taken), net of the amount of actual benefits realized during such period from
such actions; provided that (A) a duly completed certificate signed by the chief
executive officer or the chief financial officer of the Borrower shall be
delivered to the Agent together with the Compliance Certificate required to be
delivered pursuant to Section 5.1, certifying that such cost savings are
reasonably anticipated to be realized as a result of the transactions
contemplated hereby and the ABL Facility occurring on the Closing Date or within
24 months after the consummation of any operational change, as applicable, and
are factually supportable as determined in good faith by the Borrower, and (B)
no cost savings shall be added pursuant to this clause


-13-



--------------------------------------------------------------------------------





(xii) to the extent duplicative of any expenses or charges otherwise added to
Consolidated Net Income, whether through a pro forma adjustment or otherwise,
for such period and (C) projected amounts (not yet realized) may no longer be
added in calculating EBITDA pursuant to subclause (II) of this clause (xii) to
the extent occurring more than eight full fiscal quarters after the specified
action taken in order to realize such projected cost savings.
For the purposes of calculating EBITDA for any period of four (4) consecutive
fiscal quarters (each, a “Reference Period”), if at any time during such
Reference Period (and after the Closing Date), any Loan Party or any of its
Restricted Subsidiaries shall have made an Acquisition in exchange for
consideration in an amount exceeding $15,000,000, EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto (including pro
forma adjustments arising out of events which are directly attributable to such
Acquisition, are factually supportable, and are expected to have a continuing
impact, in each case) or in such other manner acceptable to Agent as if any such
Acquisition or adjustment occurred on the first (1st) day of such Reference
Period.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“El Dorado Refinery” means the crude oil refinery (other than any Midstream
Assets) owned by Lion Oil Company, and located at or near El Dorado, Arkansas.
“Eligible Transferee” means (a) any Lender, (b) any Affiliate of any Lender, (c)
any Related Fund of any Lender and (d) any other Person, other than, in each
case, a natural Person, a Defaulting Lender, a Loan Party, any Subsidiary of a
Loan Party, any Affiliate of a Loan Party or a Disqualified Institution.
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party, Subsidiary or ERISA Affiliate or (b) to which any Loan Party,
Subsidiary or ERISA Affiliate has, or has had at any time within the preceding
six (6) years, any liability, contingent or otherwise.
“Engagement Letter” means that certain Engagement Letter, dated as of February
28, 2018, among the Borrower, Wells Fargo Securities, LLC, and Wells Fargo Bank,
National Association.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving actual or alleged
violations of Environmental Laws or Releases of Hazardous Materials (a) from or
onto any assets, properties, or businesses of the Borrower, any Subsidiary of
the Borrower, or any of their predecessors in interest, (b) from


-14-



--------------------------------------------------------------------------------





or onto adjoining properties or businesses, or (c) from or onto any facilities
which received Hazardous Materials generated by the Borrower, any Subsidiary of
the Borrower, or any of their predecessors in interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any applicable and
enforceable judicial or administrative interpretation thereof, including any
judicial or administrative order, consent decree or judgment, in each case, to
the extent binding on any Loan Party or its Subsidiaries, relating to the
environment, natural resources, human health or safety (to the extent related to
exposure to Hazardous Materials), or the generation, management, transportation,
disposal, or Release or threatened Release of Hazardous Materials, in each case
as amended from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, waiver, variance, or other authorization required
under or issued pursuant to any Environmental Law.
“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act) (other than
any debt security which by its terms is convertible at the option of the holder
into Equity Interests, to the extent such holder has not so converted such debt
security).
“Equity Issuance” means (a) any issuance by the Borrower of shares of its Equity
Interests to any Person that is not a Loan Party or any Restricted Subsidiary
thereof (including, without limitation, in connection with the exercise of
options or warrants or the conversion of any debt securities to equity) and (b)
any capital contribution from any Person that is not a Loan Party into any Loan
Party or any Restricted Subsidiary thereof. The term “Equity Issuance” shall not
include (A) any Disposition or (B) any issuance or incurrence of any
Indebtedness for borrowed money by any Loan Party or any of its Restricted
Subsidiaries.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder. Any reference to a specific section of ERISA shall be deemed to be a
reference to such section of ERISA and any successor statutes, and all
regulations and guidance promulgated thereunder.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of


-15-



--------------------------------------------------------------------------------





an affiliated service group of which any Loan Party or any of its Subsidiaries
is a member under IRC Section 414(m), or (d) solely for purposes of Section 302
of ERISA and Section 412 of the IRC, any Person subject to ERISA that is a party
to an arrangement with any Loan Party or any of its Subsidiaries and whose
employees are aggregated with the employees of such Loan Party or its
Subsidiaries under IRC Section 414(o).
“ERISA Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the IRC or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the IRC)
the assets of any such “employee benefit plan” or “plan.”
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified therefor in Section 7 of this
Agreement.
“Excess Cash Flow” means, for the Borrower and its Restricted Subsidiaries on a
consolidated basis, in accordance with GAAP for any fiscal year: (a) the sum,
without duplication, of (i) Consolidated Net Income for such fiscal year, (ii)
an amount equal to the amount of all non-cash charges to the extent deducted in
determining Consolidated Net Income for such fiscal year, and (iii) decreases in
Working Capital for such fiscal year, minus (b) the sum, without duplication, of
(i) the aggregate amount of cash (A) actually paid by the Borrower and its
Restricted Subsidiaries during such fiscal year on account of Capital
Expenditures and acquisitions (other than any amounts that were committed during
a prior fiscal year to the extent such amounts reduced Excess Cash Flow in such
prior fiscal year per clause (b)(i)(B) below), (B) committed during such fiscal
year to be used to make Capital Expenditures or acquisitions which in either
case have been actually made or consummated or for which a binding agreement
exists as of the time of determination of Excess Cash Flow for such fiscal year
and (C) with respect to Investments pursuant to clauses (e), (j), (k), (m)
(solely with respect to Investments in Unrestricted Subsidiaries and Permitted
Joint Ventures), (n) and (q) of the definition of “Permitted Investments” (in
each case, to the extent made in cash) and Restricted Payments pursuant to
Section 6.7(b)(xiii) in an amount not to exceed $0.10 per share in any fiscal
quarter made during such fiscal year or committed during such fiscal year to be
made and for which a binding agreement exists as of the time of determination of
Excess Cash Flow for such fiscal year (other than any amounts that were
committed during a prior fiscal year to the extent such amounts reduced Excess
Cash Flow in such prior fiscal year per this clause (b)(i)(C)) (in each case
under this clause (i), other than to the extent any such Capital Expenditure,
acquisition or applicable Investment is made or is expected to be made with the
proceeds of Indebtedness (other than borrowings under the ABL Facility as
determined by the Borrower in good faith), casualty proceeds not included in
Consolidated Net Income, condemnation proceeds not included in Consolidated Net
Income or other proceeds that would not be included in Consolidated Net Income),
(ii) the aggregate amount of all scheduled principal payments or repayments of
Indebtedness made by the Borrower and its Restricted Subsidiaries during such
fiscal year, but only to the extent that such payments or repayments by their
terms cannot be reborrowed or redrawn and do not occur in connection with a
refinancing of all or any portion of such Indebtedness, (iii) to the extent any
amounts received in respect thereof are included in Consolidated Net Income for
such fiscal year, Net Cash Proceeds that are otherwise subject to the provisions
of Section 2.4(b)(ii) or 2.4(b)(iii), (iv) an amount equal to the amount of all
non-cash credits to the extent included in determining Consolidated Net Income
for such fiscal year, (v) increases to Working Capital for such fiscal year,
(vi) any Taxes paid (or reasonably estimated to be payable) by the Borrower and
its Restricted Subsidiaries to the extent not deducted in determining
Consolidated Net Income, and (vii) to the extent not deducted in determining
Consolidated Net Income and to the extent such payments are not made with the
proceeds of Indebtedness (other than borrowings under the ABL Facility as
determined by the Borrower in good faith), casualty proceeds not included in
Consolidated Net Income, condemnation


-16-



--------------------------------------------------------------------------------





proceeds not included in Consolidated Net Income or other proceeds that would
not be included in Consolidated Net Income, cash actually paid during such
fiscal year for transaction costs, fees, expenses and charges with respect to
(in each case, whether or not such transaction is successful) acquisitions of
property constituting Collateral, permitted issuances of Equity Interests,
Investments, Capital Expenditures, Hedge Agreements and hedging activities,
Indebtedness incurrences (including refinancings thereof), or any sale, transfer
or disposition of property.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Excluded Asset” means
(a)    any motor vehicle or other assets in which a lien can only be perfected
by action with respect to a certificate of title;
(b)    any Excluded Real Property;
(c)    the Holdings Note;
(d)    any property to the extent that the pledge thereof or granting of a Lien
thereon is prohibited by Applicable Law (including the requirement to obtain
consent of any Governmental Authority), in each case, only to the extent and for
so long as the terms of such Applicable Law applicable thereto validly prohibit,
or require the consent of any Governmental Authority which has not been obtained
as a condition to the creation by such Loan Party of, a security interest in
such property in favor of the Agent (after giving effect to Sections 9‑406(d),
9‑407(a), 9‑408(a) or 9-409 of the UCC (or any successor provision or
provisions) or Section 40(4) of the PPSA (or any successor provision or
provisions) or any other Applicable Law (including the Bankruptcy Code or any
other Debtor Relief Law));
(e)    any Equity Interests in any Person (other than a wholly owned Subsidiary)
to the extent a grant of a Lien in respect thereof under any Guaranty and
Security Agreement is not permitted by the terms of such Person’s organizational
or joint venture documents in existence as of the Closing Date, in each case
solely to the extent that the applicable Loan Party has previously used
commercially reasonable efforts to obtain any required consents to eliminate or
waive any such restrictions contained in such organizational or joint venture
documents;
(f)    any permit, lease, license, contract or other agreement to which any Loan
Party is a party or any property owned by any Loan Party on the date hereof or
hereafter acquired that (i) is subject to a purchase money Lien or Capital Lease
or similar arrangement permitted to be incurred pursuant to the provisions of
this Agreement or (ii) is subject to Liens described in clause (y) of the
definition of “Permitted Liens”; provided, that, in the case of sub-clause (ii),
such permit, lease, license, contract or other agreement or property shall not
be property that in the absence of this clause (f) would have been Term Priority
Collateral; and, in each case, such Loan Party’s rights and interests therein,
to the extent that the grant of a Lien in respect thereof under any Guaranty and
Security Agreement (a) shall constitute or result in a breach of, a default
under, an invalidation of, a termination of, or the unenforceability of any
right of such Loan Party under, such permit, lease, license, contract or other
agreement or the agreement governing such purchase money Lien, Capital Lease or
similar arrangement or assets subject to Liens described in clause (y) of the
definition of “Permitted Liens” or (b) requires the consent of any Person other
than any Loan Party or any Affiliate thereof with respect to such permit, lease,
license, contract or other agreement or such agreement governing such purchase
money Lien, Capital Lease or similar arrangement or is subject to Liens
described in clause (y) of the definition of “Permitted Liens”, which consent
has not been obtained as a condition the creation of any other Lien on such
property or creates a right of termination in favor of any Person other


-17-



--------------------------------------------------------------------------------





than any Loan Party or any Affiliate thereof (after giving effect to
Sections 9‑406(d), 9‑407(a), 9‑408(a) or 9-409 of the UCC (or any successor
provision or provisions) or Section 40(4) of the PPSA (or any successor
provision or provisions) or any other Applicable Law (including the Bankruptcy
Code or any other Debtor Relief Law);
(g)    any governmental licenses, state, provincial or local franchises,
charters or authorizations (other than cash proceeds thereof, Renewable
Identification Numbers or biodiesel credits), the pledge or granting of a
security interest in which would violate or be restricted or prohibited thereby
or by Applicable Law or would require the consent or approval of a third party,
in each case, unless such restrictions are rendered ineffective under the UCC,
PPSA or other Applicable Law of any applicable jurisdiction; provided, however,
that the Collateral shall include (and the definition of Excluded Assets shall
not then include) any portion of such governmental licenses, state, provincial
or local franchises, charters or authorizations immediately at such time as the
contractual or legal provisions referred to above shall no longer be applicable
or such required consent shall have been received;
(h)    intellectual property registered in any jurisdiction other than the
United States of America or Canada;
(i)    any acquired property (including property acquired through acquisition
of, or merger or amalgamation with, another Person) acquired in connection with
a transaction otherwise permitted by this Agreement if at the time of such
acquisition, the granting of a Lien therein or the pledge thereof is prohibited
by any contract or other agreement to the extent and for so long as such
contract or other agreement prohibits such Lien or pledge (provided, that such
contract or agreement was not entered into in contemplation thereof);
(j)    Intermediation Collateral for so long as it is subject to a Lien
permitted by clause (u) of the definition of “Permitted Liens” in favor of
counterparties to Intermediation Facilities that are otherwise permitted by this
Agreement;
(k)    Equity Interests in any MLP Subsidiaries (other than any Future MLP GP);
(l)    voting Equity Interests constituting an amount greater than 65% of the
voting Equity Interests of any Foreign Subsidiary (other than any Canadian Loan
Party) or any FSHCO (other than any Subsidiary that owns Equity Interests in any
Canadian Loan Party);
(m)    any United States intent-to-use trademark applications under applicable
federal law, provided, that upon submission and acceptance by the United States
Patent and Trademark Office of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall be considered Collateral; and
(n)    Excluded Accounts (as defined in any Guaranty and Security Agreement);
provided, that Excluded Assets shall not include the right to receive any
proceeds from any Excluded Asset, the right to receive any payment of money
(including, without limitation, general intangibles) or any other rights
referred to in Sections 9-406(f), 9-407(a) or 9-408(a) of the UCC, or Section
40(4) of the PPSA (or any successor provision or provisions) or any proceeds,
substitutions or replacements of any Excluded Asset unless such proceeds,
substitutions or replacements thereof would otherwise constitute Excluded
Assets.
“Excluded Real Property” means (a) any convenience stores, (b) any real property
leasehold interests (other than any Refinery Leasehold Interests), (c) any
Refinery Leasehold Interest to the extent that (i) the


-18-



--------------------------------------------------------------------------------





grant of a Mortgage by the applicable Loan Parties with respect to such Refinery
Leasehold Interest would constitute or result in a breach of, a default under or
a termination of the lease with respect thereto or require the consent of the
lessor thereof (which consent has not been obtained), and (ii) such applicable
Loan Parties have failed to obtain any necessary waiver or consent from the
lessor in order to permit such Mortgage, after such Loan Parties have used
commercially reasonable efforts to obtain such waiver or consent, (d) any
Specified Assets, (e) any Midstream Assets in the nature of real property
described in clause (a) of the definition thereof and (f) any Real Property with
an estimated fair market value less than $25,000,000 individually.
“Excluded Refinery” means (a) any Refinery that is a non-core asset that is
acquired after the Closing Date in connection with the acquisition of other
assets useful in the business of the Borrower and its Restricted Subsidiaries
and (b) any Refinery acquired after the Closing Date (i) solely with the
proceeds of a substantially concurrent sale of Equity Interests of the Borrower
or (ii) solely in exchange for Equity Interests of the Borrower (or solely with
a combination of the consideration described in clauses (i) and (ii)), in the
case of clause (a) and (b), as certified by the Borrower in writing to the Agent
at the time of such acquisition.
“Excluded Subsidiary” means (a) any non-wholly owned Restricted Subsidiary, (b)
any Immaterial Subsidiary, (c) any Foreign Subsidiary, (d) any Domestic
Subsidiary of a Foreign Subsidiary, (e) any Captive Insurer, (f) any special
purpose entity reasonably required to be used for the incurrence of purchase
money or Capital Lease financings permitted hereunder, (g) any Restricted
Subsidiary that (i) is prohibited by (A) any Applicable Law or (B) any
contractual obligation (other than any contractual obligation in favor of a Loan
Party or Affiliate thereof) from Guaranteeing the Obligations (provided that in
the case of the foregoing clause (B), such contractual obligation exists on the
Closing Date or at the time such Restricted Subsidiary becomes a Subsidiary and
shall not have been entered into in contemplation of such Restricted
Subsidiary’s becoming a Subsidiary) or (ii) would require a consent, approval,
license or authorization (including any regulatory consent, approval, license or
authorization) of any Governmental Authority to provide a Guarantee of the
Obligations (unless such consent, approval, license or authorization is
received), (h) any CFC or FSHCO, (i) any Unrestricted Subsidiary or (j) any MLP
Subsidiary; provided, that no Subsidiary shall constitute an Excluded Subsidiary
if such Subsidiary is (x) not considered an “Excluded Subsidiary” under the ABL
Documents, (y) otherwise constitutes a guarantor under the ABL Facility or (z) a
Canadian Loan Party.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deduction from a payment to a
Recipient (i) Taxes imposed on or measured by net income or net profits (however
denominated), franchise Taxes, and branch profits Taxes, in each case (A)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office, or in the case of any Lender, its applicable
lending office, is located in the jurisdiction imposing such Tax (or any
political subdivision thereof) or (B) that are Other Connection Taxes; (ii)
United States federal or Canadian withholding Taxes that would not have been
imposed but for a Lender’s failure to comply with the requirements of Section
2.15(g) of this Agreement, (iii) in the case of a Lender, any United States
federal withholding or Canadian Taxes imposed on amounts payable to or for the
account of a Lender with respect to an applicable interest in a Loan,
Commitment, Letter of Credit or otherwise under a Loan Document pursuant to a
law in effect on the date on which (A) such Lender acquires such interest in the
Loan, Commitment, Letter of Credit (other than pursuant to an assignment request
by a Borrower pursuant to Section 2.16(b)) or (B) such Lender changes its
lending office, except in each case, to the extent that, pursuant to Section
2.15, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changes its lending office and (iv) any withholding Taxes
imposed under FATCA.


-19-



--------------------------------------------------------------------------------





“Existing Credit Facilities” means, collectively, the credit facilities or other
Indebtedness represented by:
(a)    that certain Second Amended and Restated Financing Agreement, dated as of
May 14, 2015, by and among Lion Oil Company, an Arkansas corporation, as
borrower, the guarantors from time to time party thereto, the lenders from time
to time party thereto, Fifth Third Bank, an Ohio banking corporation, as
administrative agent and lead collateral agent and Bank Hapoalim B.M., as
designated account collateral agent;
(b)    that certain Credit and Guaranty Agreement, dated as of November 26,
2012, among Alon USA Partners, LP, a Delaware limited partnership, as borrower,
and Alon USA Partners GP, LLC, a Delaware limited liability company, as
guarantor, the other guarantors from time to time party thereto, the lenders
from time to time party thereto and Credit Suisse AG, Cayman Islands Branch, as
administrative agent and collateral agent;
(c)    that certain Second Amended Revolving Credit Agreement, dated as of June
22, 2006, as amended as of May 23, 2013, by and among Alon USA, LP, a Texas
limited partnership, as borrower, Alon USA Energy, Inc., a Delaware corporation,
as guarantor, the other guarantors from time to time party thereto, the lenders
from time to time party thereto and Israel Discount Bank of New York, as
administrative agent and collateral agent;
(d)    that certain Credit Agreement, dated as of December 6, 2013, between Alon
USA Energy, Inc., a Delaware corporation, as borrower, and Israel Discount Bank
of New York, as lender;
(e)    that certain Second Amended and Restated Credit Agreement, dated as of
March 14, 2014, among Southwest Convenience Stores, LLC, a Texas limited
liability company, and Skinny’s, LLC, a Texas limited liability company, as
borrowers, Alon Brands, Inc., a Delaware corporation, GTS Licensing Company,
Inc., a Texas corporation, the other guarantors from time to time party thereto,
the lenders from time to time party thereto and Wells Fargo Bank, National
Association, as administrative agent;
(f)    that certain Loan Agreement, dated as of December 8, 2016, made between
Alon USA Energy, Inc., a Delaware corporation, as borrower, and Export
Development Canada, as lender;
(g)    that certain Letter Agreement, dated as of December 29, 2017, by and
between Alon USA Energy, Inc., a Delaware corporation, as borrower, and Bank
Hapoalim B.M., as lender;
(h)    that certain Promissory Note, dated as of June 18, 2003, by Southwest
Convenience Stores, LLC, a Texas limited liability company, in favor of FFP
Properties, L.P., a Texas limited partnership, which was assigned to AMRESCO
Commercial Finance, LLC and
(i)    solely with respect to the term loans outstanding thereunder, that
certain Amended and Restated Credit Agreement, dated as of January 16, 2014, by
and among Delek Refining, Ltd., a Texas limited partnership, as borrower, Delek
Refining, Inc., a Delaware corporation, as guarantor, the other guarantors from
time to time party thereto, the lenders from time to time party thereto and
Wells Fargo Bank, National Association, as administrative agent,
in each case, as amended, amended and restated, supplemented or otherwise
modified from time to time.
“Existing Intermediation Documents” has the meaning specified thereof in Section
4.35.


-20-



--------------------------------------------------------------------------------





“Existing Promissory Notes” means, collectively, the unsecured Promissory Notes
each dated as of December 22, 2015 and made payable by the Borrower to each of
(w) Excellence Nessuah Gemel Ltd. in the original principal amount of
$14,000,000, (x) Phoenix Insurance Company Ltd., Phoenix Pension and Provident
Funds LTD. and Phoenix Seniors and Balanced Pension Funds Ltd in the original
principal amount of $68,000,000, (y) Psagot Provident Funds and Pension Ltd. in
the original principal amount of $27,000,000 and (z) Yelin Lapidot Provident
Funds Management Ltd. in the original principal amount of $11,000,000.
“Extended Loan” has the meaning specified therefor in Section 2.19(a) of this
Agreement.
“Extending Lender” has the meaning specified therefor in Section 2.19(a) of this
Agreement.
“Extension” has the meaning specified therefor in Section 2.19(a) of this
Agreement.
“Extension Amendment” has the meaning specified therefor in Section 2.19(c) of
this Agreement.
“Extension Offer” has the meaning specified therefor in Section 2.19(a) of this
Agreement.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement, treaty or convention entered into by the United States and any fiscal
or regulatory legislation, rules, or practices adopted pursuant to any such
intergovernmental agreement, treaty or convention entered into in connection
therewith.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).
“First Purchaser Crude Payables” means, at any time, the unpaid amount of any
obligation of a Loan Party or Restricted Subsidiary as a “first purchaser” of
crude oil, which is or may be secured by a statutory “first purchaser” Lien
created under the laws of any state to the extent such obligation is not covered
by a letter of credit.
“Fixed Charge Coverage Ratio” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the ratio (a) of EBITDA for such period
to (b) Fixed Charges for such period. Unless otherwise specified herein, the
Fixed Charge Coverage Ratio shall be calculated on a trailing four (4) fiscal
quarter basis for the applicable Reference Period. In the event that the
Borrower or any of its Restricted Subsidiaries Incurs, repays, repurchases or
redeems any Indebtedness (other than incurrences and repayments, in each case,
in respect of borrowings under the ABL Facility) or issues, repurchases or
redeems Disqualified Equity Interests or preferred stock subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated and on or prior to the date on which the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio will be calculated giving pro forma effect
to such Incurrence, repayment, repurchase or redemption of


-21-



--------------------------------------------------------------------------------





Indebtedness, or such issuance, repurchase or redemption of Disqualified Equity
Interests or preferred stock, and the use of the proceeds therefrom as if the
same had occurred at the beginning of such period.
In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
(a)    acquisitions that have been made by the Borrower or any of its Restricted
Subsidiaries, including through mergers, amalgamations or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the Borrower or any of
its Restricted Subsidiaries, and including all related financing transactions
and including increases in ownership of Restricted Subsidiaries, during the
four-quarter reference period or subsequent to such reference period and on or
prior to the Calculation Date, or that are to be made on the Calculation Date,
will be given pro forma effect as if they had occurred on the first day of the
four-quarter reference period, including any EBITDA and any pro forma expense
and cost reductions that have occurred or are reasonably expected to occur, in
the reasonable judgment of the chief financial or accounting officer of the
Borrower (regardless of whether those cost savings or operating improvements
could then be reflected in pro forma financial statements in accordance with
Regulation S-X promulgated under the Securities Act or any other regulation or
policy of the SEC related thereto);  
(b)    the EBITDA attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded;
(c)    the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded, but only
to the extent that the obligations giving rise to such Fixed Charges will not be
obligations of the Borrower or any of its Restricted Subsidiaries following the
Calculation Date;
(d)    interest income reasonably anticipated by the Borrower to be received
during the applicable four-quarter period from cash or Cash Equivalents held by
the Borrower or any Restricted Subsidiary, which cash or Cash Equivalents exist
on the Calculation Date or will exist as a result of the transaction giving rise
to the need to calculate the Fixed Charge Coverage Ratio, will be included;
(e)    any Person that is a Restricted Subsidiary on the Calculation Date will
be deemed to have been a Restricted Subsidiary at all times during such
four-quarter period;
(f)    any Person that is not a Restricted Subsidiary on the Calculation Date
will be deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period;
(g)    if any Indebtedness bears a floating rate of interest, the Interest
Expense on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess of 12
months); and
(h)      interest on a Capitalized Lease Obligations and imputed interest on
Attributable Indebtedness shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation or Attributable Indebtedness in accordance with GAAP.   
“Fixed Charges” means, with respect to any fiscal period and with respect to the
Borrower and its Restricted Subsidiaries determined on a consolidated basis in
accordance with GAAP, (A) the sum, without duplication, of


-22-



--------------------------------------------------------------------------------





(a)    the consolidated Interest Expense of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capitalized
Lease Obligations, imputed interest with respect to Attributable Indebtedness or
synthetic or financing leases, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings, and
net of the effect of all payments made or received pursuant to Hedging
Obligations in respect of interest rates and excluding the write-off of any
deferred financing fees or charges or debt discount, including those incurred in
respect of the transactions contemplated hereby on or prior to the Closing Date;
plus
(b)    the consolidated Interest Expense of the Borrower and its Restricted
Subsidiaries that was capitalized during such period; plus
(c)    any interest on Indebtedness of another Person that is guaranteed by the
Borrower or one of its Restricted Subsidiaries or secured by a Lien on assets of
the Borrower or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon; plus
(d)    all dividends, whether paid or accrued and whether or not in cash, on any
series of Disqualified Equity Interests or preferred stock of the Borrower or
any of its Restricted Subsidiaries, other than dividends on Equity Interests
payable solely in Equity Interests of the Borrower (other than Disqualified
Equity Interests) or to the Borrower or a Restricted Subsidiary of the Borrower,
in each case, determined on a consolidated basis in accordance with GAAP; minus
(B) to the extent included in (A) above, write-offs of deferred financing costs
of the Borrower and its Restricted Subsidiaries during such period and any
charge related to, or any premium or penalty paid in connection with, paying any
such Indebtedness of the Borrower and its Restricted Subsidiaries prior to its
stated maturity.   
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor thereto.
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
“Foreign Subsidiary” means any direct or indirect subsidiary of any Loan Party
that is organized under the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia.
“FSHCO” means Subsidiary of Borrower substantially all of which Subsidiary’s
assets consist of the Equity Interests in one or more CFCs.
“Funded Indebtedness” means, without duplication, (i) all Indebtedness of the
Borrower and its Restricted Subsidiaries described in clauses (a), (b) (only to
the extent such letter of credit, bankers’ acceptance, bank guaranty, surety
bond or similar instrument has been drawn and then only in the amount of the
outstanding reimbursement obligation with respect thereto that is not fully cash
collateralized), and (c) of the definition of “Indebtedness” (including all
Attributable Indebtedness of the Borrower and its Restricted Subsidiaries in
respect of Capital Leases) and (ii) all Indebtedness of the Borrower and its
Restricted


-23-



--------------------------------------------------------------------------------





Subsidiaries described in clauses (d) and (h) of the definition of
“Indebtedness” to the extent relating to other Funded Indebtedness or the
equivalent of a Person that is not a Restricted Subsidiary. For the avoidance of
doubt, no Indebtedness described under clauses (q) or (r) of the definition of
“Permitted Indebtedness” will constitute Funded Indebtedness.
“Future MLP” has the meaning specified therefor in the definition of “MLP
Subsidiaries”.
“Future MLP GP” has the meaning specified therefor in the definition of “MLP
Subsidiaries”.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, certificate of formation, operating
agreement, limited liability company agreement, certificate of limited
partnership, limited partnership agreement or other organizational documents of
such Person.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, tribal, territorial,
provincial, county, municipal or any other level, and any agency, authority,
commission, instrumentality, regulatory body, court, central bank or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of, or pertaining to, government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (b) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (d) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Guarantor” means (a) each Person that is a "Guarantor" under any Guaranty and
Security Agreement, and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.11 of this Agreement; provided, that,
notwithstanding anything to the contrary herein, any Guarantor (as defined
therein) under the ABL Agreement shall constitute a Guarantor hereunder.
“Guaranty and Security Agreement” means any US Guaranty and Security Agreement
and any Canadian Guaranty and Security Agreement, as applicable.


-24-



--------------------------------------------------------------------------------





“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any Environmental Laws as “hazardous
substances,” “hazardous materials,” “hazardous wastes,” “toxic substances,” or
any other formulation intended to define, list, or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or “EP toxicity”, (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of fifty (50) parts per million.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under Hedge Agreements.
“Holdings Note” means that Second Amended and Restated Promissory Note, dated as
of November 1, 2016, made by the Borrower to DM&S in the original principal
amount of $102,000,000, as amended, restated, supplemented or otherwise modified
in accordance with the terms hereof, which Holdings Note is pledged by DM&S as
collateral under the MLP Credit Facility.
“Holdings Note Documents” means the Holdings Note, that certain Limited Guaranty
Agreement, dated as of November 7, 2012, between DM&S and Fifth Third Bank as
administrative agent, as amended by that certain First Amendment to Limited
Guaranty Agreement, dated as of July 9, 2013, and by that certain Second
Amendment to Limited Guaranty Agreement, dated as of December 30, 2014, and that
certain Pledge Agreement, dated as of November 7, 2012, between DM&S, and Fifth
Third Bank as administrative agent, in each case, as may be amended, restated,
supplemented or otherwise modified in order to extend the applicable maturity or
termination date thereof or to add to the principal amount thereof unpaid and
accrued interest thereon in accordance with the terms hereof but not to expand
the scope of such limited guaranty or the collateral provided in connection
therewith.
“Hydrocarbons” means oil, gas, asphalt, casing head gas, condensate, distillate,
liquid hydrocarbons, gaseous hydrocarbons, all products refined, processed,
separated, settled and dehydrated therefrom, including, without limitation,
kerosene, liquefied petroleum gas, refined lubricating oils, diesel fuel, drip
gasoline, natural gasoline, biodiesel, ethanol and all other minerals.
“Hypothecs” means, collectively, any hypothecs entered into by any Loan Party
and Agent, as required by this Agreement or any other Loan Document.
“Immaterial Subsidiary” means any Restricted Subsidiary of a Loan Party that
individually owns Total Assets with a book value of no more than two and
one-half percent (2.50%) of Total Assets of Borrower


-25-



--------------------------------------------------------------------------------





and its Restricted Subsidiaries and has annual EBITDA (on an individual basis)
of no more than $10,000,000; provided, that all Immaterial Subsidiaries together
shall own Total Assets with an aggregate book value of no more than five percent
(5.00%) of Total Assets of the Borrower and its Restricted Subsidiaries and
shall have EBITDA (on a combined basis) of no more than $25,000,000 in the
aggregate; provided, further, that no Subsidiary shall constitute an Immaterial
Subsidiary if it (a) directly or indirectly Guarantees or provides credit
support for Indebtedness for borrowed money of any Loan Party, or (b) does not
constitute an Immaterial Subsidiary under the ABL Documents.
“Incremental Amendment” has the meaning specified therefor in Section 2.17(f).
“Incremental Availability Amount” has the meaning specified therefor in Section
2.17(d)(iii).
“Incremental Commitments” has the meaning specified therefor in Section 2.17(a).
“Incremental Equivalent Debt” has the meaning specified therefor in clause (t)
of the definition of “Permitted Indebtedness”.
“Incremental Equivalent First Lien Debt” has the meaning specified therefor in
clause (t) of the definition of “Permitted Indebtedness”.
“Incremental Equivalent Junior Debt” has the meaning specified therefor in
clause (t) of the definition of “Permitted Indebtedness”.
“Incremental Facility” has the meaning specified therefor in Section 2.17(a).
“Incremental Facility Closing Date” has the meaning specified therefor in
Section 2.17(d).
“Incremental Lenders” has the meaning specified therefor in Section 2.17(c).
“Incremental Loan” has the meaning specified therefor in Section 2.17(b).
“Incremental Loan Request” has the meaning specified therefor in Section
2.17(a).
“Incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of such Indebtedness (and “Incurrence” and
“Incurred” will have meanings correlative to the foregoing); provided, that (a)
any Indebtedness of a Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower will be deemed to be Incurred by such
Restricted Subsidiary at the time it becomes a Restricted Subsidiary of the
Borrower and (b) neither the accrual of interest nor the accretion of original
issue discount nor the payment of interest in the form of additional
Indebtedness with the same terms and the payment of dividends on Disqualified
Equity Interests in the form of additional shares of the same class of
Disqualified Equity Interests (to the extent provided for when the Indebtedness
or Disqualified Equity Interests on which such interest or dividend is paid was
originally issued) will be considered an Incurrence of Indebtedness; provided,
that in each case the amount thereof is for all other purposes included in the
Fixed Charges and Indebtedness of the Borrower or its Restricted Subsidiary as
accrued.
“Incurrence-Based Incremental Amount” has the meaning specified therefor in
‎Section 2.17(d)(iii).
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all


-26-



--------------------------------------------------------------------------------





reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) that portion of the obligations of
such Person as a lessee under Capital Leases that is properly classified as a
liability on a balance sheet in accordance with GAAP, (d) all obligations or
liabilities of others that constitute Indebtedness secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses) and any earn-out or similar
obligations, (f) all monetary obligations of such Person owing under Hedge
Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Disqualified Equity Interests of such Person, and (h)
any obligation of such Person Guaranteeing or intended to Guarantee (whether
directly or indirectly Guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a Guarantee or other similar
instrument shall be the lesser of the principal amount of the obligations
Guaranteed and still outstanding and the maximum amount for which the
Guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, (ii) the amount of any Indebtedness which is
limited or is non-recourse to a Person or for which recourse is limited to an
identified asset shall be valued at the lesser of (A) if applicable, the limited
amount of such obligations, and (B) if applicable, the fair market value of such
assets securing such obligation and (iii) earn-out and similar payment
obligations shall be valued based upon the amount thereof, if any, required to
be recorded on a balance sheet prepared in accordance with GAAP.
“Indemnified Liabilities” has the meaning specified therefor in Section 9.3 of
this Agreement.
“Indemnified Person” has the meaning specified therefor in Section 9.3 of this
Agreement.
“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.
“Initial Commitment” means, as to any Lender, its obligation to make Initial
Loans to the Borrower pursuant to Section 2.1 on the Closing Date in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule A-1 under the caption “Initial Commitment.”
“Initial Loans” means the loans made by the Lenders on the Closing Date to the
Borrower pursuant to Section 2.1.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law or under any other state,
provincial or federal bankruptcy or insolvency law, assignments for the benefit
of creditors, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.
“Insurance and Condemnation Event” means the receipt by any Loan Party or any of
its Restricted Subsidiaries of any cash insurance proceeds or condemnation
awards payable by reason of theft, loss, physical destruction or damage, taking
or similar event with respect to any of their respective property.
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
each Loan Party and each of its Restricted Subsidiaries and Agent, the form and
substance of which is reasonably satisfactory to Agent.


-27-



--------------------------------------------------------------------------------





“Intercreditor Agreements” means the ABL Intercreditor Agreement, any Additional
Intercreditor Agreement, and any other intercreditor agreement contemplated by
the terms of the Loan Documents and reasonably acceptable to the Agent, in each
case to the extent in effect and as the context may require.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months (or, if agreed by all Lenders
twelve (12) months) thereafter; provided, that (a) interest shall accrue at the
applicable rate based upon the LIBOR Rate from and including the first day of
each Interest Period to, but excluding, the day on which any Interest Period
expires, (b) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (c) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period), the Interest Period shall end on the last Business Day of
the calendar month that is 1, 2, 3, 6 or 12 months after the date on which the
Interest Period began, as applicable, and (d) Borrower may not elect an Interest
Period which will end after the Latest Maturity Date.
“Intermediation Access Agreements” means (a) each acknowledgment agreement,
dated as of the date hereof, among Agent, the ABL Agent and J. Aron & Company,
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time (each, an “Acknowledgment Agreement”) and (b) any
acknowledgment agreement with the ABL Agent and a counterparty to an
Intermediation Facility otherwise permitted under the Loan Documents, which
shall in all material respects be in the same form, and have the same substance,
as the Acknowledgment Agreements with such changes as may be reasonably agreed
to by Agent.
“Intermediation Collateral” means any or all of the following property or assets
of an Intermediation Subsidiary:  (a) all inventory; (b) all receivables other
than receivables constituting identifiable proceeds of Collateral; (c) all
Renewable Identification Numbers; (d) all investment property, chattel paper,
general intangibles (excluding trademarks, trade names and other intellectual
property), documents and instruments, in each case, to the extent relating to
items in clauses (a), (b) and (c) (but for the avoidance of doubt, excluding
Equity Interests of each Subsidiary); (e) deposit accounts and other bank and
securities accounts (excluding, for the avoidance of doubt, any Collateral
Account) to the extent the Existing Intermediation Documents contemplate the
granting of security interests on deposit accounts and other bank and securities
accounts, and cash and Cash Equivalents on deposit therein; (f) commercial tort
claims, (g) commodities accounts and contracts, (h) rights to business
interruption insurance to the extent the Existing Intermediation Documents
contemplate the granting of security interests in business interruption
insurance, (i) Intermediation Documents, (j) tax refunds, (k) Hedge Agreements,
(l) books and records relating to clauses (a) through (k); and (m) all proceeds
of, and supporting obligations, including letter of credit rights, with respect
to, any of the foregoing (except to the extent that such proceeds and supporting
obligations constitute Collateral); provided, that Intermediation Collateral may
also include such other property or assets of an Intermediation Subsidiary as
agreed in writing by the Agent and such Intermediation Subsidiary.
“Intermediation Document” means any agreement, document or instrument entered
into in connection with or related to any Intermediation Facility.


-28-



--------------------------------------------------------------------------------





“Intermediation Facility” means any crude oil or other feedstock supply
agreements, natural gas supply agreements, hydrogen supply agreements, or
off-take agreements relating to intermediate or refined products, in each case
entered into by one or more Restricted Subsidiaries (the “Intermediation
Subsidiaries”) (and, if applicable, Guaranteed by the Borrower) with a
counterparty for purposes of facilitating a customary intermediation
arrangement, together with all related storage agreements, pipeline agreements,
throughput and tankage or similar agreements, marketing and sales agreements,
agency agreements, security agreements, account control agreements, other
collateral documents and other ancillary agreements among such parties, in each
case as any of the same may be extended, renewed, amended, supplemented,
restated, amended and restated or otherwise modified from time to time, or
refinanced and/or replaced with another Intermediation Facility from time to
time and in whole or in part; provided, that (i) the terms of any Intermediation
Facility shall (A) be not materially more disadvantageous to the Lenders, taken
as a whole, as compared to the terms of the Existing Intermediation Documents in
effect on the Closing Date, or (B) otherwise be on then market terms for
intermediation facilities at the time of execution thereof, taken as a whole, as
determined in good faith by an Authorized Person of the Borrower, (ii) such
Intermediation Facility shall be in the ordinary course of business, consistent
with past practices and not for speculative purposes and (iii) no Intermediation
Facility shall provide for any Lien on any assets other than Intermediation
Collateral owned by such Intermediation Subsidiaries.
“Intermediation Subsidiaries” has the meaning specified therefor in the
definition of “Intermediation Facility”.
“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the form
of loans or other extensions of credit (including Guarantees), advances, capital
contributions (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others)
(excluding (a) commission, travel, and similar advances to officers and
employees of such Person made in the ordinary course of business and (b) bona
fide Accounts arising in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities or all or substantially all of the assets of such other Person (or of
any division or business line of such other Person), and any other items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP. If the Borrower or any Restricted Subsidiary of the
Borrower sells or otherwise disposes of any Equity Interests of any direct or
indirect Restricted Subsidiary of the Borrower such that, after giving effect to
any such sale or disposition, such Person is no longer a Restricted Subsidiary
of the Borrower, the Borrower will be deemed to have made an Investment on the
date of any such sale or disposition equal to the fair market value, as
determined in good faith by the chief executive officer or the chief financial
officer of the Borrower, of the Investment in such Subsidiary not sold or
disposed of. The acquisition by the Borrower or any Restricted Subsidiary of the
Borrower of a Person that holds an Investment in a third Person will be deemed
to be an Investment by the Borrower or such Restricted Subsidiary in such third
Person in an amount equal to the fair market value, as determined in good faith
by the chief executive officer or the chief financial officer of the Borrower,
of the Investment held by the acquired Person in such third Person. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustment for increases or decreases in
value, or write-ups, write-downs, or write-offs with respect to such Investment,
less any amount realized in respect of such Investment upon the sale,
collection, return of capital or loan or advance repayment (not to exceed the
original amount invested).
“IRC” means the Internal Revenue Code of 1986, as amended.
“Joint Lead Arrangers” has the respective meaning specified therefor in the
preamble to this Agreement.


-29-



--------------------------------------------------------------------------------





“Krotz Springs Refinery” means the crude oil refinery (other than any Midstream
Assets) owned by Alon Refining Krotz Springs, Inc. and located at or near Krotz
Springs, Louisiana
“Latest Maturity Date” means, on any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest Maturity Date of any Refinancing Loan, any Refinancing Commitment, any
Extended Loan or any Incremental Loans, in each case as extended in accordance
with this Agreement from time to time.
“LCA Election” means the Borrower’s election to treat a specified Acquisition or
Investment as a Limited Condition Acquisition or Investment.
“LCA Test Date” has the meaning specified therefor in Section 1.9 of this
Agreement.
“Lender” has the meaning specified therefor in the preamble to this Agreement
and shall include any other Person made a party to this Agreement pursuant to
the provisions of Section 12.1 of this Agreement and “Lenders” means each of the
Lenders or any one or more of them.
“Lender Group” means each of the Lenders and Agent, or any one or more of them.
“Lender Group Expenses” means all (a) costs or expenses (including Taxes (other
than Excluded Taxes) and insurance premiums) required to be paid by any Loan
Party or its Restricted Subsidiaries under any of the Loan Documents that are
paid, advanced, or incurred by the Lender Group, (b) reasonable and documented
out-of-pocket fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with each Loan Party and its Restricted Subsidiaries
under any of the Loan Documents, including fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including Tax lien, litigation, UCC and PPSA searches and including searches
with the United States Patent and Trademark Office, the United States Copyright
Office and the Canadian Intellectual Property Office), filing fees, recording
fees, publication, real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) Agent’s reasonable and customary
fees and charges imposed or incurred in connection with any background checks or
OFAC/PEP searches related to any Loan Party or its Restricted Subsidiaries, (d)
Agent’s reasonable and customary fees and charges (as adjusted from time to
time) with respect to the disbursement of funds (or the receipt of funds) to or
for the account of the Borrower (whether by wire transfer or otherwise),
together with any out-of-pocket costs and expenses incurred in connection
therewith, (e) reasonable and customary charges imposed or incurred by Agent
resulting from the dishonor of checks payable by or to any Loan Party, (f)
reasonable, documented out-of-pocket costs and expenses paid or incurred by the
Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) [reserved], (h)
Agent’s and Lenders’ reasonable, documented costs and expenses (including
reasonable and documented out-of-pocket attorneys’ fees and expenses) relative
to third party claims or any other lawsuit or adverse proceeding paid or
incurred, whether in enforcing or defending the Loan Documents or otherwise in
connection with the transactions contemplated by the Loan Documents, Agent’s
Liens in and to the Collateral, or the Lender Group’s relationship with any Loan
Party or any of its Restricted Subsidiaries, (i) Agent’s reasonable and
documented costs and expenses (including reasonable and documented out-of-pocket
attorneys’ fees and due diligence expenses (including costs and expenses
associated with obtaining flood hazard determinations and conducting flood
diligence)) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating (including
reasonable costs and expenses relative to the rating of the Loans, CUSIP,
DXSyndicate™, SyndTrak or other communication costs incurred in connection with
a syndication of the


-30-



--------------------------------------------------------------------------------





loan facilities), or amending, waiving, or modifying the Loan Documents, and (j)
Agent’s and each Lender’s reasonable and documented costs and expenses
(including reasonable and documented out-of-pocket attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning any Loan Party or any of its Restricted
Subsidiaries or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether a lawsuit or other adverse
proceeding is brought, or in taking any enforcement action or any Remedial
Action with respect to the Collateral (provided that the fees and expenses of
counsel that shall constitute Lender Group Expenses shall in any event be
limited to one primary counsel to Agent and one primary counsel to the Lenders,
one local counsel to Agent in each reasonably necessary jurisdiction, one
specialty counsel to Agent in each reasonably necessary specialty area
(including insolvency law) and one or more additional counsel to Lenders in the
case of an actual or potential conflict of interest).
“Lender Group Representatives” has the meaning specified therefor in Section
16.9 of this Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys,
representatives and agents.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Loans.
“LIBOR Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 2.12(c), the rate per annum as published by ICE
Benchmark Administration Limited (or any successor page or other commercially
available source as the Agent may designate from time to time) as of 11:00 a.m.,
London time, two Business Days prior to the commencement of the requested
Interest Period, for a term, and in an amount, comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrower in accordance with this Agreement
(and, if any such published rate is below zero (including, without limitation,
any Replacement Rate with respect thereto), then the rate determined pursuant to
this definition shall be deemed to be zero). Each determination of the LIBOR
Rate shall be made by the Agent and shall be conclusive in the absence of
manifest error. Unless otherwise specified in any amendment to this Agreement
entered into in accordance with Section 2.12(c), in the event that a Replacement
Rate with respect to the LIBOR Rate is implemented then all references herein to
LIBOR Rate shall be deemed references to such Replacement Rate.
“LIBOR Rate Loan” means each Loan that bears interest at a rate determined by
reference to the LIBOR Rate.
“LIBOR Rate Margin” has the meaning specified therefor in the definition of
Applicable Margin.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.


-31-



--------------------------------------------------------------------------------





“Limited Condition Acquisition or Investment” means any Acquisition or other
Investment permitted hereunder by the Borrower or one or more of its Restricted
Subsidiaries whose consummation is not conditioned on the availability of, or on
obtaining, third-party financing.
“Loan” means any Initial Loan, Incremental Loan, Refinancing Loan or Extended
Loan, as the context may require.
“Loan Documents” means this Agreement, the Security Documents, the Agency Fee
Letter, the Intercompany Subordination Agreement, each Intercreditor Agreement
to the extent in effect, any Intermediation Access Agreements, any Refinancing
Amendment, Incremental Amendment or Extension Offer, any note or notes executed
by Borrower in connection with this Agreement and payable to any member of the
Lender Group, and any other instrument or agreement entered into, now or in the
future, by any Loan Party or any of its Restricted Subsidiaries and any member
of the Lender Group in connection with this Agreement.
“Loan Exposure” means, with respect to any Lender, as of any date of
determination (a) prior to the funding of the Loans, the amount of such Lender’s
Commitment, and (b) after the funding of the Loans, the outstanding principal
amount of the Loans held by such Lender.
“Loan Party” means the Borrower or any Guarantor.
“Long Beach Refinery” means the crude oil refinery and associated facilities
owned by Edgington Oil Company, LLC and located at or near Long Beach,
California.
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse effect on, or with respect to (a) the business, results of
operations, financial condition, assets or liabilities of Loan Parties and their
Restricted Subsidiaries taken as a whole, (b) the ability of Loan Parties and
their Restricted Subsidiaries taken as a whole to perform their respective
obligations under the Loan Documents, (c) the rights and remedies of Agent and
Lenders under any of the Loan Documents or (d) the legality, validity or
enforceability of any of the Loan Documents.
“Maturity Date” means (a) with respect to the Initial Loans, March 30, 2025, (b)
with respect to any tranche of Extended Loans, the final maturity date
applicable thereto as specified in the applicable Extension Offer accepted by
the respective Lender or Lenders, (c) with respect to any Refinancing Loans, the
final maturity date applicable thereto as specified in the applicable
Refinancing Amendment and (d) with respect to any Incremental Loans, the final
maturity date applicable thereto as specified in the applicable Incremental
Amendment; provided, that in each case, if such date is not a Business Day, then
the applicable Maturity Date shall be the next succeeding Business Day.
“MFN Protection” has the meaning specified therefor in Section 2.17(e)(ii) of
this Agreement.
“Midstream Assets” means (a) assets used primarily for gathering, transmission,
compression, distribution, storage, processing, marketing, fractionation,
dehydration, stabilization or treatment of natural gas, natural gas liquids, oil
or other Hydrocarbons, carbon dioxide or water, in each case, not integral to
any refining process or comprising a material integral part of a Refinery (other
than a Specified Asset or an


-32-



--------------------------------------------------------------------------------





Excluded Refinery) and (b) Equity Interests of any Person whose assets primarily
consist of assets referred to in clause (a).
“Minimum Extension Condition” has the meaning specified therefor in Section
2.19(b) of this Agreement.
“MLP” means Delek Logistics Partners, LP, a Delaware limited partnership.
“MLP Credit Facility” means that certain Second Amended and Restated Credit
Agreement, dated as of December 30, 2014, among the MLP, each of the other
borrowers party thereto from time to time, each of the guarantors party thereto
from time to time, the lenders party thereto from time to time and Fifth Third
Bank, as administrative agent, as amended, amended and restated, supplemented or
otherwise modified from time to time.
“MLP GP” means Delek Logistics GP, LLC, a Delaware limited liability company.
“MLP Subsidiaries” means, together, (a) the MLP and the MLP GP, (b) any other
publicly traded limited partnership (a “Future MLP”) with one or more classes of
securities registered under the Securities Act of 1933 or the Securities
Exchange Act of 1934 (i) in which the Borrower and/or one or more of its
Restricted Subsidiaries has direct or indirect ownership interest, (ii) whose
general partner is controlled directly or indirectly by the Borrower and (iii)
that is engaged in a business that generates “qualifying income” within the
meaning of Section 7704(d) of the IRC, (c) the general partner of any entity
described in clause (b) of this definition (a “Future MLP GP”) and (d) all
direct or indirect Subsidiaries of the foregoing.
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, deeds to secure debt or similar instruments executed and delivered by
a Loan Party in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber Real Property Collateral, as may be amended, restated,
supplemented or otherwise modified from time to time.
“Multiemployer Plan” means any multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party, Subsidiary or
ERISA Affiliate has an obligation to contribute or has any liability, contingent
or otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.
“Net Cash Proceeds” means:
(a)    with respect to any Disposition by any Loan Party or any of its
Restricted Subsidiaries of assets or an Insurance and Condemnation Event, the
amount of proceeds in the form of cash and Cash Equivalent received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Loan Party or such
Restricted Subsidiary, in connection therewith after deducting therefrom only
(i) the amount of any Indebtedness secured by any Permitted Lien on any asset
(other than (A) Indebtedness owing to Agent or any Lender under this Agreement
or the other Loan Documents and (B) Indebtedness assumed by the purchaser of
such asset) which is required to be, and is, repaid in connection with such
transaction or event, (ii) reasonable fees, commissions, and expenses related
thereto and required to be paid by such Loan Party or such Restricted Subsidiary
in connection with such transaction or event, (iii) Taxes paid, payable or
reasonably expected to be payable to any taxing authorities by such Loan Party
or such Restricted Subsidiary in connection with such transaction or event
including any Taxes associated with the repatriation of such proceeds to a Loan
Party, and (iv) all


-33-



--------------------------------------------------------------------------------





amounts that are set aside as a reserve (A) for adjustments in respect of the
purchase price of such assets, (B) for any liabilities associated with such
transaction or event, to the extent such reserve is required by GAAP, and (C)
for the payment of unassumed liabilities relating to the assets sold or
otherwise disposed of at the time of, or within thirty (30) days after, the date
of such transaction or event, to the extent that in each case the funds
described above in this clause (iv) are (x) deposited into escrow with a third
party escrow agent or set aside in a separate Deposit Account that is subject to
a Control Agreement in favor of Agent (subject to the ABL Intercreditor
Agreement with respect to any ABL Priority Collateral prior to the Discharge of
ABL Obligations), and (y) offered to be paid to Agent as a prepayment of the
applicable Obligations in accordance with Section 2.4 of this Agreement at such
time when such amounts are no longer required to be set aside as such a reserve;
and
(b)    with respect to the issuance or incurrence of any Indebtedness by any
Loan Party or any of its Restricted Subsidiaries, the aggregate amount of cash
and Cash Equivalents received (directly or indirectly) from time to time
(whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of such Loan Party or such Restricted
Subsidiary in connection with such issuance or incurrence, after deducting
therefrom only (i) reasonable fees, commissions, and expenses related thereto
and required to be paid by such Loan Party or such Restricted Subsidiary in
connection with such issuance or incurrence, and (ii) Taxes paid, payable or
reasonably expected to be payable to any taxing authorities by such Loan Party
or such Restricted Subsidiary in connection with such issuance or incurrence.
“Net Leverage Ratio” means at any date, the ratio of (a) Consolidated Total Net
Indebtedness on such date to (b) EBITDA for the four fiscal quarters ended
immediately prior to such date for which internal financial statements are
available.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.1
and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loans made by such Lender, substantially in the form attached as
Exhibit C, and any substitutes therefor, and any replacements, restatements,
renewals or extension thereof, in whole or in part.
“Notice of Borrowing” has the meaning specified therefor in Section 2.2(a) of
this Agreement.
“Notice of Prepayment” has the meaning specified therefor in Section 2.4(a) of
this Agreement.
“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the thirty (30)-day notice requirement has
not been waived by applicable regulations issued by the PBGC, (b) the withdrawal
of any Loan Party, Subsidiary or ERISA Affiliate from a Pension Plan during a
plan year in which it was a “substantial employer” as defined in Section
4001(a)(2) of ERISA, (c) the termination of a Pension Plan, the filing of a
notice of intent to terminate a Pension Plan or the treatment of a Pension Plan
amendment as a termination, under Section 4041 of ERISA, if the plan assets are
not sufficient to pay all plan liabilities, (d) the institution of proceedings
to terminate, or the appointment of a trustee with respect to, any Pension Plan
by the PBGC or any Pension Plan or Multiemployer Plan administrator, (e) any
other event or condition that would constitute grounds under Section 4042(a) of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan, (f) the imposition of a Lien pursuant to the IRC or ERISA in
connection with any Employee Benefit Plan or the existence of any facts or
circumstances that could reasonably be expected to result in the imposition of a
Lien with respect


-34-



--------------------------------------------------------------------------------





to an Employee Benefit Plan, (g) the partial or complete withdrawal of any Loan
Party, Subsidiary or ERISA Affiliate from a Multiemployer Plan, (h) any event or
condition that results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by the PBGC of proceedings to terminate or to
appoint a trustee to administer a Multiemployer Plan under ERISA, (i) any
Pension Plan being in “at risk status” within the meaning of IRC Section 430(i),
(j) any Multiemployer Plan being in “endangered status” or “critical status”
within the meaning of IRC Section 432(b) or the determination that any
Multiemployer Plan is or is expected to be insolvent within the meaning of Title
IV of ERISA, (k) with respect to any Pension Plan, any Loan Party, Restricted
Subsidiary or ERISA Affiliate incurring a substantial cessation of operations
within the meaning of ERISA Section 4062(e), (l) the failure of any Pension Plan
or Multiemployer Plan to meet the minimum funding standards within the meaning
of the IRC or ERISA (including Section 412 of the IRC or Section 302 of ERISA),
in each case, whether or not waived, or (m) the failure to make by its due date
a required payment or contribution with respect to any Pension Plan or
Multiemployer Plan.
“Obligations” means all loans (including the Loans), debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), premiums, liabilities, obligations
(including indemnification obligations), fees (including the fees provided for
in the Engagement Letter, Agency Fee Letter and the Arranger Fee Letter), Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
Guarantees, and all covenants and duties of any other kind and description owing
by any Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by this Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that any Loan Party is required to pay or reimburse by the Loan Documents or by
law or otherwise in connection with the Loan Documents. Without limiting the
generality of the foregoing, the Obligations of Borrower under the Loan
Documents include the obligation to pay (i) the principal of the Loan, (ii)
interest accrued on the Loans, (iii) Lender Group Expenses, (iv) fees payable
under this Agreement or any of the other Loan Documents, and (v) indemnities and
other amounts payable by any Loan Party under any Loan Document. Any reference
in this Agreement or in the Loan Documents to the Obligations shall include all
or any portion thereof and any extensions, modifications, renewals, or
alterations thereof, both prior and subsequent to any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“OID Amount” means an original issue discount in an amount equal to (a) in the
case of the Initial Loans, 0.50% of the aggregate principal amount of the
Initial Loans and (b) in the case of any Incremental Loans or Refinancing Loans,
an amount set forth in the Incremental Amendment for such Incremental Loans or
the Refinancing Amendment for such Refinancing Loans.
“Originating Lender” has the meaning specified therefor in Section 12.1(e) of
this Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies under this Agreement or any
other Loan Document).


-35-



--------------------------------------------------------------------------------





“Other Debt Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt,
Incremental Equivalent Debt or other secured Debt permitted to be Incurred
hereunder or any Refinancing Indebtedness of the foregoing, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
and assigns in such capacities.
“Other Taxes” means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except that any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment required by the Loan Parties pursuant to Section 2.16(b)).
“Paramount Refinery” means the crude oil refinery and associated facilities
owned by Paramount Petroleum Corporation and located at or near Paramount,
California.
“Participant” has the meaning specified therefor in Section 12.1(e) of this
Agreement.
“Participant Register” has the meaning specified therefor in Section 12.1(i) of
this Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.13 of this
Agreement.
“Payment or Bankruptcy Default” means an Event of Default under Section 7.1, 7.4
or 7.5.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the IRC sponsored, maintained, or contributed to by any
Loan Party, Subsidiary or ERISA Affiliate or to which any Loan Party, Subsidiary
or ERISA Affiliate has any liability, contingent or otherwise.
“Perfection Certificate” means a certificate in the form of Exhibit D to this
Agreement.
“Permitted Dispositions” means:
(a)    any Disposition in which:
(i)    the Borrower (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of such Disposition at least equal to the fair market
value, as determined in good faith by the Board of Directors of the Borrower at
the time of contractually agreeing to such Disposition, of the assets or Equity
Interests issued or sold or otherwise disposed of; and
(ii)    at least 75% of the consideration therefor received by the Borrower or
such Restricted Subsidiary is in the form of cash or Cash Equivalents or
replacement assets used or useful to the business or a combination of the
foregoing. For purposes of this clause (ii), each of the following shall be
deemed to be cash:
(A)    any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet) of the Borrower or such Restricted
Subsidiary (other than contingent liabilities, Indebtedness that is by its terms
subordinated to the Loans or any Guaranty and liabilities to the extent owed to
the Borrower or any Subsidiary of the Borrower) that are assumed by the
transferee of any such assets


-36-



--------------------------------------------------------------------------------





pursuant to a written customary assignment and assumption agreement that
releases the Borrower or such Restricted Subsidiary from further liability
therefor;
(B)    any securities, notes or other obligations received by the Borrower or
such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash within one hundred eighty (180)
days after the date of such Disposition (to the extent of the cash received in
that conversion);
(C)    any Designated Non-Cash Consideration received by the Borrower or any of
its Restricted Subsidiaries in such Disposition having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed the
greater of $100,000,000 and 2.0% of Total Assets at the time of the receipt of
such Designated Non-Cash Consideration (with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value); and
(D)    any Permitted MLP Securities received as consideration for a Disposition
of solely Midstream Assets to any MLP Subsidiary;
(b)    any single transaction or series of related transactions that involves
assets or Equity Interests having a fair market value, as determined in good
faith by an officer of the Borrower, of less than $30,000,000; provided, that
the aggregate amount of all Dispositions made pursuant to this clause (b) shall
not exceed $100,000,000 in any period of twelve (12) consecutive calendar
months;
(c)    any Disposition of inventory, Renewable Identification Numbers and
biodiesel credits in the ordinary course of business, consistent with past
practices and not for speculative purposes, including dispositions of inventory
pursuant to, or arising from or related to Intermediation Facilities otherwise
permitted by this Agreement;
(d)    any Disposition of any Specified Assets;
(e)    other than with respect to Intermediation Facilities, any Dispositions
pursuant to buy-sell arrangements relating to Hydrocarbons in the ordinary
course of business, consistent with past practices and not for speculative
purposes;
(f)    a transfer of assets or Equity Interests (i) between, among or to Loan
Parties or (ii) between or among Restricted Subsidiaries that are not
Guarantors;
(g)    an issuance of Equity Interests by a Restricted Subsidiary of the
Borrower to the Borrower or to another Restricted Subsidiary;
(h)    the sale or other disposition of cash and Cash Equivalents or the
unwinding of any Hedging Obligations;
(i)    Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceedings;
(j)    a Restricted Payment that is permitted by the covenant set forth in
Section 6.7 or a Permitted Investment;


-37-



--------------------------------------------------------------------------------





(k)    any sale or disposition of any property or equipment that has become
damaged, worn out or obsolete or is no longer used or useful in the business and
any sale or disposition of other property (other than any Refinery) in
connection with scheduled turnarounds, maintenance and equipment and facility
updates;
(l)    the creation of a Lien not prohibited by this Agreement and the
disposition of any assets or rights resulting from the enforcement thereof;
(m)    any transfer of property in connection with a sale and leaseback
transaction not to exceed $100,000,000 in the aggregate for all such transfers
during the term of this Agreement;
(n)    any issuance of Disqualified Equity Interests pursuant to Section 6.1
hereof;
(o)    any surrender or waiver of contract rights pursuant to a settlement,
release, recovery on or surrender of contract, tort or other claims of any kind;
(p)    Dispositions of Equity Interests in any Unrestricted Subsidiary and
Investments in Permitted Joint Ventures;
(q)    leases or sub-leases and early terminations of leases or sub-leases
relating any convenience stores or any Midstream Assets of the type described in
clause (a) of the definition thereof, in each case in the ordinary course of
business; and
(r)    Dispositions in connection with ordinary course refurbishments or
exchanges of catalysts, including platinum or similar precious metals and
related products, necessary or useful for the operation of Refineries;
provided, that, notwithstanding anything to the contrary set forth in this
definition, neither the Borrower nor any Subsidiary shall Dispose of any
Refinery (other than any Specified Asset or any Excluded Refinery) unless the
Borrower offers to prepay the Loans in accordance with Section 2.4(b)(ii) an
amount equal to 100% of the Net Cash Proceeds received in connection with such
Disposition (with no right to reinvest such Net Cash Proceeds).
No Loan Party or Restricted Subsidiary shall Dispose of a Refinery (other than
any Specified Asset or Excluded Refinery) to any MLP Subsidiary.
Notwithstanding the foregoing or anything to the contrary herein, (x) any
Disposition in connection with a sale and leaseback transaction will be deemed
to have been incurred in reliance only on clause (m) above and (y) any Refinery
(other than a Specified Asset or an Excluded Refinery) shall only be disposed of
(i) in exchange for consideration in the form of 100% cash or Cash Equivalents
at the time of such Disposition at least equal to the fair market value of such
Refinery, as determined in good faith by the Board of Directors of the Borrower
and (ii) so long as all Net Cash Proceeds of such Disposition of such Refinery
are applied in accordance with Section 2.4(b)(ii).
All applicable proceeds of Permitted Dispositions shall be deposited into and
maintained in the Collateral Account to the extent required by Section 5.24.
“Permitted First Priority Refinancing Debt” means any Permitted First Priority
Refinancing Notes and any Permitted First Priority Refinancing Loans.


-38-



--------------------------------------------------------------------------------





“Permitted First Priority Refinancing Loans” means any Indebtedness in the form
of secured Loans incurred by the Borrower in the form of one or more tranches of
Refinancing Loans under this Agreement; provided, that (a) such Indebtedness is
secured by the Collateral on a pari passu basis with the Liens securing the
Obligations and is not secured by any property or assets of the Borrower, any
Subsidiary or any other Person other than the Collateral, (b) such Indebtedness
meets the criteria set forth in “Credit Agreement Refinancing Indebtedness” and
(c) the holders of such Indebtedness, or an Other Debt Representative on their
behalf, agree in writing to be bound by an Additional Intercreditor Agreement
and the ABL Intercreditor Agreement.
“Permitted First Priority Refinancing Notes” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower and/or any
Guarantor in the form of one or more series of senior secured notes (whether
issued in a public offering, Rule 144A, private placement or otherwise);
provided, that (a) such Indebtedness is secured by the Collateral on a pari
passu basis with the Liens securing the Obligations and is not secured by any
property or assets of the Borrower, any Subsidiary or any other Person other
than the Collateral, (b) such Indebtedness meets the criteria set forth in
“Credit Agreement Refinancing Indebtedness”, (c) the security agreements
relating to such Indebtedness are substantially the same as or more favorable to
the Loan Parties than the Loan Documents (with such differences as are
reasonably satisfactory to the Agent) and (d) the holders of such Indebtedness,
or an Other Debt Representative on their behalf, agree in writing to be bound by
an Additional Intercreditor Agreement and the ABL Intercreditor Agreement.
Permitted First Priority Refinancing Notes will include any Registered
Equivalent Notes issued in exchange therefor.
“Permitted Indebtedness” means:
(a)    Indebtedness in respect of the Obligations,
(b)    Indebtedness under the ABL Documents as in effect on the date hereof or
as amended, amended and restated, supplemented or otherwise modified in
accordance with Section 6.6, and any Refinancing Indebtedness in respect thereof
provided that such Indebtedness or Refinancing Indebtedness is an asset-based
revolving credit facility with commercial banks on customary terms and
conditions therefor (as determined in good faith by an Authorized Person of the
Borrower), with a conforming borrowing base, in an aggregate principal amount
for all Indebtedness under this clause (b) at any time outstanding not to exceed
the greater of (i) $1,000,000,000 and (ii) the borrowing base then in effect
thereunder, subject at all times to the ABL Intercreditor Agreement,
(c)    Indebtedness of the Borrower and its Restricted Subsidiaries, if the
Fixed Charge Coverage Ratio for the Borrower’s most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
would have been at least 2.00:1.00, determined on a pro forma basis (including a
pro forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred at the beginning of such four-quarter period and
any Refinancing Indebtedness in respect of such Indebtedness,
(d)    Indebtedness as of the Closing Date set forth on Schedule 4.14 to this
Agreement, Indebtedness in respect of the Holdings Note Documents in an
aggregate principal amount not to exceed $102,000,000 (plus unpaid and accrued
interest thereon) and, in each case, any Refinancing Indebtedness in respect of
such Indebtedness,
(e)    Indebtedness represented by Capitalized Lease Obligations, mortgage
financings or purchase money obligations, in each case, Incurred for the purpose
of financing all or any part of the purchase price or cost of design,
construction, installation, improvement or lease of property, plant or equipment
used


-39-



--------------------------------------------------------------------------------





or useful in the business of the Borrower or its Restricted Subsidiaries,
including any Refinancing Indebtedness in respect of such Indebtedness, in an
aggregate amount not to exceed the greater of (x) $150,000,000 and (y) 2.5% of
Total Assets at any time outstanding,
(f)    intercompany Indebtedness owing to and held by the Borrower or any of its
Restricted Subsidiaries (and any Refinancing Indebtedness in respect of such
Indebtedness); provided, however, that: (i) if the Borrower or any Guarantor is
the obligor on such Indebtedness and the obligee is not the Borrower or any
Guarantor, such Indebtedness must be unsecured and expressly subordinated to the
prior payment in full in cash of all Obligations under the Loan Documents
pursuant to the Intercompany Subordination Agreement; (ii) (A) any subsequent
issuance or transfer of Equity Interests that results in any such Indebtedness
being held by a Person other than the Borrower or a Restricted Subsidiary
thereof and (B) any sale or other transfer of any such Indebtedness to a Person
that is not either the Borrower or a Restricted Subsidiary thereof, will be
deemed, in each case, to constitute an incurrence of such Indebtedness by the
Borrower or such Restricted Subsidiary, as the case may be, that was not
permitted by this clause (f) and (iii) to the extent such Indebtedness is owing
to a Loan Party by a Restricted Subsidiary that is not a Loan Party, such
Indebtedness is otherwise a Permitted Investment (other than clause (j)
thereof),
(g)    the Guarantee (i) by any Loan Party in respect of Permitted Indebtedness
of any other Loan Party and (ii) of the Borrower or any Restricted Subsidiary in
respect of Permitted Indebtedness of any non-Guarantor Restricted Subsidiary to
the extent such Guarantee constitutes a Permitted Investment pursuant to clause
(m) of the definition thereof,
(h)    Indebtedness arising in connection with the endorsement of instruments or
other payment items for deposit,
(i)    the Incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from agreements providing for indemnification, earn-outs,
adjustment of purchase price or similar obligations, or Guarantees or letters of
credit, surety bonds or performance bonds securing any obligations of the
Borrower or any of its Restricted Subsidiaries pursuant to such agreements, in
any case Incurred in connection with the Permitted Dispositions (other than
Guarantees of Indebtedness Incurred by any Person acquiring all or any portion
of such business, assets or Restricted Subsidiary for the purpose of financing
such acquisition) or Permitted Investments,
(j)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to any Loan Party or any of its Subsidiaries in the ordinary
course of business, so long as the amount of such Indebtedness is not in excess
of the amount of the unpaid cost of, and shall be incurred only to defer the
cost of, such insurance for the policy or fiscal year in which such Indebtedness
is incurred,
(k)    the Incurrence by the Borrower or any of its Restricted Subsidiaries of
(i) Hedging Obligations consisting of transactions for the purchase, sale or
exchange of Hydrocarbons of the types used or produced by the Borrower and its
Restricted Subsidiaries, and (ii) any other Hedging Obligations provided, that,
in the case of clause (ii) such obligations are (or were) entered into for the
purpose of mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by the Borrower
and its Restricted Subsidiaries, or changes in the value of securities issued by
the Borrower and its Restricted Subsidiaries, and not for purposes of
speculation,
(l)    unsecured Indebtedness of any Loan Party owing to employees, former
employees, former officers, directors, or former directors (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
repurchase or redemption by such Loan Party of the Equity Interests of Borrower
that


-40-



--------------------------------------------------------------------------------





has been issued to such Persons, so long as the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $10,000,000,
(m)    unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of its Incurrence,
(n)    Indebtedness constituting Guarantees of the Indebtedness of Permitted
Joint Ventures and Unrestricted Subsidiaries in an aggregate outstanding
principal amount not to exceed the greater of (x) $150,000,000 and (y) 2.50% of
Total Assets (measured at the time of incurrence),
(o)    Indebtedness incurred to finance participation in contango market
opportunities with respect to Hydrocarbons not to exceed an aggregate principal
amount of $150,000,000 at any time outstanding,
(p)    Indebtedness in connection with a sale-leaseback transaction otherwise
permitted under this Agreement in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding,
(q)    to the extent constituting Indebtedness, buy-sell arrangements (other
than Intermediation Facilities) with respect to Hydrocarbons incurred in the
ordinary course of business, consistent with past practices and not for
speculative purposes,
(r)    to the extent constituting Indebtedness, obligations with respect to
Intermediation Facilities otherwise permitted under this Agreement, in each case
incurred in the ordinary course of business, consistent with past practices and
not for speculative purposes,
(s)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,
(t)    Indebtedness of the Borrower in respect of one or more series of senior
secured (on a pari passu basis) loans or notes (whether issued in a public
offering, under Rule 144A of the Securities Act or in another private placement
or otherwise) (and including any bridge financings in lieu of such notes),
junior secured or unsecured “mezzanine” loans or notes or senior unsecured or
subordinated loans or notes, in each case, pursuant to an indenture, interim
agreement, loan agreement, note purchase agreement or otherwise and any
extensions, renewals, refinancings and replacements thereof, including in the
case of any such notes, any Registered Equivalent Notes (the “Incremental
Equivalent Debt”); provided, that (i) such Incremental Equivalent Debt shall be
subject to the provisions of Section 2.17(d)(i)(A), (d)(i)(B), (d)(iii),
(e)(i)(A), (e)(i)(B), (e)(i)(C), (e)(i)(E) and (e)(i)(F), mutatis mutandis, (ii)
in the case of Incremental Equivalent Debt that is secured on a junior lien
basis with the Loans or is unsecured (“Incremental Equivalent Junior Debt”),
shall not be subject to scheduled amortization prior to maturity; provided, that
the foregoing requirements of this clause (ii) shall not apply to the extent
such Indebtedness constitutes a customary bridge facility, so long as the
long-term Indebtedness into which such customary bridge facility is to be
converted or exchanged satisfies the requirements of this clause (ii) and such
conversion or exchange is subject only to conditions customary for similar
conversions or exchange, (iii) the aggregate outstanding principal amount of all
Incremental Equivalent Debt Incurred at any time in accordance with this
sub-clause (t), together with the aggregate principal amount of all Incremental
Commitments and Incremental Loans Incurred in connection therewith shall not
exceed the Incremental Availability Amount at such time (or, if applicable, on
the LCA Test Date), (iv) the security agreements, if applicable, relating to
such Indebtedness are substantially the same as the Loan Documents (with such
differences as are reasonably satisfactory to the Agent), (v) such Indebtedness
is not Guaranteed by any Subsidiaries of the Borrower other than the Loan
Parties, (vi) if such Incremental Equivalent Debt is secured, such Incremental
Equivalent Debt shall be subject to an Additional Intercreditor


-41-



--------------------------------------------------------------------------------





Agreement and the ABL Intercreditor Agreement, (vii) in the case of Incremental
Equivalent Debt in the form of term loans secured on a pari passu basis with the
Initial Loans (“Incremental Equivalent First Lien Debt”), be subject to the MFN
Protection as if such Indebtedness were an Incremental Loan, (viii) if such
Incremental Equivalent Debt is a notes issuance, it shall have no mandatory
prepayment or redemption provisions other than customary prepayments for notes
offerings required as a result of a “change of control” or asset sales or other
prepayment events consistent with market practice at the time of issuance and
(ix) if such Incremental Equivalent Debt consists of loans, the terms thereof,
to the extent not substantially similar with the terms of the Initial Loans
existing on the date of incurrence of such Incremental Equivalent Debt, shall be
not substantially more restrictive than the terms of the Loans as determined in
good faith by the Borrower (except for covenants and terms that apply solely to
any period after the Latest Maturity Date that is in effect on the effective
date of such Incremental Equivalent Debt),
(u)    Indebtedness incurred in connection with an acquisition, provided, that,
on a pro forma basis, after giving effect to the incurrence thereof, (x) the
Borrower could Incur at least $1.00 of Indebtedness under clause (c) above or
(y) the Fixed Charge Coverage Ratio for the Borrower is higher than immediately
prior to such transaction and any Refinancing Indebtedness in respect of such
Indebtedness,
(v)    Indebtedness not otherwise permitted under the definition of “Permitted
Indebtedness” up to an aggregate principal amount not to exceed the greater of
(x) $150,000,000 and (y) 2.50% of Total Assets (measured at the time of
incurrence),
(w)    Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case Incurred in the ordinary course of business, and
reimbursement obligations in respect of the foregoing,
(x)    the Incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness consisting of letters of credit issued in the ordinary course of
business or reimbursement obligations in respect thereof; provided that upon the
drawing upon such letters of credit, such obligations are reimbursed within 30
days following such drawing,
(y)    Indebtedness incurred in connection with ordinary course refurbishments
or exchanges of catalysts, including platinum or similar precious metals and
related products, necessary or useful for the operation of the Refineries, and
(z)    Permitted First Priority Refinancing Debt, Permitted Second Priority
Refinancing Debt and Permitted Unsecured Refinancing Debt and any Refinancing
Indebtedness of any of the foregoing.
The Borrower will not Incur any Indebtedness that is subordinate in right of
payment to any other Indebtedness of the Borrower unless it is subordinate in
right of payment to the Loans to the same extent. The Borrower will not permit
any Guarantor to Incur any Indebtedness that is subordinate in right of payment
to any other Indebtedness of such Guarantor unless it is subordinate in right of
payment to such Guarantor’s Guarantee of the Loans to the same extent. For
purposes of the foregoing, no Indebtedness will be deemed to be subordinated in
right of payment to any other Indebtedness of the Borrower or any Guarantor, as
applicable, solely by reason of any Liens or Guarantees arising or created in
respect thereof or by virtue of the fact that the holders of any secured
Indebtedness have entered into any intercreditor agreements giving one or more
of such holders priority over the other holders in the collateral held by them.
Notwithstanding the foregoing or anything to the contrary herein, all
Indebtedness incurred under the Loan Documents will be deemed to have been
incurred in reliance only on clause (a) above, all Indebtedness incurred under
the ABL Documents will be deemed to have been incurred in reliance only on


-42-



--------------------------------------------------------------------------------





clause (b) above, and all Indebtedness in respect of Hedging Obligations will be
deemed to have been incurred in reliance only on clause (k) above. For purposes
of determining compliance with Section 6.1, except with respect to clauses (b)
and (k) above, in the event that any proposed Indebtedness meets the criteria of
more than one of the categories described in clauses (d) through (z) above, or
is entitled to be Incurred pursuant to clause (c) above, the Borrower will be
permitted to classify such item of Indebtedness at the time of its Incurrence in
any manner that complies with this definition and Section 6.1. In addition,
except with respect to clauses (b) and (k) above, any Indebtedness originally
classified as Incurred pursuant to clauses (d) through (z) above may later be
reclassified by the Borrower such that it will be deemed as having been incurred
pursuant to another of such clauses or pursuant to clause (c) above to the
extent that such reclassified Indebtedness could be Incurred pursuant to such
new clause at the time of such reclassification. Notwithstanding the foregoing
or anything to the contrary herein, the maximum amount of Indebtedness that may
be Incurred pursuant to Section 6.1 will not be deemed to be exceeded with
respect to any outstanding Indebtedness due solely to the result of fluctuations
in the exchange rates of currencies.
“Permitted Investments” means:
(a)    Investments in the Borrower or in a Guarantor;
(b)    Investments in any non-Guarantor Restricted Subsidiary made by another
non-Guarantor Restricted Subsidiary;
(c)    Investments existing on the Closing Date and pursuant to the Holdings
Note Documents;
(d)    Investments in cash and Cash Equivalents;
(e)    any Investment by the Borrower or any Restricted Subsidiary in a Person,
if as a result of such Investment:
(i)    such Person becomes a Guarantor or an Immaterial Subsidiary; or
(ii)    such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Guarantor;
(f)    any Investment made as a result of the receipt of non-cash consideration
from a Disposition that was made pursuant to and in compliance with, or in
connection with a Disposition of assets permitted under Section 6.4 (other than
clause (j) of the definition of “Permitted Disposition”);
(g)    Hedging Obligations that are otherwise permitted under this Agreement;
(h)    stock, obligations or securities received in satisfaction of claims or
judgments, in compromise or settlement of debts created in the ordinary course
of business, or by reason of a composition or readjustment of debts or
reorganization of another Person;
(i)    Investments made in exchange for Equity Interests (other than
Disqualified Equity Interests) of the Borrower;
(j)    advances or other loans to customers or suppliers in the ordinary course
of business and endorsements for collection or deposit arising in the ordinary
course of business;


-43-



--------------------------------------------------------------------------------





(k)    commission, payroll, travel and similar advances to officers and
employees of the Borrower or any of its Restricted Subsidiaries that are
expected at the time of such advance ultimately to be recorded as an expense in
conformity with GAAP;
(l)    any Guarantee permitted to be Incurred under Section 6.1;
(m)    Investments in non-Guarantor Restricted Subsidiaries, Unrestricted
Subsidiaries and Permitted Joint Ventures, taken together, up to an aggregate
amount not to exceed the greater of (x) $150,000,000 and (y) 2.50% of Total
Assets, at the time of Investment (net of, with respect to the Investment in any
particular Person, the cash return thereon received after the Closing Date as a
result of any sale for cash, repayment, redemption, liquidating distribution or
other cash realization, not to exceed the amount of Investments in such Person
made after the Closing Date in reliance on this clause); provided that if any
Investment pursuant to this clause is made in any Person that is not a
Restricted Subsidiary of the Borrower and a Guarantor on the date of making such
Investment and such Person becomes a Restricted Subsidiary of the Borrower and a
Guarantor after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (a) above and shall cease to have been made
pursuant to this clause for so long as such Person continues to be a Restricted
Subsidiary and a Guarantor,
(n)    cash Investments in the MLP not to exceed an amount equal to 5.0% of
Total Assets at the time of Investment (net of, with respect to the Investment
in the MLP, the cash return thereon received after the Closing Date as a result
of any sale for cash, repayment, redemption, liquidating distribution or other
cash realization, not to exceed the amount of Investments in such Person made
after the Closing Date in reliance on this clause);
(o)    Investments constituting Permitted MLP Securities obtained (x) as
consideration from any Permitted Disposition to MLP Subsidiaries or (y) in
connection with cash contributions made to or investments in MLP Subsidiaries of
up to an aggregate amount not to exceed an amount equal to 10.0% of Total
Assets, at the time of Investment, solely for the purpose of the acquisition of
Midstream Assets by such MLP Subsidiaries;
(p)    equity Investments by any Loan Party in any Restricted Subsidiary of such
Loan Party which is required by law to maintain a minimum net capital
requirement or as may be otherwise required by Applicable Law; and
(q)    Investments not otherwise permitted above up to an aggregate amount at
any one time outstanding not to exceed the greater of (x) $200,000,000 and (y)
3.25% of Total Assets (net of, with respect to the Investment in any particular
Person, the cash return thereon received after the Closing Date as a result of
any sale for cash, repayment, redemption, liquidating distribution or other cash
realization, not to exceed the amount of Investments in such Person made after
the Closing Date in reliance on this clause); provided that if any Investment
pursuant to this clause is made in any Person that is not a Restricted
Subsidiary of the Borrower and a Guarantor on the date of making such Investment
and such Person becomes a Restricted Subsidiary of the Borrower and a Guarantor
after such date, such Investment shall thereafter be deemed to have been made
pursuant to clause (a) above and shall cease to have been made pursuant to this
clause for so long as such Person continues to be a Restricted Subsidiary and a
Guarantor;
provided, that Permitted Investments shall not include any Investments with a
Refinery (other than any Specified Asset or Excluded Refinery) in or to any MLP
Subsidiary or any Person (other than a Loan Party or a Restricted Subsidiary).


-44-



--------------------------------------------------------------------------------





Notwithstanding the foregoing, all Investments in the form of loans (A) among
the Borrower and its Restricted Subsidiaries or (B) by any holder of Equity
Interests in the Borrower or any of its Restricted Subsidiaries in the Borrower
or any of its Subsidiaries shall in each case be subordinated to the Obligations
on terms reasonably satisfactory to the Agent and each party to any such loan
shall become a party to an intercreditor agreement or other agreement reasonably
satisfactory to the Agent, in each case, to the extent required under clause (f)
of the definition of “Permitted Indebtedness”.
“Permitted Joint Venture” means any Person (other than a Restricted Subsidiary)
in which the Borrower owns (including ownership through its Restricted
Subsidiaries) Equity Interests representing less than 100% of the total
outstanding Equity Interests of such Person; provided, that such Person is
engaged only in the businesses that are permitted for the Borrower and its
Restricted Subsidiaries pursuant to Section 6.5.
“Permitted Liens” means:
(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations,
(b)    Liens securing Indebtedness incurred under clause (b) of the definition
of “Permitted Indebtedness” so long as subject to the ABL Intercreditor
Agreement,
(c)    Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Borrower or any Restricted Subsidiary of
the Borrower; provided, that such Liens were not created in contemplation of
such merger or consolidation and do not extend to any assets other than those of
the Person merged into or consolidated with the Borrower or the Restricted
Subsidiary (other than pursuant to after-acquired property clauses in effect
with respect to such Lien at the time of acquisition on property acquired
thereafter of the type that would have been subject to such Lien notwithstanding
the occurrence of such acquisition and securing the obligations to which the
original Liens relate),
(d)    Liens on property existing at the time of acquisition thereof by the
Borrower or any Restricted Subsidiary of the Borrower; provided, that such Liens
were not created in contemplation of such acquisition and do not extend to any
property other than the property so acquired by the Borrower or the Restricted
Subsidiary (other than pursuant to after-acquired property clauses in effect
with respect to such Lien at the time of acquisition on property acquired
thereafter of the type that would have been subject to such Lien notwithstanding
the occurrence of such acquisition and securing the obligations to which the
original Liens relate),
(e)    Liens for unpaid Taxes that either (i) are not yet delinquent, or (ii)
the underlying Taxes are the subject of Permitted Protests,
(f)    judgment Liens arising solely as a result of the existence of judgments,
orders, requirements to pay issued by a Canadian Governmental Authority or
awards that do not constitute an Event of Default under Section 7.3 of this
Agreement and notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings and for which adequate
reserves have been made,
(g)    Liens set forth on Schedule C-1 to this Agreement; provided, that to
qualify as a Permitted Lien, any such Lien described on Schedule C-1 to this
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,
(h)    the interests of lessors under operating leases and licensors under
license agreements,


-45-



--------------------------------------------------------------------------------





(i)    Liens securing Indebtedness permitted to be incurred pursuant to clause
(e) of the definition of “Permitted Indebtedness”; provided, that any such Lien
(i) covers only the assets acquired, constructed, installed or improved with
such Indebtedness and related contracts, intangibles, and other assets that are
incidental thereto (including improvements, accessions thereto and replacements
thereof and proceeds and products thereto) and (ii) is created within 365 days
of such acquisition, construction, installation or improvement,
(j)    Liens on cash and Cash Equivalents securing Indebtedness permitted to be
incurred pursuant to clause (k) of the definition of “Permitted Indebtedness”,
(k)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, or other similar
Liens, incurred in the ordinary course of business and not in connection with
the borrowing of money, and which Liens either (i) are for sums not yet
delinquent, which are not overdue for a period of more than thirty (30) days, or
(ii) are the subject of Permitted Protests,
(l)    Liens on amounts deposited in the ordinary course of business to secure
the Borrower’s and its Subsidiaries’ obligations in connection with worker’s
compensation or other unemployment insurance or to secure public or statutory
obligations,
(m)    Liens on amounts deposited to secure the Borrower’s and its Subsidiaries’
obligations in connection with the making or entering into of bids, tenders,
contracts (other than contracts for the payment of Indebtedness), leases,
letters of credit (or reimbursement obligations in respect thereof) or other
similar obligations arising in the ordinary course of business,
(n)    Liens on amounts deposited to secure the Borrower’s and its Subsidiaries’
reimbursement obligations with respect to surety, performance, release, appeal
or similar bonds obtained in the ordinary course of business,
(o)    with respect to any Real Property, survey exceptions, defects in title,
encumbrances, easements, rights of way, zoning restrictions and other
restrictions that do not materially interfere with or impair the value, use or
operation thereof,
(p)    non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,
(q)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness or under written agreements pursuant to which the original
Liens arose, could have secured the original Indebtedness (plus improvements,
accessions and replacements to such property or proceeds and products thereof),
(r)    rights of setoff or bankers’ liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,
(s)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,


-46-



--------------------------------------------------------------------------------





(t)    Liens solely on any cash earnest money deposits made by a Loan Party or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to an Acquisition,
(u)    Liens securing Intermediation Facilities otherwise permitted by this
Agreement, so long as such Liens solely extend to Intermediation Collateral,
(v)    Liens securing Incremental Equivalent Debt; provided, that the Other Debt
Representative of the holders of each such Indebtedness becomes party to an
Additional Intercreditor Agreement and the ABL Intercreditor Agreement,
(w)    Liens on the Collateral securing obligations in respect of Permitted
First Priority Refinancing Debt or Permitted Second Priority Refinancing Debt
(and any Refinancing Indebtedness of any of the foregoing); provided, that the
Other Debt Representative of the holders of each such Indebtedness becomes
party, in the event that it is not already a party, to an Additional
Intercreditor Agreement and the ABL Intercreditor Agreement,
(x)    Liens in favor of the Borrower or any Guarantor,
(y)    Liens not on Term Priority Collateral securing Indebtedness permitted to
be incurred pursuant to clause (o) of the definition of “Permitted
Indebtedness”, and any Guarantees of such Indebtedness,
(z)    Liens securing Indebtedness permitted to be incurred pursuant to clause
(v) of the definition of “Permitted Indebtedness”, and any Guarantees of such
Indebtedness; provided, such Liens may rank pari passu with the Liens on the
Collateral so long as they do not secure Indebtedness in an aggregate principal
amount outstanding in excess of $150,000,000, and otherwise, such Liens shall
rank junior to the Liens on the Collateral securing the Obligations and the
Other Debt Representative of the holders of each such Indebtedness shall become
party, in the event that it is not already a party, to an Additional
Intercreditor Agreement and the ABL Intercreditor Agreement,
(aa)    Liens on the Equity Interests of Unrestricted Subsidiaries or Permitted
Joint Ventures,
(bb)    Liens on, related to, properties to secure all or part of the costs
incurred in the ordinary course of business of exploration, drilling,
development or operation thereof,
(cc)    Liens on pipeline or pipeline facilities which arise out of operation of
law,
(dd)    Liens reserved in oil and gas mineral leases for bonus or rental
payments and for compliance with the terms of such leases, and Liens arising
under partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, purchase, exchange, transportation or processing
of oil, gas or other hydrocarbons, unitization and pooling declarations and
agreements, development agreements, operating agreements, area of mutual
interest agreements, and other agreements which are customary in any business in
which the Borrower and its Restricted Subsidiaries are permitted to engage in
pursuant to this Agreement,
(ee)    Liens arising from precautionary UCC financing statements regarding
operating leases or consignments and “protective” Liens granted in connection
with sales permitted hereunder that are intended to be “true sales”, or
bailment, storage or similar arrangements in which a counterparty holds title to
the assets that are the subject of such transaction, including liens granted by
the Borrower or a Restricted Subsidiary to the counterparty in Intermediation
Facilities, which Liens are intended to protect such


-47-



--------------------------------------------------------------------------------





counterparty in the event that such transaction is recharacterized as a secured
financing and attach only to the assets that are subject of such transaction,
(ff)    Liens of franchisors in the ordinary course of business not securing
Indebtedness,
(gg)    Liens incurred in the ordinary course of business not in the aggregate
materially detracting from the value of the properties or their use in the
operation of the business of the Borrower and its Restricted Subsidiaries,
(hh)    Liens on the assets of any non-Guarantor Restricted Subsidiary securing
Indebtedness or other obligations of such Subsidiaries that were permitted by
the terms of this Agreement to be incurred,
(ii)    Liens on metals and the right to receive metals arising out of a
sale-leaseback of a catalyst necessary or useful for the operation of refinery
assets of the Borrower and its Restricted Subsidiaries, securing obligations of
the Borrower or a Restricted Subsidiary in respect of such sale-leaseback
transaction, provided, that, such Liens do not encumber any assets other than
the catalyst and the related metals and proceeds of the foregoing; provided,
further, that such sale-leaseback of a catalyst shall be entered into in the
ordinary course of business, consistent with past practices and not for
speculative purposes,
(jj)    Liens of any Governmental Authority on any trust account established for
the benefit of an environmental agency or department to the extent required
under Applicable Law,
(kk)    Liens incurred in connection with ordinary course refurbishments or
exchanges of catalysts, including platinum or similar precious metals and
related products, necessary or useful for the operation of the Refineries,
(ll)    statutory Liens securing First Purchaser Crude Payables arising in the
ordinary course of business which are not overdue, and
(mm)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods.
Notwithstanding the foregoing, all Liens incurred under the Loan Documents will
be deemed to have been incurred in reliance only on clause (a) above, and all
Liens incurred under the ABL Documents will be deemed to have been incurred in
reliance only on clause (b).
“Permitted MLP Securities” means equity securities (including incentive
distribution rights) of a master limited partnership (or limited liability
company or similar business entity with pass-through treatment for U.S. Federal
income Tax purposes) that is an MLP Subsidiary and has a class of equity
securities traded on the New York Stock Exchange, the NYSE AMEX Equities or the
Nasdaq Stock Market (or any successor thereof).
“Permitted Protest” means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), Taxes,
or rental payment; provided, that (a) a reserve with respect to such obligation
is established on such Loan Party’s or its Subsidiaries’ books and records in
such amount as is required under GAAP and (b) any such protest is instituted
promptly and prosecuted diligently by such Loan Party or its Subsidiary, as
applicable, in good faith.
“Permitted Second Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second lien (or


-48-



--------------------------------------------------------------------------------





other junior lien) secured notes or second lien (or other junior lien) secured
loans; provided, that (a) such Indebtedness is secured by the Collateral on a
second priority (or other junior priority) basis to the Liens securing the
Obligations and the obligations in respect of any other Permitted First Priority
Refinancing Debt and is not secured by any property or assets of the Borrower,
any Subsidiary or any other Person other than the Collateral, (b) such
Indebtedness meets the criteria set forth in “Credit Agreement Refinancing
Indebtedness”, (c) the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the Loan
Documents (with such differences as are reasonably satisfactory to the Agent)
and (d) the holders of such Indebtedness, or an Other Debt Representative on
their behalf, agree in writing to be bound by an Additional Intercreditor
Agreement and the ABL Intercreditor Agreement. Permitted Second Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes issued in exchange therefor) incurred by the
Borrower in the form of one or more series of senior unsecured notes or loans;
provided, that (a) such Indebtedness meets the criteria set forth in “Credit
Agreement Refinancing Indebtedness” and (b) such Indebtedness is not secured by
a Lien on any property or assets of the Borrower or any Restricted Subsidiary.
“Person” means natural persons, corporations, limited liability companies,
unlimited liability companies, limited partnerships, general partnerships,
limited liability partnerships, joint ventures, trusts, land trusts, business
trusts, or other organizations, irrespective of whether they are legal entities,
and governments and agencies and political subdivisions thereof.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Platform” has the meaning specified therefor in Section 16.9(c) of this
Agreement.
“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect; provided, that, if attachment,
perfection or priority of Agent’s Lien on any Collateral are governed by the
personal property security laws of any jurisdiction in Canada other than the
laws of the Province of Ontario, “PPSA” means those personal property security
laws (including the CCQ) in such other jurisdiction in Canada for the purposes
of the provisions hereof relating to such attachment, perfection or priority and
for the definitions related to such provisions.
“Prime Rate” has the meaning specified therefor in the definition of “Base
Rate”.
“Projections” means Borrower’s forecasted (a) consolidated balance sheets, (b)
consolidated profit and loss statements, and (c) consolidated cash flow
statements, all prepared on a basis consistent with Borrower’s historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions.
“Pro Rata Share” means, as of any date of determination:
(a)    with respect to a Lender’s obligation to make a Loan, with respect to
such Lender’s right to receive payments of interest, fees, and principal with
respect to the Loan, and with respect to all other computations and other
matters related to the Commitments or the Loan, the percentage obtained by
dividing (i) the Loan Exposure of such Lender, by (ii) the aggregate Loan
Exposure of all Lenders, and
(b)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 14.7 of this Agreement), the percentage obtained by


-49-



--------------------------------------------------------------------------------





dividing (i) the Loan Exposure of such Lender, by (ii) the aggregate Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 12.1.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified therefor in Section 16.9(c) of this
Agreement.
“Qualified Equity Interests” means and refers to any Equity Interests issued by
the Borrower (and not by one or more of its Subsidiaries) that is not a
Disqualified Equity Interest.
“Real Property” means any estates or interests in real property now owned or
leased or hereafter acquired or leased by any Loan Party or one of its
Restricted Subsidiaries and the improvements thereto.
“Real Property Collateral” means (a) the Real Property identified on Schedule
D-1 to this Agreement, and (b) any Real Property hereafter acquired by any Loan
Party or one of its Subsidiaries other than Excluded Real Property.
“Recipient” means (a) the Agent or (b) any Lender, as applicable.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Reference Period” has the meaning specified therefor in the definition of
EBITDA.
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Agent, (c) each Additional Refinancing Lender and (d)
each Lender that agrees to provide any Refinancing Loans incurred pursuant
thereto, in accordance with ‎Section 2.18.
“Refinancing Commitments” means one or more Classes of Commitments hereunder
that are established to fund Refinancing Loans of the applicable Refinancing
Series hereunder pursuant to a Refinancing Amendment.
“Refinancing Indebtedness” means any Indebtedness of the Borrower or any of its
Restricted Subsidiaries issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease, substitute for or refund
other Indebtedness of the Borrower or any of its Restricted Subsidiaries (other
than intercompany Indebtedness); provided, that:
(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon, accrued and unpaid interest
on account thereof and the fees and expenses incurred in connection therewith
and by the amount of unfunded commitments with respect thereto,
(b)    such refinancings, renewals, or extensions has a final maturity date
later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded,
(c)    if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Loans, such
Refinancing Indebtedness is subordinated in right of payment to the Loans, on
terms at least as favorable, taken as a whole, to the Lenders as those contained
in


-50-



--------------------------------------------------------------------------------





the documentation governing the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded;
(d)    such Indebtedness is Incurred by either (i) the Restricted Subsidiary
that is the obligor on the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded or (ii) the Borrower or a Guarantor;
(e)    such Indebtedness is not secured by any collateral that was not pledged
to secure the Indebtedness so extended, refinanced, renewed, replaced, defeased
or refunded and if the Indebtedness being refinanced was (or was required to be)
subject to an Additional Intercreditor Agreement and the ABL Intercreditor
Agreement, the holders of such Refinancing Indebtedness (if such Indebtedness is
secured) or an Other Debt Representative on their behalf, shall become party to
such Additional Intercreditor Agreement and the ABL Intercreditor Agreement, in
each case providing for the same (or lesser) lien priority;
(f)    such Indebtedness is not Guaranteed by any Restricted Subsidiaries that
did not Guarantee the Indebtedness so extended, refinanced, renewed, replaced,
defeased or refunded; and
(g)    the material terms (other than pricing and yield and optional prepayment
or redemption provisions) of such Refinancing Indebtedness or of any agreement
entered into or of any instrument issued in connection therewith are not, in the
aggregate, less favorable in any material respect to the Loan Parties or the
Lenders than the terms of any agreement or instrument governing the Indebtedness
so extended, refinanced, renewed, replaced, defeased or refunded (except for
covenants and other provisions applicable only to periods after the Latest
Maturity Date).
“Refinancing Loans” means one or more Classes of Loans hereunder that result
from a Refinancing Amendment.
“Refinancing Series” means all Refinancing Loans or Refinancing Commitments that
are established pursuant to the same Refinancing Amendment (or any subsequent
Refinancing Amendment to the extent such Refinancing Amendment expressly
provides that the Refinancing Loans or Refinancing Commitments provided for
therein are intended to be a part of any previously established Refinancing
Series) and that provide for the same All-In Yield and, in the case of
Refinancing Loans or Refinancing Commitments, amortization schedule.
“Refineries” means, collectively, (a) the Big Spring Refinery, (b) the Krotz
Springs Refinery, (c) the El Dorado Refinery, (d) the Tyler Refinery and (e)
each other refinery acquired or constructed by the Borrower or a Restricted
Subsidiary of the Borrower after the Closing Date.
“Refinery Leasehold Interest” means any leasehold interest in any real property
integral to any refining process or comprising a material integral part of a
Refinery (other than a Specified Asset or an Excluded Refinery).
“Register” has the meaning specified therefor in Section 12.1(h) of this
Agreement.
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act of 1933 or other
private placement transaction under the Securities Act of 1933, substantially
identical notes (having the same Guarantees) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.
“Registered Loan” has the meaning specified therefor in Section 12.1(h) of this
Agreement.


-51-



--------------------------------------------------------------------------------





“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing in, into, or through the indoor or
outdoor environment.
“Reliant Revolver” means that certain revolving loan facility of up to
$17,000,000, made available by Reliant Bank to the Borrower, pursuant to, among
other things, that certain Loan Agreement dated as of March 28, 2008, by, among
others, Reliant Bank and the Borrower.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address a Release of
Hazardous Materials in the indoor or outdoor environment (excluding routine
monitoring or sampling of permitted Releases), (b) prevent or minimize a Release
or threatened Release of Hazardous Materials so they do not migrate or endanger
or threaten to endanger public health, safety, or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
“Renewable Identification Number” means a thirty-eight (38) character numeric
code that is generated by the producer or importer of renewable fuel
representing gallons of renewable fuel produced/imported and assigned to batches
of renewable fuel that are transferred to others such that a change of ownership
is effected, or any similar successor instrument thereof.
“Replacement Lender” has the meaning specified therefor in Section 2.16(b) of
this Agreement.
“Replacement Rate” has the meaning specified therefor in Section 2.12(c) of this
Agreement.
“Required Lenders” means, at any time, Lenders having or holding more than fifty
percent (50%) of the aggregate Loan Exposure of all Lenders; provided, that (i)
the Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders, and (ii) at any time there are two (2) or
more Lenders (who are not Affiliates of one another or Defaulting Lenders),
“Required Lenders” must include at least two (2) Lenders (who are not Affiliates
of one another).
“Restricted Investment” means an Investment other than a Permitted Investment.
“Restricted Payment” has the meaning specified in Section 6.7.
“Restricted Subsidiary” means each direct and indirect Subsidiary of the
Borrower that is not an Unrestricted Subsidiary or an MLP Subsidiary.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC or any Canadian Governmental
Authority.


-52-



--------------------------------------------------------------------------------





“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Canadian or other Governmental Authority, (b) a Person or legal entity that is a
target of Sanctions, (c) any Person operating, organized or resident in a
Sanctioned Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.
“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, (e) any Canadian
Governmental Authority or (f) any other Governmental Authority with jurisdiction
over any member of Lender Group or any Loan Party or any of their respective
Subsidiaries or Affiliates.
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Secured Net Indebtedness” means any Consolidated Total Net Indebtedness of any
Loan Party secured by a Lien (other than any property or assets held in a
defeasance or similar trust or arrangement for the benefit of the Indebtedness
secured thereby so long as prepayment of such Indebtedness is not prohibited).
“Secured Net Leverage Ratio” means, at any date, the ratio of (a) Secured Net
Indebtedness to (b) EBITDA for the four fiscal quarters ended immediately prior
to such date for which internal financial statements are available.
“Secured Parties” means the Agent, the Lenders, the Joint Lead Arrangers, the
Co-Managers and the other agents party to this Agreement.
“Securities Account” means a securities account (as that term is defined in the
UCC or, to the extent applicable, the PPSA).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Document” means any Guaranty and Security Agreement, any Control
Agreement, any US Copyright Security Agreement, any Canadian Copyright Security
Agreement, any US Patent Security Agreement, any Canadian Patent Security
Agreement, any US Trademark Security Agreement, any Canadian Trademark Security
Agreement, any Mortgage, any Hypothec and any other security agreement or other
instrument or document entered into, now or in the future, by any Loan Party or
any Restricted Subsidiary in connection with any of the foregoing or Section
5.11, 5.12 or 5.13.
“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not


-53-



--------------------------------------------------------------------------------





intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under Debtor Relief Laws or other
Applicable Laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).
“Specified Assets” means (a) the Paramount Refinery, (b) the Long Beach
Refinery, (c) the Bakersfield Refinery, (d) asphalt terminals owned as of the
Closing Date, (e) the Big Spring wholesale marketing business, and (f) the Krotz
Springs Refinery and Big Spring Refinery logistics assets, in each case of this
clause (f), described on Schedule E-1.
“Specified Event of Default” means any Event of Default described in any of
Sections 7.1 (other than with respect to principal), 7.4, 7.5, 7.6 or 7.11.
“Specified Hedge Agreements” means that certain ISDA Master Agreement, dated as
of December 8, 2011, between J. Aron & Company, a New York general partnership,
and Alon Refining Krotz Springs, Inc., a Delaware corporation, as amended by
that certain Amendment to the ISDA Master Agreement, dated as of October 31,
2014, between J. Aron & Company and Alon Refining Krotz Springs, Inc., as
further amended, supplemented or otherwise modified from time to time.
“Specified Representations” means the representations and warranties contained
in Sections 4.1(a), 4.2, 4.3, 4.4, 4.9, 4.13, 4.16 and 4.18 hereof.
“Subordinated Indebtedness” means any unsecured Indebtedness of a Loan Party or
its Restricted Subsidiaries incurred from time to time that is expressly
subordinated to the Obligations and (a) that is only guaranteed by the
Guarantors, (b) that is not subject to scheduled amortization, redemption,
sinking fund or similar payment and does not have a final maturity, in each
case, on or before the date that is six months after the Maturity Date, (c) that
does not include any financial covenants or any covenant or agreement that is
more restrictive or onerous on any Loan Party in any material respect than any
comparable covenant in this Agreement and is otherwise on terms and conditions
reasonably acceptable to Agent, (d) shall be limited to cross-payment default
and cross-acceleration to designated “senior debt” (including the Obligations),
and (e) the terms and conditions of the subordination are reasonably acceptable
to Agent.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, unlimited liability company or other entity in which that Person
directly or indirectly owns or controls the Equity Interests having ordinary
voting power to elect a majority of the Board of Directors of such corporation,
partnership, limited liability company, or other entity. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.
“Swap Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination values
determined in accordance therewith, such termination values, and (b) for any
date prior to the date referenced in clause (a), the amounts determined as the
mark-to-market values for such Hedge Agreements, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Hedge Agreements (which may include a Lender or any Affiliate of
a Lender).


-54-



--------------------------------------------------------------------------------





“Tax Lender” has the meaning specified therefor in Section 2.16(b) of this
Agreement.
“Taxes” means any taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments or other charges in the nature of a
tax now or hereafter imposed by any jurisdiction or by any political subdivision
or taxing authority thereof or therein, and all interest, penalties or similar
liabilities with respect thereto.
“Term Priority Collateral” has the meaning specified therefor in the ABL
Intercreditor Agreement.
“Total Assets” means (a) in the case of the Borrower, the total consolidated
assets of the Borrower and its Restricted Subsidiaries, as shown on the most
recent balance sheet of the Borrower provided to the Agent pursuant to Section
3.1 or Section 5.1 and (b) in the case of any Person or Persons, the total
combined or consolidated assets of such Person or Persons, as of the end of the
most recent fiscal quarter, in each case calculated in accordance with GAAP and
determined on a pro forma basis to give effect to any acquisition or disposition
of assets made after such balance sheet date and on or prior to the date of
determination.
“Transformative Acquisition” means any merger, amalgamation, acquisition or
material investment, in any such case by Borrower and its Restricted
Subsidiaries that either (a) is not permitted by the terms of the Loan Documents
immediately prior to the consummation of such acquisition or (b) if permitted by
the terms of the Loan Documents immediately prior to the consummation of such
acquisition, would not provide Borrower and its Restricted Subsidiaries with
adequate flexibility under the Loan Documents for the continuation and/or
expansion of their combined operations following such consummation, as
reasonably determined by Borrower acting in good faith.
“Tyler Refinery” means the crude oil refinery (other than any Midstream Assets)
owned by Delek Refining, Ltd., a Texas limited partnership, and located at or
near Tyler, Texas.
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York, and any successor statute, as in effect from time to time.
“U.S. Tax Compliance Certificate” has the meaning specified therefor in Section
2.15(g) of this Agreement.
“United States” means the United States of America.
“Unrestricted Cash” shall mean, as of any date of determination, the aggregate
amount of all cash and Cash Equivalents on the consolidated balance sheet of the
Borrower and its Restricted Subsidiaries that are Domestic Subsidiaries or are
Canadian Loan Parties, which is not “restricted” for purposes of GAAP; provided,
however, that the aggregate amount of Unrestricted Cash shall not (i) include
any cash or Cash Equivalents that are subject to a Lien (other than any Lien in
favor of the ABL Agent and the Agent or a Lien permitted under clause (r) of the
definition of “Permitted Lien”) or (ii) include any cash or Cash Equivalents
that are restricted by contract, law or material adverse Tax consequences from
being applied to repay any Funded Indebtedness.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower (other than any
MLP Subsidiary) that is designated by the Board of Directors of the Borrower as
an Unrestricted Subsidiary pursuant to a board resolution in compliance with
conditions set forth below, and any Subsidiary of such Subsidiary.
Notwithstanding the provisions set forth above with respect to “Unrestricted
Subsidiaries”, the Borrower shall not designate any Subsidiary as an
Unrestricted Subsidiary, to the extent that such Subsidiary (x) directly


-55-



--------------------------------------------------------------------------------





or indirectly owns a Refinery (other than Specified Assets or Excluded
Refineries), (y) is not an “Unrestricted Subsidiary” for purposes of the ABL
Documents or (z) is an MLP Subsidiary.
“US Guaranty and Security Agreement” means a guaranty and security agreement,
dated as of even date with this Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Loan Parties to
Agent.
“US Copyright Security Agreement” has the meaning given to the term “Copyright
Security Agreement” in the US Guaranty and Security Agreement.
“US Patent Security Agreement” has the meaning given to the term “Patent
Security Agreement” in the US Guaranty and Security Agreement.
“US Trademark Security Agreement” has the meaning given to the term “Trademark
Security Agreement” in the US Guaranty and Security Agreement.
“Voidable Transfer” has the meaning specified therefor in Section 16.8 of this
Agreement.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
calculated to the nearest one-twelfth that will elapse between such date and the
making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Wells Fargo” has the meaning specified therefor in the preamble to this
Agreement.
“Withholding Agent” means any Loan Party and the Agent.
“Working Capital” means, for the Borrower and its Restricted Subsidiaries on a
consolidated basis and calculated in accordance with GAAP, as of any date of
determination, the excess of (a) current assets (other than cash and cash
equivalents and Taxes and deferred Taxes) over (b) current liabilities,
excluding, without duplication, (i) the current portion of any long-term
Indebtedness, (ii) the current portion of current Taxes and deferred income
Taxes and (iii) the current portion of accrued interest expense (including
interest expenses attributable to Capitalized Lease Obligations and all net
payment obligations pursuant to interest rate Hedge Agreements) for such period.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2.    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrower notifies
Agent that Borrower request an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and


-56-



--------------------------------------------------------------------------------





Borrower after such Accounting Change conform as nearly as possible to their
respective positions immediately before such Accounting Change took effect and,
until any such amendments have been agreed upon and agreed to by the Required
Lenders, the provisions in this Agreement shall be calculated as if no such
Accounting Change had occurred. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Borrower” is used in respect of a financial covenant or a related definition,
it shall be understood to mean the Borrower and its Restricted Subsidiaries on a
consolidated basis, unless the context clearly requires otherwise.
Notwithstanding anything to the contrary contained herein, (a) all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under the Statement of Financial Accounting Standards Board’s Accounting
Standards Codification Topic 825 (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof, and (b) the term “unqualified opinion” as used herein to
refer to opinions or reports provided by accountants shall mean an opinion or
report that is (i) unqualified, and (ii) does not include any explanation,
supplemental comment, or other comment concerning the ability of the applicable
Person to continue as a going concern or concerning the scope of the audit.
Notwithstanding any changes in GAAP or application of GAAP after the Closing
Date, any lease of the Borrower or their Subsidiaries that would be
characterized as an operating lease under GAAP in effect on the Closing Date or
as applied on the Closing Date (whether such lease is entered into before or
after the Closing Date) shall not constitute a Capital Lease under this
Agreement or any other Loan Document as a result of such changes in GAAP or
application thereof unless otherwise agreed to in writing by the Borrower and
Required Lenders.

1.3.    UCC and PPSA. Any terms used in this Agreement that are defined in the
UCC shall be construed and defined as set forth in the UCC unless otherwise
defined herein; provided, that (a) to the extent that the UCC is used to define
any term herein and such term is defined differently in different Articles of
the UCC, the definition of such term contained in Article 9 of the UCC shall
govern and (b) to the extent applicable, any such terms used in this Agreement
that are defined in the PPSA shall have the meanings ascribed to such terms in
the PPSA when used in relation to Collateral subject to the PPSA.

1.4.    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference to “province” or like terms in the
Loan Documents shall be construed to include “territory” and like terms. Any
reference herein or in any other Loan Document to the satisfaction, repayment,
or payment in full of the Obligations shall mean (a) the payment or repayment in
full in immediately available funds of (i) the principal amount of, and interest
accrued and unpaid with respect to, all outstanding Loans, together with the
payment of any premium applicable to the repayment of the Loans, (ii) all Lender
Group Expenses that have accrued and are unpaid regardless of whether demand has
been made therefor, and (iii) all fees or charges that have accrued hereunder or
under any other Loan Document


-57-



--------------------------------------------------------------------------------





and are unpaid, (b) the receipt by Agent of cash collateral in order to secure
any other contingent Obligations for which a claim or demand for payment has
been made on or prior to such time or in respect of matters or circumstances
known to Agent or a Lender at such time that are reasonably expected to result
in any loss, cost, damage, or expense (including attorneys’ fees and legal
expenses), such cash collateral to be in such amount as Agent reasonably
determines is appropriate to secure such contingent Obligations, (c) the payment
or repayment in full in immediately available funds of all other outstanding
Obligations other than unasserted contingent indemnification Obligations and (d)
the termination of all of the Commitments of the Lenders. Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record. This Agreement and
other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters. All such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their terms. This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Loan Documents shall not be construed against Agent or Lenders merely
because of Agent’s or any Lender’s involvement in their preparation.

1.5.    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern daylight saving time, as in effect in New York,
New York on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, unless otherwise expressly provided,
the word “from” means “from and including” and the words “to” and “until” each
means “to and including”; provided, that with respect to a computation of fees
or interest payable to Agent or any Lender, such period shall in any event
consist of at least one full day.

1.6.    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

1.7.    Rates. The Agent does not warrant or accept responsibility for, and
shall not have liability with respect to, the administration, submission or any
other matter related to the rates in the definition of “LIBOR Rate”.

1.8.    Cashless Rollovers. Notwithstanding anything to the contrary contained
in this Agreement or in any other Loan Document, to the extent that any Lender
extends the maturity date of, or replaces, renews or refinances, any of its
then-existing Loans with Incremental Loans, Credit Agreement Refinancing
Indebtedness, Loans in connection with any Extended Loans or loans incurred
under a new credit facility, in each case, to the extent such extension,
replacement, renewal or refinancing is effected by means of a “cashless roll” by
such Lender, such extension, replacement, renewal or refinancing shall be deemed
to comply with any requirement hereunder or any other Loan Document that such
payment be made “in Dollars, “in immediately available funds”, “in Cash” or any
other similar requirement.

1.9.    Limited Condition Acquisition or Investment. Notwithstanding anything to
the contrary in this Agreement, solely for the purpose of (A) measuring the
relevant financial ratios and basket availability with respect to the incurrence
of any Indebtedness or Liens or the making of any Investments or (B) determining
compliance with representations and warranties or the occurrence of any Default
or Event of Default, in each case, in connection with a Limited Condition
Acquisition or Investment, the Borrower may elect (the “LCA Election”) to deem
the date of determination of whether any such action is permitted hereunder for
such Limited Condition Acquisition or Investment to be the date on which the
definitive agreements for such Limited Condition Acquisition or Acquisition are
entered into (the “LCA Test Date”)


-58-



--------------------------------------------------------------------------------





or the date of the consummation of the Limited Condition Acquisition or
Investment and related incurrence of Indebtedness or Liens or the related making
of Investments, in each case, after giving pro forma effect to the relevant
Limited Condition Acquisition or Investment and related incurrence of
Indebtedness or Liens or the related making of Investments.
If the Borrower has made an LCA Election, then, in connection with any unrelated
calculation of any ratio or test at or following the relevant LCA Test Date, and
prior to the earlier of (x) the date on which such Limited Condition Acquisition
or Investment is consummated or (y) the date that the definitive agreement for
such Limited Condition Acquisition or Investment is terminated or expires
without consummation of such Limited Condition Acquisition or Investment, any
such ratio or test shall be calculated on (A) a pro forma basis assuming such
Limited Condition Acquisition or Investment and any transactions in connection
therewith (including any incurrence of Indebtedness, Liens and the use of
proceeds thereof) has been consummated, and also on (B) a standalone basis
without giving effect to such Limited Condition Acquisition or Investment or any
such transactions in connection therewith.

1.10.    Québec Matters.
For purposes of any assets, liabilities or entities located in the Province of
Québec and for all other purposes pursuant to which the interpretation or
construction of this Agreement may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall include “movable property”, (b) “real property” or
“real estate” shall include “immovable property”, (c) “tangible property” shall
include “corporeal property”, (d) “intangible property” shall include
“incorporeal property”, (e) “security interest”, “mortgage” and “lien” shall
include a “hypothec”, “right of retention”, “prior claim” and a resolutory
clause, (f) all references to filing, perfection, priority, remedies,
registering or recording under the UCC or a PPSA shall include publication under
the CCQ, (g) all references to “perfection” of or “perfected” liens or security
interest shall include a reference to an “opposable” or “set up” lien or
security interest as against third parties, (h) any “right of offset”, “right of
setoff” or similar expression shall include a “right of compensation”,
(i) “goods” shall include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, (j) an “agent” shall
include a “mandatary”, (k) “construction liens” shall include “legal hypothecs”,
(l) “joint and several” shall include “solidary”, (m) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”,
(n) “beneficial ownership” shall include “ownership on behalf of another as
mandatory”, (o) “easement” shall include “servitude”, (p) “priority” shall
include “prior claim”, (q) “survey” shall include “certificate of location and
plan”, (r) “state” shall include “province”, (s) “fee simple title” shall
include “absolute ownership”, and (t) “accounts” shall include “claims”. The
parties hereto confirm that it is their wish that this Agreement and any other
document executed in connection with the transactions contemplated herein be
drawn up in the English language only and that all other documents contemplated
thereunder or relating thereto, including notices, may also be drawn up in the
English language only. Les parties aux présentes confirment que c’est leur
volonté que cette convention et les autres documents de crédit soient rédigés en
langue anglaise seulement et que tous les documents, y compris tous avis,
envisagés par cette convention et les autres documents peuvent être rédigés en
langue anglaise seulement.


-59-



--------------------------------------------------------------------------------






2.
LOANS AND TERMS OF PAYMENT.


2.1.    Loans. Subject to the terms and conditions of this Agreement and the
other Loan Documents, and in reliance upon the representations and warranties
set forth in this Agreement and the other Loan Documents, each Lender severally
agrees to make an Initial Loan to the Borrower on the Closing Date in a
principal amount equal to such Lender’s Commitment as of the Closing Date.
Notwithstanding the foregoing, if the total Commitments as of the Closing Date
are not drawn on the Closing Date, the undrawn amount shall automatically be
cancelled. The Initial Loans shall be funded net of the OID Amount. Each
Lender’s Initial Commitment shall automatically and without notice be reduced to
zero immediately after the funding of the Initial Loans on the Closing Date.

2.2.    Procedure for Advance of Loans.
(a)    Initial Loans. The Borrower shall give the Agent an irrevocable prior
written notice substantially in the form of Exhibit E (a “Notice of Borrowing”)
by 11:00 a.m. on the Closing Date requesting that the Lenders make the Initial
Loans as Base Rate Loans on such date (provided that the Borrower may request,
no later than three (3) Business Days prior to the Closing Date, that the
Lenders make the Initial Loans as LIBOR Rate Loans if the Borrower has delivered
to the Agent a letter in form and substance reasonably satisfactory to the Agent
indemnifying the Lenders in the manner set forth in Section 2.13 of this
Agreement). Upon receipt of such Notice of Borrowing from the Borrower, the
Agent shall promptly notify each Lender thereof. Not later than 1:00 p.m. on the
Closing Date, each Lender will make available to the Agent for the account of
the Borrower, at the Agent’s office in immediately available funds, the amount
of such Initial Loans to be made by such Lender on the Closing Date. The
Borrower hereby irrevocably authorizes the Agent to disburse the proceeds of the
Initial Loans in immediately available funds by wire transfer to such Person or
Persons as may be designated by the Borrower in writing.
(b)    Incremental Loans. Any Incremental Loans shall be borrowed pursuant to,
and in accordance with Section 2.17.

2.3.    Repayment of Loans. The Borrower shall repay the aggregate outstanding
principal amount of the Initial Loans in consecutive quarterly installments in
an amount equal to $1,750,000 on the last Business Day of each of March, June,
September and December, commencing with June 30, 2018, except as the amounts of
individual installments may be adjusted pursuant to Section 2.4 hereof. If not
sooner paid, the Initial Loans shall be paid in full, together with accrued
interest thereon, on the Maturity Date. In the event any Incremental Loans,
Refinancing Loans or Extended Loans are made, such Incremental Loans,
Refinancing Loans or Extended Loans, as applicable, shall be repaid by the
Borrower in the amounts and on the dates set forth in the Incremental Amendment,
Refinancing Amendment or Extension Offer with respect thereto and in full
together with accrued interest thereon on the applicable Latest Maturity Date
thereof. Loans that are repaid may not be reborrowed. For the avoidance of
doubt, the full amount of the Loans (without taking into account any netting of
the OID Amount occurring on the Closing Date) shall be repaid in accordance with
this Section 2.3 and Section 2.4.

2.4.    Prepayments of Loans.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time, without premium or penalty (subject to Section 2.4(c)), to
prepay the Loans, in whole or in part, upon delivery to the Agent of a notice of
prepayment (the “Notice of Prepayment”) not later than 11:00 a.m. (i) on the
same Business Day as such prepayment of any Base Rate Loan and (ii) at least
three (3) Business Days before such prepayment of any LIBOR Rate Loan,
specifying the date and amount of repayment, whether the repayment is of LIBOR
Rate Loans or Base Rate Loans or a combination thereof, and if a


-60-



--------------------------------------------------------------------------------





combination thereof, the amount allocable to each and whether the repayment is
of the Initial Loan, an Incremental Loan, an Extended Loan or a Refinancing Loan
or a combination thereof, and if a combination thereof, the amount allocable to
each. Each optional prepayment of the Loans hereunder shall be in an aggregate
principal amount of at least $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and shall be applied, on a pro rata basis, to the outstanding
principal installments of the Loans and, if applicable, any Incremental Loans,
Extended Loans or Refinancing Loans as directed by the Borrower. Each repayment
shall be accompanied by any amount required to be paid pursuant to Section 2.13
hereof. A Notice of Prepayment received after 11:00 a.m. shall be deemed
received on the next Business Day. The Agent shall promptly notify the
applicable Lenders of each Notice of Prepayment. Notwithstanding the foregoing,
any Notice of Prepayment delivered in connection with any refinancing of all of
the Loans with the proceeds of such refinancing or of any other incurrence of
Indebtedness may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence and may be revoked by the
Borrower in the event such refinancing is not consummated; provided, that the
delay or failure of such contingency shall not relieve the Borrower from its
obligations in respect thereof under Section 2.13.
(b)    Mandatory Prepayments.
(i)    Debt Issuances. No later than three (3) Business Days after the receipt
by the Borrower or any Restricted Subsidiary of Net Cash Proceeds from any
issuance or incurrence of Indebtedness not otherwise permitted pursuant to
Section 6.1, the Borrower shall offer pursuant to clause (viii) below to prepay
the Loans in accordance with clauses (vi) through (x) below in an aggregate
amount equal to one hundred percent (100%) of such Net Cash Proceeds.
(ii)    Dispositions. Subject to the ABL Intercreditor Agreement with respect to
any ABL Priority Collateral prior to the Discharge of ABL Obligations, no later
than three (3) Business Days after the receipt by the Borrower or any Restricted
Subsidiary of Net Cash Proceeds from any Disposition by any Loan Party or
Restricted Subsidiary (other than any Disposition permitted pursuant to, and in
accordance with, clauses (c) through (o), (q) and (r) of the definition of
“Permitted Dispositions”) to the extent that such Net Cash Proceeds exceed
$5,000,000 from such Disposition or the aggregate amount of such Net Cash
Proceeds, together with all other Net Cash Proceeds received by the Borrower and
its Restricted Subsidiaries during such fiscal year in connection with such
Dispositions, exceeds $50,000,000, the Borrower shall offer pursuant to clause
(viii) below to prepay the Loans in accordance with clauses (vi) through (x)
below in an aggregate amount equal to one hundred percent (100%) of such Net
Cash Proceeds in excess of such $5,000,000 individual or $50,000,000 aggregate
thresholds; provided, that, except to the extent required by Section 2.4(b)(iv),
no prepayment offer shall be required under this Section 2.4(b)(ii) with respect
to such portion of such Net Cash Proceeds that the Borrower shall have, no later
than three (3) Business Days after the receipt thereof, given written notice to
the Agent of its intent to reinvest in accordance with Section 2.4(b)(iv).
(iii)    Insurance and Condemnation Events. Subject to the ABL Intercreditor
Agreement with respect to any ABL Priority Collateral prior to the Discharge of
ABL Obligations, no later than three (3) Business Day after the receipt by the
Borrower or any Restricted Subsidiary of Net Cash Proceeds from any Insurance
and Condemnation Event to the extent that such Net Cash Proceeds from any
Insurance and Condemnation Event exceed $5,000,000 or the aggregate amount of
such Net Cash Proceeds, together with all other Net Cash Proceeds received by
the Borrower and its Restricted Subsidiaries during such fiscal year in
connection with Insurance and Condemnation Events, exceeds $50,000,000, the
Borrower shall offer pursuant to clause (viii) below to prepay the Loans in
accordance with clauses (vi) through (x) below in an aggregate amount equal to
one hundred percent (100%) of such Net Cash Proceeds in excess of such
$5,000,000 individual or $50,000,000 aggregate thresholds; provided, that,
except to the extent required


-61-



--------------------------------------------------------------------------------





by Section 2.4(b)(iv), so long as no Event of Default has occurred and is
continuing, no prepayment offer shall be required under this Section 2.4(b)(iii)
with respect to such portion of such Net Cash Proceeds that the Borrower shall
have, no later than three (3) Business Day after the receipt thereof, given
written notice to the Agent of its intent to reinvest in accordance with Section
2.4(b)(iv).
(iv)    Reinvestment Option. With respect to any Net Cash Proceeds realized or
received with respect to any Disposition or any Insurance and Condemnation Event
by the Borrower or any Restricted Subsidiary (in each case, to the extent not
excluded pursuant to Section 2.4(b)(ii) or (b)(iii)), subject to compliance with
Section 5.24, at the option of the Borrower, the Borrower and Restricted
Subsidiaries may reinvest all or any portion of such Net Cash Proceeds in assets
useful for the business of the Borrower and its Restricted Subsidiaries within
(x) twelve (12) months following receipt of such Net Cash Proceeds or (y) if the
Borrower or such Restricted Subsidiary enters into a bona fide commitment to
reinvest such Net Cash Proceeds within twelve (12) months following receipt
thereof, within the eighteen (18) months following receipt thereof; provided,
that if any Net Cash Proceeds are no longer intended to be or cannot be so
reinvested at any time after delivery of a notice of reinvestment election, or
if such Net Cash Proceeds are not so reinvested within the time period required
above, the Borrower shall make an offer to prepay the Loans in accordance with
Section 2.4(b)(ii) or 2.4(b)(iii), as applicable, no later than three (3)
Business Days after the earlier to occur of the expiration of such time period
or the Borrower or the applicable Restricted Subsidiary reasonably determines
that such Net Cash Proceeds are no longer intended to be or cannot be so
reinvested to the prepayment of the Loans as set forth in this Section 2.4(b);
provided further that any Net Cash Proceeds relating to Collateral shall be
reinvested in assets constituting Collateral. Notwithstanding anything in any
Loan Document to the contrary, any Net Cash Proceeds received by the Borrower or
any Restricted Subsidiary in connection with any Disposition of a Refinery owned
by the Borrower or a Restricted Subsidiary (other than any Specified Asset or
any Excluded Refinery) shall not be subject to reinvestment rights set forth
above, and a prepayment offer shall be required pursuant to Section 2.4(b)(ii).
(v)    Excess Cash Flow. After the end of each fiscal year (commencing with the
fiscal year ending December 31, 2018), within three (3) Business Days after the
earlier to occur of (x) the delivery of the financial statements and related
Compliance Certificate for such fiscal year and (y) the date on which the
financial statements and the related Compliance Certificate for such fiscal year
are required to be delivered pursuant to Section 5.1, the Borrower shall offer
pursuant to clause (viii) below to prepay the Loans in accordance with clauses
(vi) through (x) below in an aggregate amount equal to (A) the Applicable Cash
Percentage of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements minus (B) at the Borrower’s option, the aggregate amount of
all voluntary prepayments, repurchases or redemptions of Loans made during such
fiscal year or after year-end and prior to when such Excess Cash Flow prepayment
is due (provided that any prepayments at a discount to par offered to all
Lenders shall be credited to the extent of the actual purchase price paid in
cash pursuant thereto) (excluding prepayments, repurchases or redemptions to the
extent funded with the proceeds of long-term Funded Indebtedness), without
duplication of any deduction from Excess Cash Flow in any prior period;
provided, that for the purpose of this Section 2.4(b)(v), the Secured Net
Leverage Ratio in respect of the Applicable Cash Percentage shall be calculated
giving pro forma effect to any cash prepayment, repurchase or redemption
described in clause (B) above in connection with such fiscal year.
(vi)    Manner of Payment. Except with respect to Loans incurred in connection
with any Refinancing Amendment, Extension Offer or Incremental Amendment (which
may be prepaid on a less than pro rata basis in accordance with its terms), (A)
each prepayment of Loans pursuant to this ‎Section 2.4(b) shall be applied as
between series, Classes or tranches of Loans on a pro rata basis, unless
otherwise required by this Agreement or as directed by the Borrower to the
extent not otherwise prohibited by this


-62-



--------------------------------------------------------------------------------





Agreement (provided that (1) any prepayment of Loans with the Net Cash Proceeds
of Credit Agreement Refinancing Indebtedness permitted to be issued under
Sections 2.18 and 6.1 shall be applied solely to each applicable Class of
Refinanced Debt, (2) any Class of Incremental Loans may specify that one or more
other Classes of Loans and Incremental Loans may be prepaid prior to such Class
of Incremental Loans and (3) no prepayment of Loans may be directed to a later
maturing Class of Loans without at least a pro rata repayment of any related
earlier maturing Classes); (B) with respect to each Class of Loans, each
prepayment pursuant to clauses (i) through (v) of this Section 2.4(b) shall be
applied as directed by the Borrower (or in the absence of direction from the
Borrower to the scheduled installments of principal thereof following the date
of prepayment pursuant to Section 2.3 in direct order of maturity (without
premium or penalty except as expressly contemplated by Section 2.4(b)(ix))); and
(C) each such prepayment shall be paid to the Lenders in accordance with their
respective Pro Rata Shares of such prepayment. Such prepayments shall be applied
on a pro rata basis to the then outstanding Loans of the applicable Class or
Classes being prepaid irrespective of whether such outstanding Loans are Base
Rate Loans or LIBOR Rate Loans; provided, that if no Lenders exercise the right
to decline a prepayment offer pursuant to Section 2.4(b)(viii), then, with
respect to such mandatory prepayment, the amount of such mandatory prepayment
within any tranche or Class of Loans shall be applied first to Loans of such
tranche or Class that are Base Rate Loans to the full extent thereof before
application to Loans of such tranche or Class that are LIBOR Rate Loans in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.13.
(vii)    Notice. The Borrower shall notify the Agent in writing of any required
offer of mandatory prepayment of Loans required to be made pursuant to clauses
(i) through (v) of this Section 2.4(b) in accordance with clause (viii) below.
Each such notice shall specify the date of such prepayment and provide a
reasonably detailed calculation of the amount of such prepayment. The Agent will
promptly notify each Appropriate Lender of the contents of the Borrower’s
prepayment notice and of such Appropriate Lender’s Pro Rata Share of the
prepayment.
(viii)    Opt-out of Prepayment. With respect to each prepayment of Loans
required pursuant to Section 2.4(b)(i), (ii), (iii) or (v), (A) the Borrower
will, not later than the date specified in Section 2.4(b)(i), (ii), (iii) or (v)
for offering to make such prepayment, give the Agent written notice requesting
that the Agent provide notice of such offer of prepayment to each Lender, (B)
the Agent shall provide notice of such offer of prepayment to each Lender, (C)
each Lender will have the right to refuse such offer of prepayment by giving
written notice of such refusal to the Agent within one (1) Business Day after
such Lender’s receipt of notice from the Agent of such offer of prepayment (such
refused amounts, the “Declined Proceeds”), (D) the Borrower shall make all such
prepayments (other than Declined Proceeds) within three (3) Business Days
thereafter, and (E) after making any prepayments pursuant to clause (D) above,
the Borrower may retain such Declined Proceeds and apply them in a manner not
prohibited by this Agreement.
(ix)    Prepayment of LIBOR Rate Loans. Each prepayment shall be accompanied by
any amount required to be paid pursuant to Section 2.13; provided, that, so long
as no Default or Event of Default shall have occurred and be continuing, if any
prepayment of LIBOR Rate Loans is required to be made under this Section 2.4(b)
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 2.4(b) in respect of any such LIBOR Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into an account held at, and subject to the
sole control of, the Agent until the last day of such Interest Period, at which
time the Agent shall be authorized (without any further action by or notice to
or from the Borrower or any other Loan Party) to apply such amount to the
prepayment of such Loans in accordance with this Section 2.4(b).  Upon the
occurrence and during the continuance of any Default or Event of Default, the
Agent shall also be authorized (without any further action by or notice to or
from the


-63-



--------------------------------------------------------------------------------





Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with the relevant provisions of this Section
2.4(b).
(x)    No Reborrowings. Amounts prepaid pursuant to this Section 2.4 may not be
reborrowed.
(c)    Call Premium. In the event that, on or prior to the six-month anniversary
of the Closing Date, the Borrower (i) makes any prepayment of the Loans in
connection with any Repricing Transaction (as defined below) or (ii) effects any
amendment of this Agreement resulting in a Repricing Transaction, the Borrower
shall pay to the Agent, for the ratable account of each applicable Lender, a fee
in an amount equal to, (x) in the case of clause (i), a prepayment premium of
1.0% of the amount of the Loans being prepaid and (y) in the case of clause
(ii), a payment equal to 1.0% of the aggregate amount of the applicable Loans
outstanding immediately prior to such amendment. Such fees shall be due and
payable within three (3) Business Days of the date of the effectiveness of such
Repricing Transaction. For the purpose of this clause (c), “Repricing
Transaction” means (a) any prepayment or repayment of the Loans with the
proceeds of, or any conversion of the Loans into, any new or replacement tranche
of loans bearing interest with an All-In Yield less than the All-In Yield
applicable to the Loans and (b) any amendment to the pricing terms of the Loans
which reduces the All-In Yield applicable to the Loans; provided, that any
prepayment or refinancing in connection with a Change of Control or any
refinancing that involves an upsizing in connection with a Transformative
Acquisition shall not be considered a Repricing Transaction.

2.5.    Interest.
(a)    Subject to the provisions of this Section 2.5, at the election of the
Borrower, Loans shall bear interest at (A) the Base Rate plus the Applicable
Margin or (B) the LIBOR Rate plus the Applicable Margin (provided that the LIBOR
Rate shall not be available until three (3) Business Days (or four (4) Business
Days with respect to a LIBOR Rate based on a twelve month Interest Period) after
the Closing Date unless the Borrower has delivered to the Agent a letter in form
and substance reasonably satisfactory to the Agent indemnifying the Lenders in
the manner set forth in Section 2.13 of this Agreement). The Borrower shall
select the rate of interest and Interest Period, if any, applicable to any Loan
at the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 2.6.
(b)    Default Rate. Subject to Article 7, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 7.1(b), (A) such
applicable portion of the principal of the Loans shall bear interest at a rate
per annum of two percent (2%) in excess of the rate (including the Applicable
Margin) then in effect with respect to such portion and (B) all accrued and
unpaid interest shall be due and payable on demand of the Agent, (ii) at the
election of the Required Lenders, upon the occurrence and during the continuance
of an Event of Default under Section 7.1 (other than under Section 7.1(b)), (A)
such applicable portion of the Obligations shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans or such other Obligations arising
hereunder or under any other Loan Document and (B) all accrued and unpaid
interest shall be due and payable on demand of the Agent or (iii) at the
election of the Required Lenders, upon the occurrence and during the continuance
of any Specified Event of Default (other than under Section 7.1), (A) all
outstanding Obligations arising hereunder or under any other Loan Document shall
bear interest at a rate per annum equal to two percent (2%) in excess of the
rate (including the Applicable Margin) then applicable to Base Rate Loans and
(B) all accrued and unpaid interest shall be due and payable on demand of the
Agent. Interest shall continue to accrue on the Obligations after the filing by
or against the Borrower of any petition seeking any relief in bankruptcy or
under any Debtor Relief Law.


-64-



--------------------------------------------------------------------------------





(c)    Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2018; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year). For the avoidance of doubt, interest shall be payable on
the full amount of the Loans (without taking into account any netting of the OID
Amount occurring on the Closing Date) in accordance with this Section 2.5.
(d)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations. It is the
intent hereof that the Borrower not pay or contract to pay, and that neither the
Agent nor any Lender receive or contract to receive, directly or indirectly in
any manner whatsoever, interest in excess of that which may be paid by the
Borrower under Applicable Law.

2.6.    Notice and Manner of Conversion or Continuation of Loans. Provided that
no Default or Event of Default has occurred and is then continuing, the Borrower
shall have the option to (a) convert at any time following the third Business
Day after the Closing Date all or any outstanding Base Rate Loans in a principal
amount equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess
thereof into Base Rate Loans or (ii) continue such LIBOR Rate Loans as LIBOR
Rate Loans. Whenever the Borrower desires to convert or continue Loans as
provided above, the Borrower shall give the Agent irrevocable prior written
notice in the form attached as Exhibit F (a “Notice of Conversion/Continuation”)
not later than 11:00 a.m. three (3) Business Days before the day on which a
proposed conversion or continuation of such Loan is to be effective specifying
(A) the Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor,
(B) the effective date of such conversion or continuation (which shall be a
Business Day), (C) the principal amount of such Loans to be converted or
continued, and (D) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan; provided, that if the Borrower wishes to request
LIBOR Rate Loans having an Interest Period of twelve months in duration, such
notice must be received by the Agent not later than 11:00 a.m. four (4) Business
Days prior to the requested date of such conversion or continuation, whereupon
the Agent shall give prompt notice to the applicable Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them. If
the Borrower fails to give a timely Notice of Conversion/Continuation prior to
the end of the Interest Period for any LIBOR Rate Loan, then the applicable
LIBOR Rate Loan shall be converted to a Base Rate Loan. Any such automatic
conversion to a Base Rate Loan shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Rate Loan.
If the Borrower requests a conversion to, or continuation of, LIBOR Rate Loans,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. The Agent shall promptly notify the affected
Lenders of such Notice of Conversion/Continuation.


-65-



--------------------------------------------------------------------------------






2.7.    Fees. The Borrower shall pay to the Joint Lead Arrangers, the
Co-Managers and the Agent for their own respective accounts and the accounts of
the Lenders fees in the amounts and at the times specified in the Engagement
Letter, in the Agency Fee Letter and in the Arranger Fee Letter, as applicable.

2.8.    Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
payable to the Lenders under this Agreement shall be made not later than 1:00
p.m. on the date specified for payment under this Agreement to the Agent at the
Agent’s office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Articles 7 and 8, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Agent of each such payment, the Agent shall
distribute to each such Lender at its address for notices set forth herein its
Pro Rata Share of such payment and shall wire advice of the amount of such
credit to each Lender. Each payment to the Agent of Agent’s fees or expenses
shall be made for the account of the Agent and any amount payable to any Lender
under Sections 2.13, 2.14, 2.15 or 9.3 shall be paid to the Agent for the
account of the applicable Lender. Subject to the definition of Interest Period,
if any payment under this Agreement shall be specified to be made upon a day
which is not a Business Day, it shall be made on the next succeeding day which
is a Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment. Notwithstanding the
foregoing, if there exists a Defaulting Lender each payment by the Borrower to
such Defaulting Lender hereunder shall be applied in accordance with
Section 2.20(a)(ii).

2.9.    Evidence of Indebtedness. The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Agent in the ordinary course of business. The accounts or records maintained
by the Agent and each Lender shall be conclusive absent manifest error of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Agent, the Borrower shall execute and
deliver to such Lender (through the Agent) a Note, which shall evidence such
Lender’s Loans, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

2.10.    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 2.13, 2.14, 2.15 or 9.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Agent of such fact, and (b) purchase (for cash
at face value) participations in the Loans and such other obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided, that


-66-



--------------------------------------------------------------------------------





(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender or a Disqualified Institution) or (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any of its Subsidiaries or Affiliates (as to which the
provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

2.11.    Agent’s Clawback.
(a)    Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender (i) in the case of Base Rate Loans, not later than
12:00 noon on the date of any proposed borrowing and (ii) otherwise, prior to
the proposed date of any borrowing that such Lender will not make available to
the Agent such Lender’s share of such borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.2
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Agent, then the applicable Lender
and the Borrower severally agree to pay to the Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the daily average Federal Funds Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation and
(B) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Agent for the same or an overlapping period, the Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable borrowing to
the Agent, then the amount so paid shall constitute such Lender’s Loan included
in such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Agent.
(b)    Payments by the Borrower; Presumptions by Agent. Unless the Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Agent for the account of the Lenders hereunder that the Borrower will
not make such payment, the Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Agent forthwith on demand the amount so distributed to
such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation.


-67-



--------------------------------------------------------------------------------





(c)    Nature of Obligations of Lenders Regarding Loans. The obligations of the
Lenders under this Agreement to make the Loans are several and are not joint or
joint and several. The failure of any Lender to make available its Pro Rata
Share of any Loans requested by the Borrower shall not relieve it or any other
Lender of its obligation, if any, hereunder to make its Pro Rata Share of such
Loans available on the borrowing date, but no Lender shall be responsible for
the failure of any other Lender to make its Pro Rata Share of such Loans
available on the borrowing date.

2.12.    Changed Circumstances.
(a)    Circumstances Affecting LIBOR Rate Availability. Unless and until a
Replacement Rate is implemented in accordance with clause (c) below, in
connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof or otherwise, if for any reason (i) the Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that reasonable and adequate means
do not exist for the ascertaining the LIBOR Rate for such Interest Period with
respect to a proposed LIBOR Rate Loan or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Loans during such Interest Period,
then the Agent shall promptly give notice thereof to the Borrower. Thereafter,
until the Agent notifies the Borrower that such circumstances no longer exist,
the obligation of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Loan to or continue any Loan as a LIBOR Rate Loan shall
be suspended, and the Borrower shall either (A) repay in full (or cause to be
repaid in full) the then outstanding principal amount of each such LIBOR Rate
Loan together with accrued interest thereon (subject to Section 2.5(d)), on the
last day of the then current Interest Period applicable to such LIBOR Rate Loan;
or (B) convert the then outstanding principal amount of each such LIBOR Rate
Loan to a Base Rate Loan as of the last day of such Interest Period.
(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Agent and the Agent shall promptly give notice to the Borrower and the other
Lenders. Thereafter, until the Agent notifies the Borrower that such
circumstances no longer exist, (i) the obligations of the Lenders to make LIBOR
Rate Loans, and the right of the Borrower to convert any Loan to a LIBOR Rate
Loan or continue any Loan as a LIBOR Rate Loan shall be suspended and thereafter
the Borrower may select only Base Rate Loans and (ii) if any of the Lenders may
not lawfully continue to maintain a LIBOR Rate Loan to the end of the then
current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period.
(c)    Notwithstanding anything to the contrary in Section 2.12(a) above, if the
Agent has made the determination (such determination to be conclusive absent
manifest error) that (i) the circumstances described in Section 2.12(a)(i) or
(a)(ii) have arisen and that such circumstances are unlikely to be temporary,
(ii) any applicable interest rate specified herein is no longer a widely
recognized benchmark rate for newly originated loans in the U.S. syndicated loan
market in the applicable currency or (iii) the applicable supervisor


-68-



--------------------------------------------------------------------------------





or administrator (if any) of any applicable interest rate specified herein or
any Governmental Authority having, or purporting to have, jurisdiction over the
Agent has made a public statement identifying a specific date after which any
applicable interest rate specified herein shall no longer be used for
determining interest rates for loans in the U.S. syndicated loan market in the
applicable currency, then the Agent may, to the extent practicable (in
consultation with the Borrower and as determined by the Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 2.12(a)(i), (a)(ii), (c)(i), (c)(ii) or
(c)(iii) occurs with respect to the Replacement Rate or (B) the Agent (or the
Required Lenders through the Agent) notifies the Borrower that the Replacement
Rate does not adequately and fairly reflect the cost to the Lenders of funding
the Loans bearing interest at the Replacement Rate. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the Agent and
the Borrower, as may be necessary or appropriate, in the opinion of the Agent,
to effect the provisions of this Section 2.12(c). Notwithstanding anything to
the contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 13.1), such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such amendment (which such notice shall note with specificity
the particular provisions of the amendment to which such Lender objects). To the
extent the Replacement Rate is approved by the Agent in connection with this
clause (c), the Replacement Rate shall be applied in a manner consistent with
market practice; provided, that, in each case, to the extent such market
practice is not administratively feasible for the Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Agent (it being
understood that any such modification by the Agent shall not require the consent
of, or consultation with, any of the Lenders).

2.13.    Indemnity. The Borrower hereby indemnifies each of the Lenders against
any loss or expense (including any loss or expense arising from the liquidation
or reemployment of funds obtained by it to maintain a LIBOR Rate Loan or from
fees payable to terminate the deposits from which such funds were obtained)
which may arise or be attributable to each Lender’s obtaining, liquidating or
employing deposits or other funds acquired to effect, fund or maintain any Loan
(a) as a consequence of any failure by the Borrower to make any payment when due
of any amount due hereunder in connection with a LIBOR Rate Loan, (b) due to any
failure of the Borrower to borrow, continue or convert on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation or (c)
due to any payment, prepayment or conversion of any LIBOR Rate Loan on a date
other than the last day of the Interest Period therefor. The amount of such loss
or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its Pro Rata Share of the
LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrower through the Agent and shall be conclusively presumed to be correct
save for manifest error.

2.14.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account


-69-



--------------------------------------------------------------------------------





of, or advances, loans or other credit extended or participated in by, any
Lender (except any reserve requirement reflected in the LIBOR Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes or that are Other Connection Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Rate Loans made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon written request of such Lender or other Recipient, the Borrower shall
promptly pay to any such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time upon written request
of such Lender the Borrower shall promptly pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or such other
Recipient setting forth the amount or amounts necessary to compensate such
Lender or such other Recipient or any of their respective holding companies, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such other Recipient, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or such
other Recipient to demand compensation pursuant to this Section 2.14 shall not
constitute a waiver of such Lender’s or such other Recipient’s right to demand
such compensation; provided, that the Borrower shall not be required to
compensate any Lender or any other Recipient pursuant to this Section 2.14 for
any increased costs incurred or reductions suffered more than nine (9) months
prior to the date that such Lender or such other Recipient, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or such other Recipient’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

2.15.    Taxes.


-70-



--------------------------------------------------------------------------------





(a)    Defined Terms. For purposes of this Section 2.15, the term “Applicable
Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding of Indemnified Taxes has been made (including such
deductions and withholdings of Indemnified Taxes applicable to additional sums
payable under this Section 2.15(b)), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Agent timely reimburse it for the payment of, any Other
Taxes.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.15(d)) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that no indemnification payment shall be due under this Section 2.13(d)
to the extent such payment is duplicative of any payment made by a Loan Party
under any other provision of this Agreement (including Section 2.13(b) or (c))
or under any other Loan Document. A certificate as to the amount of such payment
or liability (setting forth in reasonable detail the basis and calculation of
the amount of such payment or liability) delivered to the Borrower by a
Recipient (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.
Notwithstanding anything herein to the contrary, no Recipient shall be
indemnified for any Indemnified Taxes hereunder unless such Recipient shall make
written demand on the Borrower for such reimbursement no later than nine (9)
months after the earlier of (i) the date on which the relevant Governmental
Authority makes written demand upon such Recipient or its affiliates for payment
of such Indemnified Taxes, and (ii) the date on which such Recipient or its
affiliates have made payment of such Indemnified Taxes.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.1(i) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the


-71-



--------------------------------------------------------------------------------





Agent to the Lender from any other source against any amount due to the Agent
under this paragraph (e). The agreements in paragraph (e) shall survive the
resignation and/or replacement of the Agent.
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.15,
such Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.15(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), property completed and executed valid copies of IRS Form
W-9 (or any applicable successor form) certifying that such Lender is exempt
from United States federal backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed valid copies
of IRS Form W-8BEN-E (or any applicable successor form) establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E (or any
applicable successor form) establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


-72-



--------------------------------------------------------------------------------





(2)    properly completed and executed valid copies of IRS Form W-8ECI (or any
applicable successor form);
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the IRC, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the IRC, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”) and (y)
properly completed and executed valid copies of IRS Form W-8BEN-E (or IRS Form
W-8BEN, as applicable) (or any applicable successor form); or
(4)    to the extent a Foreign Lender is not the beneficial owner, properly
completed and executed valid copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable) (or any applicable
successor form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided, that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), properly completed and
executed valid copies of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in United States federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Agent to determine
the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.


-73-



--------------------------------------------------------------------------------





Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(iii)    On or before the date that Wells Fargo (and any successor or
replacement Agent) becomes the Agent hereunder, it shall deliver to Borrower two
properly completed and executed valid copies of either (i) IRS Form W-9 (or any
successor form) or (ii) a U.S. branch withholding certificate on IRS Form W-8IMY
(or any successor form) evidencing its agreement with Borrower to be treated as
a U.S. Person (with respect to amounts received on account of any Lender) and
IRS Form W-8ECI (or any successor form) (with respect to amounts received on its
own account), with the effect that, in any case, Borrower will be entitled to
make payments hereunder to the Agent without withholding or deduction on account
of U.S. federal withholding Tax.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (including a
credit in lieu of refund) of any Taxes as to which it has been indemnified
pursuant to this Section 2.15 (including by the payment of additional amounts
pursuant to this Section 2.15), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.15 with respect to the Taxes giving rise to such refund), net of
all reasonable out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

2.16.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or Section 2.15, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be materially disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.


-74-



--------------------------------------------------------------------------------





(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.15 (such Lender a “Tax Lender”), and, in
each case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.16(a), or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 13.1), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 2.14 or Section 2.15) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment) (the “Replacement Lender”); provided, that:
(i)    the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 13.1;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts, including any amounts under Section 2.4(c));
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
If such Lender shall refuse or fail to execute and deliver any such Assignment
and Acceptance prior to the effective date of such replacement, Agent may, but
shall not be required to, execute and deliver such Assignment and Acceptance in
the name or and on behalf of such Lender, and irrespective of whether Agent
executes and delivers such Assignment and Acceptance, such Lender shall be
deemed to have executed and delivered such Assignment and Acceptance. A Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Until such time as one or more Replacement Lenders shall have acquired all of
the Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Loans

2.17.    Incremental Facilities.
(a)    Incremental Commitments. The Borrower may at any time or from time to
time after the Closing Date, by notice to the Agent (an “Incremental Loan
Request”), request one or more new commitments (each, an “Incremental Facility”)
which may be in the same Class as any outstanding Loans of an existing Class of
Loans (a “Loan Increase”) or a new Class of Loans (collectively with any Loan


-75-



--------------------------------------------------------------------------------





Increase, the “Incremental Commitments”), whereupon the Agent shall promptly
deliver a copy of such Incremental Loan Request to each of the Lenders.
(b)    Incremental Loans. Any Incremental Commitments effected through new Loans
made on an Incremental Facility Closing Date shall be designated a separate
Class of Incremental Commitments for all purposes of this Agreement, except in
the case of a Loan Increase. On any Incremental Facility Closing Date on which
any Incremental Commitments of any Class are effected (including through any
Loan Increase), subject to the satisfaction of the terms and conditions in this
Section 2.17, (i) each Incremental Lender of such Class shall make a Loan to the
Borrower (an “Incremental Loan”) in an amount equal to its Incremental
Commitment of such Class and (ii) each Incremental Lender of such Class shall
become a Lender hereunder with respect to its Incremental Commitment of such
Class and its Incremental Loans of such Class made pursuant thereto.
Notwithstanding the foregoing, Incremental Loans may have identical terms to any
of the Loans and be treated as the same Class as any of such Loans. The
Incremental Loans shall be funded net of the OID Amount.
(c)    Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.17 shall set forth the requested amount and proposed
terms of the relevant Incremental Loans. Incremental Loans may be made by any
existing Lender (but each existing Lender will not have an obligation to provide
any Incremental Commitment, nor will the Borrower have any obligation to
approach any existing Lenders to provide any Incremental Commitment) or by any
other bank or other financial institution or other institutional lender (any
such other bank or other financial institution or other institutional lender
being called an “Additional Lender”) (each such existing Lender or Additional
Lender providing such, an “Incremental Lender”, and, collectively, the
“Incremental Lenders”); provided, that the Agent shall have consented (not to be
unreasonably withheld or delayed) to such Lender’s or Additional Lender’s
providing of such Incremental Loans to the extent such consent, if any, would be
required under Section 12 for an assignment of Loans to such Lender or
Additional Lender.
(d)    Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the date thereof (the “Incremental Facility
Closing Date”) of each of the following conditions:
(i)    after giving effect to such Incremental Commitments, the following
conditions shall be satisfied (it being understood that all references to “the
date of such borrowing” or similar language shall be deemed to refer to the
effective date of such Incremental Amendment) (provided that if the proceeds of
such Incremental Commitments are being used to finance a Limited Condition
Acquisition or Investment, there shall be no requirement to satisfy any or all
such conditions described in clauses (A) and (B) below except that (I) the
requirement that no Payment or Bankruptcy Default with respect to the Borrower
shall have occurred and be continuing or would exist after giving effect to such
Incremental Commitments shall not be omitted or waived without the consent of
the Required Lenders, (II) the accuracy of the representations and warranties
described in clause (A) shall refer to the accuracy of the representations and
warranties that would constitute Specified Representations (conformed as
necessary to apply only to such Limited Condition Acquisition or Investment and
the acquired business or assets), (III) any reference to “Material Adverse
Effect” in the Specified Representations shall be understood for this purpose to
refer to “Material Adverse Effect” or similar definition as defined in the main
transaction agreement governing such Limited Condition Acquisition or Investment
and (IV) the accuracy of such Specified Representations shall not be omitted or
waived without the consent of the Required Lenders):
(A)    the representations and warranties of each Loan Party set forth in
Section 4 and in each other Loan Document shall be true and correct in all
material respects (except that any


-76-



--------------------------------------------------------------------------------





representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects as so qualified) on
and as of the effective date of such Incremental Amendment with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects as so
qualified); and
(B)    no Default or Event of Default shall exist and be continuing or would
immediately result from such proposed Incremental Commitment or from the
application of the proceeds therefrom.
(ii)    each Incremental Commitment shall be in an aggregate principal amount
that is not less than $25,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $25,000,000 if such amount
represents all remaining availability under the limit set forth in the next
sentence);
(iii)    the aggregate amount of the Incremental Loans, together with the
aggregate amount of any Incremental Commitments and any Incremental Equivalent
Debt, shall not exceed the sum of (A) $200,000,000, plus (B) the amount of any
voluntary prepayment of any Loans or any Incremental Equivalent Debt, in each
case that is secured pari passu with Initial Loans, plus (C) additional amounts
(including at any time prior to the utilization of amounts under clauses (A) and
(B) above) so long as after giving effect to the incurrence of such Incremental
Facility and any Incremental Equivalent Debt, any acquisition consummated
concurrently therewith and such other applicable pro forma adjustment events,
the Net Leverage Ratio of the Borrower, determined on a pro forma basis as of
the last day of the most recently ended period of four (4) consecutive fiscal
quarters for which financial statements are delivered or required to be
delivered pursuant to Section 5.1, does not exceed 2.50 to 1.00 (as demonstrated
by a certificate of an Authorized Person of the Borrower delivered to the Agent)
(the amounts under the foregoing clauses (A) and (B) are herein referred to as
the “Base Incremental Amount”, and the amounts under the foregoing clause (C)
are herein referred to as the “Incurrence-Based Incremental Amount” (the Base
Incremental Amount, together with the Incurrence-Based Incremental Amount, less
the aggregate principal amount of Indebtedness incurred pursuant to this Section
2.17 and Incremental Equivalent Debt at or prior to such time, are herein
referred to as the “Incremental Availability Amount”)); and
(iv)    such other conditions as the Borrower, the Incremental Lenders providing
such Incremental Commitments and the Agent shall agree.
The Borrower may elect to use the Incurrence-Based Incremental Amount prior to
the Base Incremental Amount or any combination thereof.
For purposes of determining pro forma compliance and any testing of any ratios
in the Incurrence-Based Incremental Amount, the cash proceeds of any Incremental
Facility or Incremental Equivalent Debt shall be excluded from “net”
Indebtedness in determining whether such Incremental Facility can be incurred
(provided that the use of proceeds thereof and any other pro forma adjustments
shall be included).
(e)    Required Terms. The terms, provisions and documentation of the
Incremental Loans and Incremental Commitments of any Class shall be as agreed
between the Borrower and the applicable Incremental Lenders providing such
Incremental Commitments, and except as otherwise set forth herein, to the extent
not substantially similar with the terms of the Initial Loans existing on the
Incremental Facility Closing Date, shall be reasonably satisfactory to Agent
(except for covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of such Incremental
Amendment)


-77-



--------------------------------------------------------------------------------





(it being understood that to the extent any financial maintenance covenant is
added for the benefit of any Incremental Loans or any Incremental Commitments,
no consent shall be required from the Agent or any of the Lenders to the extent
that such financial maintenance covenant is also added for the benefit of each
Class remaining outstanding after the effectiveness of such Incremental
Amendment). In any event:
(i)    the Incremental Loans:
(A)    shall be unsecured or shall rank pari passu or junior in right of payment
and of security with the Loans (and to the extent subordinated in right of
payment or security, shall be subject to an Additional Intercreditor Agreement
and the ABL Intercreditor Agreement or an alternate intercreditor and
subordination arrangement reasonably satisfactory to the Agent),
(B)    shall not mature earlier than the Maturity Date of the Initial Loans,
(C)    shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Initial Loans (without giving
effect to any prepayments of the Initial Loans prior to the time of incurrence
of such Incremental Loans that would otherwise modify the Weighted Average Life
to Maturity of the Initial Loans),
(D)    shall have an Applicable Margin, and subject to clauses (e)(i)(B) and
(e)(i)(C) above, amortization determined by the Borrower and the applicable
Incremental Lenders,
(E)    the Incremental Loans may not be incurred (or Guaranteed) by a non-Loan
Party or secured by assets that do not constitute Collateral, and
(F)    mandatory prepayments of the Incremental Loans shall be on a pro rata or
less than pro rata basis and any Incremental Facility shall share not greater
than ratably in any voluntary or mandatory prepayment of the Loans; provided,
that each Class of Loans shall be prepaid prior to any Incremental Facility that
is junior or subordinated in right of payment thereto; provided, further, that
each Class of Loans shall be prepaid with any mandatory prepayments prior to any
Incremental Facility that is junior in lien priority thereto, provided that,
subject to the foregoing, any Incremental Facility may provide for the ability
to participate on a non-pro rata basis in any voluntary prepayments of the
Incremental Loans.
(ii)    The amortization schedule applicable to any Incremental Loans and the
All-In Yield applicable to the Incremental Loans of each Class shall be
determined by the Borrower and the applicable Incremental Lenders and shall be
set forth in each applicable Incremental Amendment; provided, however, that with
respect to any Incremental Loans secured on a pari passu basis with the Initial
Loans that are made on or prior to the date that is twelve (12) months after the
Closing Date, if the All-In Yield applicable to such Incremental Loans shall be
greater than the applicable All-In Yield payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to the
Initial Loans by more than fifty (50) basis points per annum (the amount of such
excess of the All-In Yield applicable to such Incremental Loans over the sum of
the All-In Yield applicable to the Initial Loans plus fifty (50) basis points
per annum, the “Yield Differential”) then the interest rate (together with, as
provided in the proviso below, the Eurocurrency Rate or Base Rate floor) with
respect to the Initial Loans shall be increased by the applicable Yield
Differential (this proviso, the “MFN Protection”); provided, further, that, if
any Incremental


-78-



--------------------------------------------------------------------------------





Loans include a LIBOR Rate or Base Rate floor that is greater than the LIBOR
Rate or Base Rate floor applicable to any existing Class of Loans, such
differential between LIBOR Rate or Base Rate floors, as applicable, shall be
included in the calculation of All-In Yield for purposes of this clause ‎(ii)
but only to the extent an increase in the LIBOR Rate or Base Rate floor
applicable to the existing Loans would cause an increase in the interest rate
then in effect thereunder, and in such case the LIBOR Rate and Base Rate floors
(but not the Applicable Margin) applicable to the existing Loans shall be
increased to the extent of such differential between LIBOR Rate or Base Rate
floors as the case may be.
(f)    Incremental Amendment. Incremental Commitments shall become Commitments
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Incremental Lender providing such Incremental Commitments and the
Agent. The Incremental Amendment may, without the consent of any other Loan
Party, Agent or Lender, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Agent and the Borrower, to effect the provisions of this ‎Section 2.17. The
Borrower may use the proceeds of the Incremental Loans for general corporate
purposes of the Borrower and its Subsidiaries (including permitted acquisitions,
Investments and distributions). No Lender shall be obligated to provide any
Incremental Loans, unless it so agrees.
This Section 2.17 shall supersede any provisions in Section 2.10 or 13.1 to the
contrary.

2.18.    Refinancing Facilities.
(a)    On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any other bank, financial institution or other institutional
lender or investor that agrees to provide any Loans pursuant to a Refinancing
Amendment in accordance with this Section 2.18 (each, an “Additional Refinancing
Lender”), Credit Agreement Refinancing Indebtedness constituting Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt or
Permitted Unsecured Refinancing Debt, in each case, in respect of all or any
portion of any Class, as selected by the Borrower in its sole discretion, of
Loans then outstanding under this Agreement, in the form of Refinancing Loans
pursuant to a Refinancing Amendment; provided, that the Agent shall have
consented (not to be unreasonably withheld or delayed) to such Additional
Refinancing Lender’s providing such Credit Agreement Refinancing Indebtedness to
the extent such consent, if any, would be required under Section 13 for an
assignment of Loans to such Additional Refinancing Lender. Such Loans pursuant
to a Refinancing Amendment shall be funded net of the OID Amount.
(b)    The effectiveness of any Refinancing Amendment shall be subject to the
following conditions: (i) the representations and warranties of each Loan Party
set forth in Section 4 and in each other Loan Document shall be true and correct
in all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects as so qualified) on and as of the effective date of such
Incremental Amendment with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects as so qualified), (ii) no Default or Event of
Default shall exist and be continuing or would immediately result from such
proposed Refinancing Loans or from the application of the proceeds therefrom and
(iii) to the extent reasonably requested by the Agent, receipt by the Agent of
(A) customary legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the Closing Date other than changes to such
legal opinion resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Agent and (B)
reaffirmation agreements and/or such amendments to the Loan Documents as may be
reasonably requested by the Agent in order to ensure that such Credit Agreement
Refinancing Indebtedness is provided with the benefit of the applicable Loan
Documents.
(c)    Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.18(a) shall be in an aggregate principal amount that is (x) not less
than $25,000,000 and (y) an integral multiple of $1,000,000 in excess thereof
(provided that such amount may be less than $25,000,000 if such amount
represents the entire amount of the Class being refinanced);.
(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of Section 13.1 (without the consent of the Required
Lenders called for therein) and (iii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Agent and the Borrower, to effect the provisions
of this Section 2.18, and the Required Lenders hereby expressly authorize the
Agent to enter into any such Refinancing Amendment.


-79-



--------------------------------------------------------------------------------





(e)    This Section 2.18 shall supersede any provision in Section 2.10 or 13.1
to the contrary.

2.19.    Extensions of Loan.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders who hold Loans with a like maturity date, in each case
on a pro rata basis (based on the aggregate outstanding principal amount of such
Loans with a like maturity date) and on the same terms to each such Lender, the
Borrower is hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in such Extension Offers to
extend the Maturity Date of each such Lender’s Loans and otherwise modify the
terms of such Loans pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate margin, interest
rate floor, all-in yield pricing or fees payable in respect of such Loan or
modifying the amortization schedule in respect of such Lender’s Loan) (each, an
“Extension,” and each group of Loans in each case as so extended, as well as the
original Loans (in each case not so extended), being a “tranche”; any Extended
Loans shall constitute a separate tranche of Loans from the tranche of Loans
from which they were converted), so long as each of the following terms is
satisfied: (i) no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders, (ii) except as to interest rate margin, interest rate
floor, all-in yield pricing, fees, amortization, final maturity date, optional
prepayments, premium, required prepayment dates and participation in prepayments
(which shall, subject to the immediately succeeding clauses (iii), (iv) and (v),
be determined by the Borrower and the Extending Lenders and set forth in the
relevant Extension Offer), the Loans of any Lender that agrees to an Extension
with respect to such Loans (each an “Extending Lender”) extended pursuant to any
Extension (“Extended Loans”) shall be substantially identical to, or not more
favorable to the Extending Lenders than, those applicable to the Loans subject
to such Extension Offer (except for covenants or other provisions applicable
only to periods after the Latest Maturity Date of the Loans immediately prior to
such Extension and provided that any financial maintenance covenant may be added
for the benefit of any Extending Lender for periods prior to such Maturity Date
if such covenant is also added for the benefit of the other Lenders), (iii) the
final maturity date of any Extended Loan shall be no earlier than the then
Latest Maturity Date immediately prior to such Extension hereunder, (iv) the
Weighted Average Life to Maturity of any Extended Loan shall be no shorter than
the remaining Weighted Average Life to Maturity of the Loans extended thereby,
(v) any Extended Loans may participate on a pro rata basis or a less than pro
rata basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer, (vii), (vii) if the aggregate principal amount of Loans
(calculated on the face amount thereof) in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Loans offered to be extended by the Borrower pursuant to
such Extension Offer, then the Loans of such Lenders shall be extended ratably
up to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings) with respect to which such Lenders have accepted such
Extension Offer, (viii) the Borrower shall have delivered to the Agent such
legal opinions, certificates, resolutions and other documents as the Agent shall
reasonably request with respect to the transactions contemplated by this Section
2.19, (ix) all documentation in respect of such Extension shall be consistent
with the foregoing, (x) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower, and (xi) any Extension made pursuant to
any Extension Offer must be consummated within 30 days of such Extension Offer.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.19, (i) such Extension shall not constitute voluntary or
mandatory payments or prepayments for purposes of this Agreement and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower's sole discretion and may be waived by the Borrower) of Loans of
any or all applicable tranches be tendered. The Agent and the Lenders hereby
consent to the Extensions and the other transactions contemplated by this
Section 2.19 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Loans on such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (other than this Section 2.19) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.19.
(c)    No consent of any Lender or the Agent shall be required to effectuate any
Extension in accordance with the terms of this Section 2.19, other than the
consent of each Lender agreeing to such Extension with respect to its Loans (or
a portion thereof). All Extended Loans and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Agent to enter into amendments to this
Agreement and the other Loan Documents with the Loan Parties as may be necessary
or appropriate in order to establish new tranches or sub-tranches in respect of
Loans so extended and that reflect the terms and conditions of any such
Extension and such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Agent and the Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section 2.19 (each, an “Extension Amendment”). All such
amendments entered into with the Loan Parties by the Agent hereunder shall be
binding and conclusive on the Lenders. Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Agent is hereby directed to amend) any Mortgage that has
a maturity date prior to the then Latest Maturity Date so that such maturity
date is extended to the then Latest Maturity Date hereunder (or such later date
as may be reasonably advised by local counsel to Agent). Notwithstanding the
provisions of this Section 2.19, the Agent shall have the right to resign on the
Maturity Date in accordance with Section 14.9.
(d)    In connection with any Extension, the Borrower shall provide the Agent at
least ten days’ (or such shorter period as may be agreed by the Agent) prior
written notice thereof, and shall agree to such procedures (including rendering
timing, rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.19.

2.20.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 13.1.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 7 or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 2.10 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
third, if so determined by the Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth , so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that if (1)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (2)
such Loans were made at a time when the conditions set forth in Section 3.1 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with their Pro Rata Share. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.20(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(b)    Defaulting Lender Cure. If the Borrower and the Agent agree in writing
that a Lender is no longer a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with their Pro
Rata Share, whereupon such Lender will cease to be a Defaulting Lender;
provided, that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

3.
CONDITIONS.


3.1.    Conditions Precedent to the Initial Loans. The obligation of each Lender
to make an Initial Loan provided for hereunder is subject to the fulfillment, to
the satisfaction of Agent and each Lender, of each of the conditions precedent
set forth on Schedule 3.1 to this Agreement (the making of such Initial Loan by
a Lender being conclusively deemed to be its satisfaction or waiver of the
conditions precedent).

4.
REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, the Borrower
and the Guarantors, as applicable, make the following representations and
warranties to the Lender Group which shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the Closing Date and such
representations and warranties shall survive the execution and delivery of this
Agreement:

4.1.    Due Organization and Qualification; Subsidiaries.
(a)    Each Loan Party and each Restricted Subsidiary thereof (i) is duly
organized and validly existing under the laws of the jurisdiction of its
organization, (ii) is in good standing and/or qualified to do business in any
state where the failure to be so qualified and/or in good standing would
reasonably be expected to result in a Material Adverse Effect and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted (except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect), to enter into the Loan Documents to which it is a party and to
carry out the transactions contemplated thereby.
(b)    As of the date hereof, set forth on Schedule 4.1(b), is a complete and
accurate description of the authorized Equity Interests of each Loan Party, by
class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding.
(c)    As of the date hereof, set forth on Schedule 4.1(c) is a complete and
accurate list of the Loan Parties’ direct and indirect Subsidiaries, showing:
(i) the number of shares of each class of common and preferred Equity Interests
authorized for each Restricted Subsidiary, (ii) the number and the percentage of
the outstanding shares of each such class owned directly or indirectly by each
Restricted Subsidiary and (iii) with respect to Canadian Loan Parties, the name
of such Canadian Loan Party, including any French form or combined English and
French Form of such name. Such Schedule 4.1(c) identifies each Subsidiary that
is an Excluded Subsidiary (and pursuant to which criteria set forth in the
definition of such term), a Restricted Subsidiary, an Unrestricted Subsidiary,
and an MLP Subsidiary. All of the outstanding Equity Interests of each such
Restricted Subsidiary has been validly issued and is fully paid and
non-assessable.
(d)    Except as set forth on Schedule 4.1(d), as of the date hereof, there are
no subscriptions, options, warrants, or calls relating to any shares of the
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests, including
any right of conversion or exchange under any outstanding security or other
instrument. As of the date hereof, no Loan Party is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its Equity Interests or any security convertible into or exchangeable
for any of its Equity Interests.

4.2.    Due Authorization; No Conflict.
(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
(b)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not (i)
violate (A) any provision of federal, state, provincial or local law or
regulation applicable to any Loan Party or its Restricted Subsidiaries where
such violation would reasonably be expected to have a Material Adverse Effect,
(B) the Governing Documents of any Loan Party, or (C) any order, judgment, or
decree of any court or other Governmental Authority binding on any Loan Party
where such violation would reasonably be expected to have a Material Adverse
Effect, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default (A) under any Intermediation Facility
where any such conflict, breach or default would reasonably be expected to have
a Material Adverse Effect or (B) under any ABL Document of any Loan Party or its
Restricted Subsidiaries, (iii) result in or require the creation or imposition
of any Lien of any nature whatsoever upon any assets of any Loan Party, other
than Permitted Liens, or (iv) require any approval of any holder of Equity
Interests of a Loan Party or any approval or consent of any Person under any
Intermediation Facility or ABL Document of any Loan Party or Restricted
Subsidiary, other than consents or approvals that have been obtained and that
are still in force and effect.
(c)    No Default or Event of Default has occurred and is continuing.

4.3.    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and immaterial registrations,
consents, approvals, notices or other actions the failure to obtain which could
not reasonably be expected to be adverse to the interests of any member of the
Lender Group, and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to the Agent for filing or
recordation, as of the Closing Date and except for filings and/or disclosures as
may be required by applicable federal or provincial securities laws and/or the
requirements of any national securities exchange or any similar organization.

4.4.    Binding Obligations; Perfected Liens.
(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
(b)    The Agent’s Liens are validly created, perfected (other than (i) money,
(ii) letter-of-credit rights (other than supporting obligations), (iii)
commercial tort claims (other than those that, by the terms of any Guaranty and
Security Agreement, are required to be perfected), and (iv) any Deposit Accounts
and Securities Accounts not subject to a Control Agreement as permitted by any
Guaranty and Security Agreement, and subject only to possession of Collateral
for which the UCC or the PPSA requires possession to perfect a security
interest, the filing of financing statements, the recordation of the US
Copyright Security Agreement, the Canadian Copyright Security Agreement, the US
Trademark Security Agreement, the Canadian Trademark Security Agreement, the US
Patent Security Agreement and the Canadian Patent Security Agreement, recording
of the Mortgages and transmitting utility filings, in each case, in the
appropriate filing offices), and first priority Liens, subject only to Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens,
the interests of lessors under Capital Leases, and, subject to the ABL
Intercreditor Agreement, Liens granted to the ABL Agent on ABL Priority
Collateral pursuant to the ABL Documents.

4.5.    Title to Assets; No Encumbrances. Each of the Loan Parties and its
Restricted Subsidiaries has (a) good, sufficient and legal title to (in the case
of fee interests in Real Property), (b) good and valid leasehold interests in
(in the case of leasehold interests in real or personal property), and (c) good
and marketable title to (in the case of all other personal property), all of
their respective assets reflected in their most recent financial statements
delivered pursuant to Section 5.1, in each case except for assets disposed of
since the date of such financial statements to the extent permitted hereby and
except for such defects in title or interests as could not, individually or in
the aggregate, reasonably be expected to cause a Material Adverse Effect. All of
such assets are free and clear of Liens except for Permitted Liens.

4.6.    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of any Loan Party, after due inquiry, threatened in writing against a Loan Party
or any of its Restricted Subsidiaries that either individually or in the
aggregate would reasonably be expected to result in a Material Adverse Effect.
(b)    Schedule 4.6(b) sets forth a complete and accurate description, with
respect to each of the actions, suits, or proceedings with asserted liabilities
in excess of, or that would reasonably be expected to result in liabilities in
excess of, $10,000,000 that, as of the Closing Date, is pending or, to the
knowledge of any Loan Party, after due inquiry, threatened against a Loan Party
or any of its Restricted Subsidiaries, of (i) the parties to such actions,
suits, or proceedings, (ii) the nature of the dispute that is the subject of
such actions, suits, or proceedings, (iii) the procedural status, as of the
Closing Date, with respect to such actions, suits, or proceedings, and (iv)
whether any liability of such Loan Parties’ and their Restricted Subsidiaries in
connection with such actions, suits, or proceedings is covered by insurance.

4.7.    Compliance with Laws. No Loan Party nor any of its Restricted
Subsidiaries (a) is in violation of any Applicable Laws (including Environmental
Laws) that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect, or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect.

4.8.    Financial Statements; No Material Adverse Effect. All historical
financial statements relating to Loan Parties and their Restricted Subsidiaries
that have been delivered by the Borrower to the Agent have been prepared in
accordance with GAAP (except, in the case of unaudited financial statements, for
the lack of footnotes and being subject to changes resulting from audit and
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Restricted Subsidiaries’ consolidated financial
condition as of the date thereof and results of operations for the period then
ended. Since December 31, 2017, no event, circumstance, or change has occurred
that has or would reasonably be expected to result in a Material Adverse Effect
with respect to the Loan Parties and their Restricted Subsidiaries.

4.9.    Solvency.
(a)    The Loan Parties and their Restricted Subsidiaries, taken as a whole, are
Solvent.
(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10.    Employee Benefits.
(a)    Except as set forth on Schedule 4.10, as of the date hereof, no Loan
Party, none of their Subsidiaries, nor any of their ERISA Affiliates maintains
or contributes to any Pension Plan.
(b)    Each Employee Benefit Plan is, and has been, maintained in substantial
compliance with ERISA, the IRC, all Applicable Laws and the terms of each such
Employee Benefit Plan.
(c)    Each Employee Benefit Plan that is intended to qualify under Section
401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service or an application for such letter is currently being
processed by the Internal Revenue Service. To the best knowledge of each Loan
Party, each Loan Party’s Subsidiaries and the ERISA Affiliates after due
inquiry, nothing has occurred which would prevent, or cause the loss of, such
qualification.
(d)    No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party, any Subsidiary thereof or ERISA
Affiliate has been incurred or is expected by any Loan Party, any Subsidiary
thereof or ERISA Affiliate to be incurred with respect to any Pension Plan or
Canadian Pension Plan. No Canadian Loan Party administers or contributes to any
Canadian Defined Benefit Pension Plan.
(e)    No Notification Event exists or has occurred in the past six (6) years.
(f)    No Loan Party, any Subsidiary thereof or ERISA Affiliate has provided any
security under Section 436 of the IRC.

4.11.    Environmental Condition. Except as set forth on Schedule 4.11 or as,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (a) to each Loan Party’s knowledge no Loan Party’s
nor any of its Restricted Subsidiaries’ properties or assets has ever been used
by a Loan Party, its Restricted Subsidiaries, or by any previous owner or
operator for the disposal of, or to produce, store, handle, treat, Release, or
transport, any Hazardous Materials, where such disposal, production, storage,
handling, treatment, Release or transport was in violation of any applicable
Environmental Law, (b) to each Loan Party’s knowledge, no Loan Party’s nor any
of its Restricted Subsidiaries’ properties or assets has ever been designated or
identified in any manner pursuant to any Environmental Law as a Hazardous
Materials disposal site, (c) no Loan Party nor any of its Restricted
Subsidiaries has received written notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Restricted Subsidiaries and (d) no Loan Party
nor any of its Restricted Subsidiaries nor any of their respective facilities or
operations is subject to any outstanding written order, consent decree, or
settlement agreement with any Person relating to any Environmental Law or
Environmental Liability. Each of the Loan Party and its Restricted Subsidiaries
has obtained and is in compliance with the terms and conditions of all
Environmental Permits required for the ownership and operation of their
respective properties or assets, and each such Environmental Permit is in full
force and effect, in each case, except where failure to do so could not
reasonably be expected to have a Material Adverse Effect.

4.12.    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Loan Parties’ industry) furnished
by or on behalf of a Loan Party or its Restricted Subsidiaries in writing to
Agent or any Lender (including all information contained in the Schedules hereto
or in the other Loan Documents) for purposes of or in connection with this
Agreement or the other Loan Documents (as modified or supplemented by other
information so furnished on or before the date as of which this representation
is made or deemed made) is, true and accurate, in all material respects, on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided. The Projections
delivered to Agent on February 27, 2018, represent, and as of the date on which
any other Projections are delivered to Agent, such additional Projections
represent, Borrower’s good faith estimate, on the date such Projections are
delivered, of Loan Parties’ and their Restricted Subsidiaries’ future
performance for the periods covered thereby based upon assumptions believed by
Borrower to be reasonable at the time of the delivery thereof to Agent (it being
understood that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of Loan Parties and their
Restricted Subsidiaries, and no assurances can be given that such Projections
will be realized, and although reflecting Borrower’s good faith estimate,
projections or forecasts based on methods and assumptions which Borrower
believed to be reasonable at the time such Projections were prepared, are not to
be viewed as facts, and that actual results during the period or periods covered
by the Projections may differ materially from projected or estimated results).

4.13.    Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”) and (c) Canada
Anti-Terrorism Laws and other similar or comparable laws or orders in effect in
Canada.

4.14.    Indebtedness. Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness (other than Indebtedness permitted pursuant to clauses (a),
(e), (h), (i), (j), (k), (l), (m), (n), (q), (w) and (y) of the definition of
“Permitted Indebtedness”) of each Loan Party and each of its Restricted
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.

4.15.    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
Tax returns and reports of each Loan Party and its Restricted Subsidiaries
required to be filed by any of them have been timely filed, and all taxes shown
on such Tax returns to be due and, have been paid when due and payable, except,
in either case, the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. Each
Loan Party and each of its Restricted Subsidiaries have made adequate provision
in accordance with GAAP for all material Taxes not yet due and payable. No Loan
Party knows of any proposed Tax assessment against a Loan Party or any of its
Restricted Subsidiaries that is not subject to a Permitted Protest.

4.16.    Margin Stock. No Loan Party nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Loans made to Borrower will be used to purchase or
carry any Margin Stock in any manner that, or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock, or for any purpose that,
violates the provisions of Regulation T, U, or X of the Board of Governors.

4.17.    Governmental Regulation. No Loan Party nor any of its Restricted
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal, state or provincial
statute or regulation which may limit its ability to incur Indebtedness. No Loan
Party nor any of its Restricted Subsidiaries is a “registered investment
company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.

4.18.    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No
Loan Party or any of its Subsidiaries is in violation of any Sanctions. No Loan
Party nor any of its Subsidiaries, nor, to the knowledge of such Loan Party, any
director, officer, employee, agent, Affiliate or Permitted Joint Venture thereof
(a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws, Canadian Anti-Terrorism Laws and Anti-Money Laundering Laws. Each of Loan
Parties and its Subsidiaries, and to the knowledge of each such Loan Party, each
director, officer, employee, agent, Affiliate and Permitted Joint Venture
thereof, is in compliance with all Sanctions, Anti-Corruption Laws, Canadian
Anti-Terrorism Laws and Anti-Money Laundering Laws in all material respects. No
proceeds of any Loan made hereunder will be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity, or otherwise used in any manner that would result
in a violation of any Sanction, Anti-Corruption Law, Canadian Anti-Terrorism
Laws or Anti-Money Laundering Law by any Person (including any Lender or other
individual or entity participating in any transaction).

4.19.    Employee and Labor Matters. As of the date hereof, there is (i) no
unfair labor practice complaint pending or, to the knowledge of any Loan Party,
threatened in writing against the Borrower or its Restricted Subsidiaries before
any Governmental Authority and no grievance or arbitration proceeding pending
or, to the knowledge of any Loan Party, threatened in writing against the
Borrower or its Restricted Subsidiaries which arises out of or under any
collective bargaining agreement and that would reasonably be expected to result
in a Material Adverse Effect and (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened in writing against
the Borrower or its Restricted Subsidiaries that would reasonably be expected to
result in a Material Adverse Effect. None of the Borrower or its Restricted
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law or Canadian
federal or provincial law, which remains unpaid or unsatisfied, unless such
incurrence could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect. The hours worked and payments made to
employees of the Borrower and its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
All material payments due from the Borrower or its Restricted Subsidiaries on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of Borrower, except where
the failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

4.20.    [Reserved].

4.21.    [Reserved].

4.22.    [Reserved].

4.23.    [Reserved].

4.24.    [Reserved].

4.25.    Location of Chief Executive Office; Registered Offices. The address of
each Loan Party’s chief executive office and the registered office or domicile
of each Canadian Loan Party is set forth on Schedule 4.25.

4.26.    [Reserved].

4.27.    [Reserved].

4.28.    [Reserved].

4.29.    [Reserved].

4.30.    [Reserved].

4.31.    Deposit Accounts; Securities Accounts; Commodity Accounts. Set forth on
Schedule 4.31 (as updated pursuant to the provisions of any Guaranty and
Security Agreement from time to time) is a listing of all of Loan Parties’ and
their Restricted Subsidiaries’ Deposit Accounts, Securities Accounts and
Commodity Accounts, including, with respect to each bank, securities
intermediary or commodities intermediary (a) the name and address of such
Person, and (b) the account numbers of the Deposit Accounts, Securities Accounts
or Commodity Accounts maintained with such Person.

4.32.    Intellectual Property. Each Loan Party and its Restricted Subsidiaries
own, or hold licenses in, all trademarks, trade names, copyrights, patents, and
licenses that are necessary to the conduct of its business as currently
conducted, and attached hereto as Schedule 4.32 is a true, correct, and complete
listing of all material trademarks, trade names, copyrights, patents, and
licenses as to which each Loan Party or one of its Restricted Subsidiaries is
the owner or is an exclusive licensee as of the date hereof.

4.33.    Insurance. The properties of Loan Parties and their Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of Loan Parties (unless Affiliate is a
Captive Insurer), in such amounts, with such deductibles and covering such risks
(including, without limitation, workmen’s compensation, public liability,
business interruption, property damage and directors and officers liability
insurance) as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where Loan Parties operate.

4.34.    Security Documents. Each Guaranty and Security Agreement and each other
Security Document executed and delivered by a Loan Party is effective to create
in favor of Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral described therein, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
generally the enforcement of creditors’ rights, by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and an
implied covenant of good faith and fair dealing. Subject to the terms of the
Intercreditor Agreements and except as otherwise provided under Applicable Law
(including the UCC and PPSA), in the case of (i) the Pledged Interests described
in any Guaranty and Security Agreement (which Pledged Interests, if represented
by stock certificates (and constituting “certificated securities” within the
meaning of the UCC and the PPSA, as applicable), have not been delivered to any
Person other than Agent (except as agreed by the Agent and for which
arrangements have been made for their delivery to the Agent)), upon the taking
of possession or control by the Agent of such Pledged Interests, (ii) Collateral
with respect to which a security interest may be perfected only by possession or
control, upon the taking of possession or control by Agent (or the ABL Agent in
the case of the ABL Priority Collateral prior to the Discharge of ABL
Obligations) of such Collateral, and (iii) the other personal property
Collateral described in any Guaranty and Security Agreement, when financing
statements in appropriate form are filed in the appropriate filing offices and
such other filings as are specified by any Guaranty and Security Agreement have
been completed, the Liens on the Collateral created by any Guaranty and Security
Agreement, shall constitute fully perfected Liens on (to the extent that
perfection can be achieved under Applicable Law by making such filings or
recordings or taking such possession or control), and security interests in, all
right, title and interest of Loan Parties in such Collateral, as security for
the Obligations, in each case prior to the Liens of any other Person (except
Permitted Liens which are non-consensual Permitted Liens, permitted purchase
money Liens, the interests of lessors under Capital Leases, and, subject to the
ABL Intercreditor Agreement, Liens granted to the ABL Agent on ABL Priority
Collateral pursuant to the ABL Documents or Liens granted in connection with
Incremental Equivalent Debt (other than Incremental Equivalent Junior Debt)).
Except as otherwise provided under Applicable Law, in the case of the mortgaged
property described in the Mortgages, when such Mortgages in appropriate form are
filed


-80-



--------------------------------------------------------------------------------





in the appropriate filing offices and such other filings as are specified by the
Mortgages have been completed, the Liens on the Collateral created by the
Mortgages, shall constitute fully perfected Liens on (to the extent that
perfection can be achieved under Applicable Law by making such filings or
recordings), and security interests in, all right, title and interest of Loan
Parties in such mortgaged property, as security for the Obligations, in each
case prior to the Liens of any other Person (except Permitted Liens which are
non-consensual Permitted Liens, permitted purchase money Liens, the interests of
lessors under Capital Leases, and, subject to the ABL Intercreditor Agreement,
Liens granted to the ABL Agent on ABL Priority Collateral pursuant to the ABL
Documents or Liens granted in connection with Incremental Equivalent Debt (other
than Incremental Equivalent Junior Debt)).

4.35.    Intermediation Documents. Schedule 4.35 sets forth a complete list of
all material Intermediation Documents that are in existence and effective as of
the Closing Date (such Intermediation Documents as in effect on the Closing
Date, the “Existing Intermediation Documents”), and as of the Closing Date, all
material Existing Intermediation Documents are in full force and effect. No
Intermediation Facility is secured by any Lien other than a Lien on
Intermediation Collateral, and no event or condition has occurred which would,
with the passage of time or the giving of notice or both, constitute an event of
default under or permit the termination of, any Intermediation Facility, except
to the extent such event of default or termination could not reasonably be
expected to cause a Material Adverse Effect.

4.36.    EEA Financial Institution. None of Loan Parties is an EEA Financial
Institution.

5.
AFFIRMATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

5.1.    Financial Statements, Reports, Certificates. Loan Parties will deliver
to Agent (and if so requested by Agent, with copies to each Lender), each of the
financial statements, compliance certificates, reports, and other items set
forth on Schedule 5.1 no later than the times specified therein.
Contemporaneously with the delivery of each Compliance Certificate pursuant to
Schedule 5.1, Borrower will provide Agent with copies of (x) each material
Intermediation Document entered into since the delivery of the previous
Compliance Certificate, and (y) each material amendment, restatement, amendment
and restatement, supplement or other material modification of any material
Intermediation Document entered into since the delivery of the previous
Compliance Certificate other than in the ordinary course of the administration
of such Intermediation Document.

5.2.    Reporting. Loan Parties will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 at the times specified therein.

5.3.    Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, each Loan Party will, and will cause each of its Restricted Subsidiaries
to, at all times preserve and keep in full force and effect such Person’s valid
existence and good standing in its jurisdiction of organization, except for
dissolutions or liquidations of any Restricted Subsidiary whose assets are
transferred to a Loan Party or of any non-Guarantor Restricted Subsidiary whose
assets are transferred to another non-Guarantor Restricted Subsidiary or whose
existence is no longer desirable in the conduct of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole, and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses.

5.4.    Maintenance of Properties. Each Loan Party will, and will cause each of
its Restricted Subsidiaries to, maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, casualty, or condemnation by power of
eminent domain excepted and Permitted Dispositions excepted (and except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect), and comply with the material provisions of all material leases
to which it is a party as lessee, so as to prevent the loss or forfeiture
thereof (except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect).

5.5.    Taxes. Each Loan Party will, and will cause each of its Restricted
Subsidiaries to, pay in full before delinquency or before the expiration of any
extension period all material Taxes imposed, levied, or assessed against it, or
any of its assets or in respect of any of its income, businesses, or franchises,
except to the extent that (a) the validity of such governmental assessment or
tax is the subject of a Permitted Protest or (b) the failure to pay such
governmental assessment or Tax could not reasonably be expected to result in a
Material Adverse Effect.

5.6.    Insurance.
(a)    Each Loan Party will, and will cause each of its Restricted Subsidiaries
to, at Loan Parties’ expense, maintain insurance respecting each of each Loan
Party’s and its Restricted Subsidiaries’ assets wherever located, covering
liabilities, losses or damages as are customarily are insured against by other
Persons engaged in same or similar businesses and similarly situated and
located. All such policies of insurance shall be with financially sound and
reputable insurance companies reasonably acceptable to Agent (it being agreed
that, as of the Closing Date, the insurance companies listed on Schedule 5.6 are
acceptable to Agent and that this Section 5.6(a) will not be breached if any
insurance company with which the Loan Parties and their Restricted Subsidiaries
maintain insurance becomes financially troubled and the Loan Parties and their
Restricted Subsidiaries promptly obtain coverage from a different, financially
sound insurer reasonably acceptable to the Agent) and in such amounts as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located. provided, however, that such
insurance may be with a Captive Insurer. All property insurance policies
covering the Collateral are to be made payable to Agent for the benefit of the
Secured Parties, as their interests may appear, in case of loss, pursuant to a
standard lender’s loss payable endorsement with a standard, non-contributory
“lender” or “secured party” clause, and are to contain such other provisions as
Agent may reasonably require to fully protect the Agent’s and the Lenders’
interest in the Collateral and to any payments to be made under such policies.
All certificates of property and general liability insurance are to be delivered
to Agent, with the lender’s loss payable (but only in respect of Collateral) and
additional insured endorsements in favor of Agent, and the Loan Parties shall
use commercially reasonable efforts to cause the applicable insurance company to
provide for not less than thirty (30) days (ten (10) days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If any Loan Party or its Restricted Subsidiaries fails to maintain
such insurance, Agent may, based on the exercise of reasonable (from the
perspective of a secured lender) business judgment and after giving the Loan
Parties prior written notice of the same (unless an Event of Default has
occurred and is continuing, in which case no such prior notice is necessary),
arrange for such insurance, but at Loan Parties’ expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
The Borrower shall give Agent prompt notice of any loss exceeding $5,000,000
covered by their or their Restricted Subsidiaries’ casualty or business
interruption insurance. Unless a Default or Event of Default shall exist or have
occurred and be continuing, to the extent that Agent receives proceeds of
insurance maintained by a Loan Party, such proceeds shall be applied in
accordance with Section 2.4(b)(iii) (subject to the ABL Intercreditor
Agreement). Upon the occurrence and during the continuance of an Event of
Default, Agent shall have the sole right to file claims under any property and
general liability insurance policies in


-81-



--------------------------------------------------------------------------------





respect of the Collateral, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.
(b)    If any “Building” or “Manufactured (Mobile) Home” (each, as defined in
the applicable Flood Insurance Laws and related regulations) is situated on any
Real Property Collateral is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area with respect to which flood insurance has been made available under
the Flood Insurance Laws, then the Borrower shall, or shall cause each Loan
Party to (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in full force and effect in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and pay, or cause to be paid,
all premiums thereon in full, (ii) deliver to the Agent evidence of such
compliance in form and substance reasonably acceptable to the Agent, (iii)
furnish to the Agent evidence of renewal (and payment of renewal premiums
therefor) of all such policies prior to the expiration or lapse thereof, and
(iv) furnish to the Agent prompt written notice of any redesignation of any such
Real Property Collateral into or out of a special flood hazard area.

5.7.    Inspections; Examinations; Books and Records.
(a)    Each Loan Party will, and will cause each of its Restricted Subsidiaries
to, permit Agent, any Lender (provided that such Lender coordinates its
visitation with the Agent), and each of their respective duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided an authorized
representative of Borrower shall be allowed to be present) at such reasonable
times and intervals as Agent or any Lender, as applicable, may designate and
with reasonable prior notice to Borrower and during regular business hours and
no more often than once in the aggregate for the Agent and the Lenders, as the
case may be, in any twelve (12) consecutive month period (unless an Event of
Default has occurred and is continuing, in which case there shall be no limit to
the number or frequency of such visitations or inspections while such Event of
Default is continuing).
(b)    Each Loan Party will, and will cause each of its Restricted Subsidiaries
to, maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Restricted Subsidiary, as the case may be; and maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrower or such Restricted Subsidiary, as the case may be.

5.8.    Compliance with Laws. Each Loan Party will, and will cause each of its
Restricted Subsidiaries to, comply with the requirements of all Applicable Laws,
other than where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

5.9.    Environmental. Each Loan Party will, and will cause each of its
Restricted Subsidiaries to,
(a)    Keep any property either owned or operated by any Loan Party or its
Restricted Subsidiaries free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, except to the extent that any failure to
do so could not reasonably be expected to have a Material Adverse Effect,
(b)    Comply with Environmental Laws and Environmental Permits held by any Loan
Party or its Restricted Subsidiaries, except to the extent that any failure to
do so could not reasonably be expected to have a Material Adverse Effect and
provide to Agent documentation confirming such compliance which Agent reasonably
requests in writing,
(c)    Promptly notify Agent following discovery by any Loan Party or its
Restricted Subsidiaries of any material Release of a Hazardous Material in any
reportable quantity from or onto property owned or operated by any Loan Party or
its Restricted Subsidiaries, or from or onto any other property that could
reasonably be expected to result in a material Environmental Action against or a
material Environmental Liability of any Loan Party, and take any Remedial
Actions required by applicable Environmental Law to abate said Release or
otherwise to come into compliance, in all material respects, with applicable
Environmental Law, and
(d)    Promptly, but in any event within ten (10) Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of a Loan Party or its Restricted Subsidiaries, (ii) notice of a
commencement of any material Environmental Action or written notice that a
material Environmental Action will be filed against a Loan Party or its
Restricted Subsidiaries, (iii) written notice of a violation, citation, or other
Environmental Action, other than any with respect to a violation, citation or
other Environmental Action that could not reasonably be expected to have a
Material Adverse Effect and (iv) the revocation, suspension, or material adverse
modification of any Environmental Permit, other than any such action that could
not reasonably be expected to have a Material Adverse Effect.

5.10.    Disclosure Updates. Each Loan Party will, promptly and in no event
later than five (5) Business Days after obtaining knowledge thereof, notify
Agent if any written information, exhibit, or report furnished by or on behalf
of any Loan Party to the Lender Group in connection with or related to the Loan
Documents contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading (in all material respects) in light
of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

5.11.    Formation of Subsidiaries. Each Loan Party will, at the time that any
Loan Party forms any direct or indirect Subsidiary or Permitted Joint Venture or
acquires any direct or indirect Subsidiary or Permitted Joint Venture after the
Closing Date (provided, that (i) a designation in accordance with Section 6.11
resulting in an Unrestricted Subsidiary becoming a Restricted Subsidiary, (ii)
any Restricted Subsidiary ceasing to constitute an Immaterial Subsidiary, and
(iii) any Restricted Subsidiary ceasing to constitute an Excluded Subsidiary
pursuant to the proviso set forth in the definition of “Excluded Subsidiary”, in
each case, shall be deemed to constitute the acquisition of a Subsidiary for all
purposes of this Section 5.11),


-82-



--------------------------------------------------------------------------------





within thirty (30) days of such formation or acquisition (or such later date as
permitted by Agent in its sole discretion):
(a)    Unless such new Subsidiary is an Excluded Subsidiary, cause such new
Subsidiary (but not, for the avoidance of doubt, such Permitted Joint Venture)
to provide to Agent an update to the Perfection Certificate, a joinder to any
applicable Intercreditor Agreement in substantially the form attached as an
exhibit thereto as required thereby, a joinder to any applicable Guaranty and
Security Agreement, together with such other security agreements, as well as
appropriate financing statements and transmitting utility filings, all in form
and substance reasonably satisfactory to Agent (including being sufficient to
grant Agent a first priority Lien (subject to Permitted Liens and, subject to
the ABL Intercreditor Agreement, Liens granted to the ABL Agent on ABL Priority
Collateral pursuant to the ABL Documents) in and to the assets of such newly
formed or acquired Subsidiary); provided, that the joinder to the applicable
Guaranty and Security Agreement, and such other security agreements shall not be
required to be provided to Agent with respect to any Subsidiary of any Loan
Party that is a FSHCO or CFC,
(b)    provide, or cause the applicable Loan Party to provide, to Agent a pledge
agreement (or an addendum to any applicable Guaranty and Security Agreement) and
appropriate certificates and powers, financing statements or transmitting
utility filings, pledging all of the Equity Interest in such new Subsidiary or
Permitted Joint Venture in form and substance reasonably satisfactory to Agent;
provided, that no such Equity Interests shall be required to be pledged if such
Equity Interests constitute Excluded Assets or pledging such Equity Interests
would result in adverse tax consequences or the costs to Loan Parties of
providing such pledge are unreasonably excessive (as determined by Agent in
consultation with Borrower) in relation to the benefits to Agent and the Lenders
of the security afforded thereby (which pledge, if reasonably requested by
Agent, shall be governed by the laws of the jurisdiction of such Subsidiary),
and
(c)    provide to Agent all other documentation, including the Governing
Documents of such Subsidiary and one or more opinions of counsel covering
customary matters related thereto reasonably satisfactory to Agent, which, in
its reasonable opinion, is appropriate with respect to the execution and
delivery of the applicable documentation referred to above. Any document,
agreement, or instrument (other than opinions of counsel) executed or issued
pursuant to this Section 5.11 shall constitute a Loan Document.

5.12.    Further Assurances. Each Loan Party will, and will cause each of the
other Loan Parties to, at any time upon the reasonable request of Agent, execute
or deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, , opinions of counsel, and all other documents
(the “Additional Documents”) that Agent may reasonably request in form and
substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect (to the extent required by any Guaranty and
Security Agreement or the Mortgages, as applicable) Agent’s Liens in all of the
assets of each Loan Party (whether now owned or hereafter arising or acquired,
tangible or intangible, real or personal) (other than any Excluded Assets) and
in order to fully consummate all of the transactions contemplated hereby and
under the other Loan Documents; provided, that the foregoing shall not apply to
any Subsidiary of Borrower that is a CFC or FSHCO. To the maximum extent
permitted by Applicable Law, if Borrower or any other Loan Party refuses or
fails to execute or deliver any reasonably requested Additional Documents within
a reasonable period of time (not to exceed thirty (30) days) following the
request to do so, Borrower and each other Loan Party hereby authorizes Agent to
execute any such Additional Documents in the applicable Loan Party’s name and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office. In furtherance of, and not in limitation of, the foregoing, each
Loan Party shall take such actions as Agent may reasonably request from time to
time to ensure that the Obligations are Guaranteed by the Guarantors and are
secured by substantially all of the assets of each Loan Party (other than any
Excluded Assets).


-83-



--------------------------------------------------------------------------------






5.13.    Real Property. In the event that (a) one or more Loan Parties acquires
Real Property Collateral after the Closing Date or (b) any Person that owns Real
Property Collateral becomes a Guarantor after the Closing Date, then such Loan
Party shall (i) promptly take all such actions that are necessary to subject
such Real Property Collateral to a Lien in favor of the Agent for the benefit of
the Secured Parties, including executing and delivering, or causing to be
executed and delivered, one or more Mortgages with respect to such Real Property
Collateral, together with all documents, instruments, agreements, certificates,
title insurance, title opinions, legal opinions and surveys related thereto that
are reasonably requested by the Agent and (ii) reasonably in advance of the
execution and delivery of any Mortgage covering any Real Property Collateral on
which any “Building” or “Manufactured (Mobile) Home” (each, as defined in the
applicable Flood Insurance Laws and related regulations) is located, deliver, or
caused to be delivered, to the Agent life-of-loan Federal Emergency Management
Agency Standard Flood Hazard Determinations with respect to such Real Property
Collateral and if such Real Property Collateral is in a special flood hazard
area, Borrower shall have also delivered a copy of a notice as to the existence
of a special flood hazard acknowledged by the Borrower and a copy of one of the
following: (w) the flood hazard insurance policy, (x) the Borrower’s application
for a flood hazard insurance policy, together with proof of payment of the
premium associated therewith, (y) a declaration page confirming that flood
hazard insurance has been issued to the Borrower or (z) such other evidence of
flood hazard insurance satisfactory to the Agent.

5.14.    Compliance with ERISA and the IRC. In addition to and without limiting
the generality of Section 5.8, each Loan Party will, and will cause each of its
Restricted Subsidiaries to (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, comply with applicable provisions of ERISA and the IRC with
respect to all Employee Benefit Plans, (b) except as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, not
take any action or fail to take action the result of which could result in a
Loan Party or ERISA Affiliate incurring a liability to the PBGC or to a
Multiemployer Plan (other than to pay contributions or premiums payable in the
ordinary course), (c) not allow any facts or circumstances to exist with respect
to one or more Employee Benefit Plans that, in the aggregate, reasonably could
be expected to result in a Material Adverse Effect, (d) not participate in any
prohibited transaction that could result in other than a de minimis civil
penalty excise tax, fiduciary liability or correction obligation under ERISA or
the IRC, (e) operate each Employee Benefit Plan in such a manner that will not
incur any material tax liability under the IRC (including Section 4980B of the
IRC), and (e) furnish to Agent upon Agent’s written request such additional
information about any Employee Benefit Plan for which any Loan Party or ERISA
Affiliate could reasonably expect to incur any material liability. With respect
to each Pension Plan except as could not reasonably be expected to result in
material liability to Loan Parties, Loan Parties, their Subsidiaries and the
ERISA Affiliates shall (i) satisfy in full and in a timely manner, without
incurring any late payment or underpayment charge or penalty and without giving
rise to any Lien, all of the contribution and funding requirements of the IRC
and of ERISA, and (ii) pay, or cause to be paid, to the PBGC in a timely manner,
without incurring any late payment or underpayment charge or penalty, all
premiums required pursuant to ERISA.

5.15.    [Reserved].

5.16.    [Reserved].

5.17.    [Reserved].

5.18.    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each
Loan Party will, and will cause each of its Subsidiaries to comply in all
material respects with all applicable Sanctions, Anti-Corruption Laws, Canadian
Anti-Terrorism Laws and Anti-Money Laundering Laws. Each


-84-



--------------------------------------------------------------------------------





of Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by Loan Parties and their
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Sanctions, Anti-Corruption Laws, Canadian Anti-Terrorism
Laws and Anti-Money Laundering Laws.

5.19.    [Reserved].

5.20.    Intermediation Documents. Each Loan Party will, and will cause each of
its Restricted Subsidiaries to (i) perform and observe all the terms and
provisions of each Intermediation Document entered into in connection with, or
related to, any Intermediation Facility to be performed or observed by it, (ii)
maintain each such Intermediation Document in full force and effect except to
the extent such Intermediation Document is no longer used or useful in the
conduct of the business of Loan Parties or Restricted Subsidiaries in the
ordinary course of business, consistent with past practices, and (iii) enforce
each such Intermediation Document in accordance with its terms, except, in any
case, where the failure to do so, either individually or in the aggregate, could
not be reasonably likely to have a Material Adverse Effect.

5.21.    Maintenance of Ratings. Borrower shall at all times maintain a
corporate family rating and a rating with respect to its senior secured debt
issued by Moody’s and a corporate rating and a rating with respect to its senior
secured debt issued by S&P (but in each case not to maintain a specific rating).

5.22.    Control Agreements. Subject to Section 5.23, no Loan Party shall
establish or maintain any Deposit Account or Securities Account (in each case,
other than an Excluded Account (as defined in the applicable Guaranty and
Security Agreement)) unless it is subject to a Control Agreement within ten days
of opening or establishing such account (or such longer time as Agent may agree
in its sole discretion); provided, that, in the case of any Deposit Account or
Securities Account acquired pursuant to an acquisition (and which account was
not established in contemplation of such acquisition), so long as such acquiring
Loan Party provides the Agent with written notice of the existence of such
account within five (5) Business Days following the date of such acquisition (or
such later date as the Agent may agree in its sole discretion), such Loan Party
will have sixty (60) days following the date of such acquisition (or such later
date as the Agent may agree in its discretion) to cause such account to be
subject to a Control Agreement.

5.23.    Post-Closing Obligations. The Borrower will and will cause each
Subsidiary, as applicable, to execute and deliver the documents and complete the
tasks described on Schedule 5.23, in each case, within the time limits specified
on such schedule.

5.24.    Collateral Account. All identifiable cash and Cash Equivalents proceeds
of Dispositions of Term Priority Collateral, an Insurance and Condemnation Event
relating to Term Priority Collateral, foreclosures on or sales of Term Priority
Collateral or any other awards or proceeds of Term Priority Collateral pursuant
to the Loan Documents, including interest earned thereon, shall be solely
deposited into the Collateral Account and maintained therein until prepaid or
reinvested in accordance with the applicable provisions hereof.

6.
NEGATIVE COVENANTS.

Each Loan Party covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations:

6.1.    Indebtedness. Each Loan Party will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume, suffer to exist, Guarantee,
or otherwise become or remain, directly or indirectly, liable with respect to
any Indebtedness, except for Permitted Indebtedness.

6.2.    Liens. Each Loan Party will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume, or suffer to exist, directly
or indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

6.3.    Restrictions on Fundamental Changes. Each Loan Party will not, and will
not permit any of its Restricted Subsidiaries to,
(a)    Consolidate, amalgamate or merge with or into another Person (whether or
not the Borrower is the surviving corporation) or sell, assign, transfer, convey
or otherwise dispose of all or substantially all of the properties and assets of
the Borrower and its Restricted Subsidiaries taken as a whole, in one or more
related transactions, to another Person, unless:
(i)    either (A) the Borrower or a Guarantor shall be the continuing or
surviving Person, or (B) the Person formed by or surviving any such
consolidation, amalgamation or merger (if other than the Borrower or a
Restricted Subsidiary, as applicable) or to which such Disposition will have
been made (1) is organized or existing under the laws of the United States, any
state thereof or the District of Columbia and (2) assumes all the obligations of
the Borrower or such Restricted Subsidiary under the Loan Documents pursuant to
agreements reasonably satisfactory to the Agent;
(ii)    immediately after giving effect to such transaction, no Default or Event
of Default exists;
(iii)    immediately after giving effect to such transaction on a pro forma
basis, (i) the Borrower or the Person formed by or surviving any such
consolidation, amalgamation or merger (if other than the Borrower or a
Restricted Subsidiary, as applicable), or to which such Disposition will have
been made, will be permitted to incur at least $1.00 of additional Indebtedness
under sub-clause (c) of the definition of “Permitted Indebtedness” or (ii) the
Fixed Charge Coverage Ratio for the Borrower immediately after such transactions
would be higher than prior to such transaction; and
(iv)    each Guarantor, unless such Guarantor is the Person with which the
Borrower has entered into a transaction under this covenant, will have by
amendment to the applicable Guaranty and Security Agreement confirmed that such
Guaranty and Security Agreement will apply to the


-85-



--------------------------------------------------------------------------------





obligations of the Borrower or the surviving Person in accordance with this
Agreement, in a manner reasonably satisfactory to the Agent.
(b)    Directly or indirectly, lease all or substantially all of the properties
or assets of the Borrower and its Restricted Subsidiaries considered as one
enterprise, in one or more related transactions, to any other Person.
(c)    Clauses (ii), (iii) and (iv) of Section 6.3(a) will not apply (x) to any
merger, amalgamation, consolidation or sale, assignment, transfer, conveyance or
other disposition of assets (A) between or among the Borrower and any of its
Restricted Subsidiaries or between the Borrower and its Restricted Subsidiaries,
on the one hand, and any Subsidiary of the Borrower that is not a Restricted
Subsidiary, on the other hand, so long as the survivor of such merger,
amalgamation or consolidation is the Borrower or a Restricted Subsidiary (as
applicable) (and (x) if either entity was the Borrower, the Borrower, and (y) if
either entity was a Guarantor, the Borrower or a Guarantor) or (B) effected in
connection with a Disposition permitted by Section 6.4 or an Investment
permitted by Section 6.7 or (y) if, in the good faith determination of the Board
of Directors of the Borrower, whose determination is evidenced by a board
resolution, the sole purpose of the transaction is to change the jurisdiction of
incorporation of the Borrower.
(d)    Section 6.3(a) and (b) shall not apply to (i) any transfer of assets by
the Borrower to any Guarantor, (ii) any transfer of assets among Guarantors to
the Borrower, (iii) any transfer of assets by a Restricted Subsidiary that is
not a Guarantor to (x) another Restricted Subsidiary that is not a Guarantor or
(y) the Borrower or any Guarantor, (iv) any merger, amalgamation or
consolidation of two Subsidiaries so long as the surviving entity is a
Restricted Subsidiary and, if either of such Subsidiaries was a Guarantor, so
long as the surviving entity is a Guarantor or (v) any merger, amalgamation or
consolidation effected in connection with a Disposition permitted by Section 6.4
or an Investment permitted by Section 6.7.
(e)    Upon any consolidation or merger, or any sale, assignment, transfer,
conveyance or other disposition of all or substantially all of the assets of the
Borrower in accordance with Section 6.3(a) or (b) hereof, the successor formed
by such consolidation or into or with which the Borrower is merged or to which
such sale, assignment, transfer, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, assignment, conveyance or other disposition, the
provisions of this Agreement referring to the “Borrower” shall refer instead to
the successor and not to the Borrower), and may exercise every right and power
of the Borrower under this Agreement with the same effect as if such successor
Person had been named as the Borrower herein and the predecessor will be
released from all obligations.

6.4.    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3, each Loan Party will not, and will not
permit any of its Restricted Subsidiaries to Dispose of any of its or their
assets.

6.5.    Nature of Business. Each Loan Party will not, and will not permit any of
its Restricted Subsidiaries to, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the Closing Date or any business
substantially related or incidental thereto.

6.6.    Amendments. Each Loan Party will not, and will not permit any of its
Restricted Subsidiaries to directly or indirectly amend, modify or change any of
the terms or provisions of:
(a)    Any ABL Document except as permitted by the ABL Intercreditor Agreement;
and
(b)    Any Intermediation Document in a manner that could reasonably be expected
to have a Material Adverse Effect.

6.7.    Restricted Payments.
(a)    The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly (1) declare or pay (without duplication) any dividend or
make any other payment or distribution on account of the Borrower’s or any of
its Restricted Subsidiaries’ Equity Interests or to the direct or indirect
holders of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests in their capacity as such (other than dividends, payments or
distributions (A) payable in additional Equity Interests (other than
Disqualified Equity Interests) of the Borrower or any Restricted Subsidiary or
(B) to the Borrower or a Guarantor); (2) purchase, redeem or otherwise acquire
or retire for value any Equity Interests of the Borrower held by Persons other
than the Borrower or any of its Restricted Subsidiaries; (3) make any payment on
or with respect to, or purchase, redeem, defease or otherwise acquire or retire
for value any Indebtedness that is subordinated in right of payment to the Loans
or any Guaranty and Security Agreement, except (x) a payment of principal or
interest at the stated maturity thereof, (y) the purchase, repurchase or other
acquisition of any such Indebtedness in anticipation of satisfying a sinking
fund obligation, principal installment or final maturity, in each case due
within one year of the date of such purchase, repurchase or other acquisition or
(z) any Indebtedness incurred pursuant to clause (f) of the definition of
“Permitted Indebtedness”; or (4) make any Restricted Investment (all such
payments and other actions set forth in clauses (1) through (4) above being
collectively referred to as “Restricted Payments”), unless, at the time of and
after giving effect to such Restricted Payment:
(i)    no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;
(ii)    the Borrower would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable four-quarter period, have been permitted to
Incur at least $1.00 of additional Indebtedness under sub-clause (c) of the
definition of “Permitted Indebtedness”; and
(iii)    such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its Restricted Subsidiaries
after the Closing Date (excluding Restricted Payments permitted by clauses (ii)
to (vi) and (viii) to (xiii) of Section 6.7(b) hereof), is less than the sum,
without duplication, of:
(A)    50% of the Consolidated Net Income of the Borrower for the period (taken
as one accounting period) from the beginning of the fiscal year ending December
31, 2018, to the end of the Borrower’s most recently ended fiscal quarter for
which internal financial statements are available at the time of such Restricted
Payment (or, if such Consolidated Net Income for such period is a deficit, less
100% of such deficit), plus
(B)    100% of the aggregate net cash proceeds (or the aggregate fair market
value of any property or assets (such fair market value as determined in the
good faith reasonable judgment of the Borrower)) received by the Borrower since
the Closing Date as a contribution to its common equity capital or from the
issue or sale of Equity Interests (other than Disqualified Equity Interests) of
the Borrower or from the Incurrence of Indebtedness of the Borrower that has
been converted into or exchanged for such Equity Interests (other than Equity
Interests sold to, or Indebtedness held by, a Subsidiary of the Borrower), plus
(C)    with respect to Restricted Investments made by the Borrower and its
Restricted Subsidiaries after the Closing Date, an amount equal to the net
reduction in


-86-



--------------------------------------------------------------------------------





such Investments in any Person resulting from dividends, distributions,
repayments of loans or advances, or other transfers of assets, in each case to
the Borrower or any Restricted Subsidiary or from the net cash proceeds from the
sale of any such Investment (except, in each case, to the extent any such
payment or proceeds are included in the calculation of Consolidated Net Income),
from the release of a Guarantee (except to the extent any amounts are paid under
such Guarantee ), not to exceed, in each case, the amount of Restricted
Investments previously made by the Borrower or any Restricted Subsidiary in such
Person or Unrestricted Subsidiary after the Closing Date, plus
(D)    any cash dividends or distributions received by the Borrower from any
Unrestricted Subsidiaries to the extent not included in Consolidated Net Income;
plus
(E)    to the extent any Unrestricted Subsidiary is redesignated as a Restricted
Subsidiary after the Closing Date, the fair market value of the Borrower’s
Investment in such Subsidiary as of the date of such redesignation (such fair
market value as determined in the good faith reasonable judgment of the
Borrower); plus
(F)    any Declined Proceeds; plus
(G)    $400,000,000.
(b)    The foregoing provisions of Section 6.7(a) shall not prohibit, so long
as, in the case of clauses (vii), (x), (xi) and (xii) of this Section 6.7(b), no
Default or Event of Default has occurred and is continuing or would be caused
thereby:
(i)    the payment of any dividend within 75 days after the date of declaration
thereof, if at said date of declaration such payment would have complied with
the provisions of this Agreement;
(ii)    the payment of any dividend by a Restricted Subsidiary of the Borrower
to the holders of any class of its Equity Interests on a pro rata basis among
holders of such class;
(iii)    the redemption, repurchase, retirement, defeasance or other acquisition
of any subordinated Indebtedness of the Borrower or any Guarantor or of any
Equity Interests of the Borrower or any Restricted Subsidiary in exchange for,
or out of the net cash proceeds of a contribution to the common equity of the
Borrower or a substantially concurrent sale (other than to a Subsidiary of the
Borrower) of, Equity Interests (other than Disqualified Equity Interests) of the
Borrower; provided, that the amount of any such net cash proceeds that are
utilized for any such redemption, repurchase, retirement, defeasance or other
acquisition will be excluded from clause (iii)(B) of Section 6.7(a);
(iv)    the defeasance, redemption, repurchase or other acquisition of
Indebtedness subordinated to the Loans with the net cash proceeds from an
Incurrence of Refinancing Indebtedness;
(v)    Investments acquired as a capital contribution to, or in exchange for, or
out of the net cash proceeds of a substantially concurrent sale (other than to a
Subsidiary of the Borrower) of, Equity Interests (other than Disqualified Equity
Interests) of the Borrower; provided, that the amount of any such net cash
proceeds that are utilized for any such acquisition or exchange will be excluded
from clause (iii)(B) of Section 6.7(a);


-87-



--------------------------------------------------------------------------------





(vi)    (x) the repurchase of Equity Interests deemed to occur upon the exercise
of options or warrants to the extent that such Equity Interests represent all or
a portion of the exercise price thereof and (y) to the extent constituting a
Restricted Payment, cash settlement of obligations in respect of the Alon Notes;
(vii)    the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of the Borrower held by any current or former employee
or director of the Borrower (or any of its Restricted Subsidiaries) pursuant to
the terms of any employee equity subscription agreement, stock option agreement,
restricted stock or similar agreement entered into in the ordinary course of
business; provided, that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Equity Interests in any calendar year will not
exceed $7,500,000 (with unused amounts carried over to subsequent years);
(viii)    the payment of cash in lieu of the issuance of fractional shares of
Equity Interests upon conversion or exchange of securities convertible into or
exchangeable for Equity Interests of the Borrower; provided, that any such cash
payment shall not be for the purpose of evading the limitations of this covenant
(as determined in good faith by the Board of Directors of the Borrower);
(ix)    the repurchase of any subordinated Indebtedness that is subordinated in
right of payment to the Loans at a purchase price not greater than 101% of the
principal amount thereof in the event of a Disposition in an amount not to
exceed the Net Proceeds thereof minus any amounts prepaid as described in the
proviso hereto, provided, that in each case, prior to the repurchase the
Borrower has made an offer to purchase and repurchased with the Net Proceeds of
such Disposition all Loans that were validly tendered for payment in connection
with such offer to purchase under Section 2.4(b)(ii);
(x)    the declaration and payment of dividends to holders of any class or
series of Disqualified Equity Interests of the Borrower or any Restricted
Subsidiary issued not in violation of this Agreement and payment of any
redemption price or liquidation value of any such Disqualified Equity Interests
when due in accordance with its terms;
(xi)    other Restricted Payments so long as, immediately before and after such
Restricted Payment, the pro forma Net Leverage Ratio of the Borrower (after
giving effect to all appropriate pro forma adjustment events) does not exceed
1.50 to 1.00;
(xii)    other Restricted Payments in an aggregate amount not to exceed the
greater of (x) $100,000,000 and (y) 2.0% of Total Assets (measured at the time
of the making of such Restricted Payment); and
(xiii)    the declaration (so long as there is no Event of Default under Section
7.1, 7.4 or 7.5) or payment of cash dividends on the Borrower’s common Equity
Interests in an amount not to exceed $0.20 per share in any fiscal quarter plus
the payment of pro rata dividends on shares subject to issuance pursuant to
outstanding options; provided, that any such cash dividends shall not decrease
the sum calculated pursuant to Section 6.7(a)(iii).
The amount of any Restricted Payment (other than cash) will be the fair market
value, as determined in good faith by an officer of the Borrower, on the date of
such Restricted Payment of the asset(s) or securities proposed to be transferred
or issued to or by the Borrower or such Subsidiary, as the case may be, pursuant
to such Restricted Payment.


-88-



--------------------------------------------------------------------------------





Notwithstanding the foregoing, no Loan Party or Restricted Subsidiary shall make
any Restricted Payment with a Refinery (other than a Specified Asset or an
Excluded Refinery) to any MLP Subsidiary or other Person (other than another
Loan Party or Restricted Subsidiary).

6.8.    Accounting Methods; Organizational Documents.
(a)    Each Loan Party will not, and will not permit any of its Restricted
Subsidiaries to, modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).
(b)    Each Loan Party will not, and will not permit any of its Restricted
Subsidiaries to, amend, modify or change its articles of incorporation (or
corporate charter or other similar organizational documents) or amend, modify or
change its bylaws (or other similar documents) in any manner materially adverse
to the rights or interests of the Lenders.
(c)    Each Loan Party will not, without at least ten (10) days’ prior written
notice to Agent (or such shorter period as may be agreed to by the Agent),
change its (i) jurisdiction of organization, (ii) organizational structure or
type, (iii) legal name, or (iv) organizational number (if any) assigned by its
jurisdiction of organization.

6.9.    Transactions with Affiliates.
(a)    Each Loan Party will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly enter into any transaction of any kind
involving payments or an aggregate consideration in excess of $10,000,000 with
any Affiliate of the Borrower or any Subsidiary thereof, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm’s length transaction with a Person other than an Affiliate;
provided, that the Borrower delivers to the Agent, with respect to any such
transaction or series of such related transactions involving aggregate
consideration in excess of $50,000,000, a board resolution set forth in an
Authorized Person’s certificate certifying that such transaction or series of
such related transactions complies with this Section 6.9 and that such
transaction or series of such related transactions has been approved by a
majority of the disinterested members of the Board of Directors of the Borrower.
(b)    Notwithstanding Section 6.9(a), the following transactions shall not be
subject to the restriction contained in clause (a) above:
(i)    transactions between or among the Loan Parties;
(ii)    transactions between or among non-Guarantor Restricted Subsidiaries
(iii)    payment of reasonable and customary fees to, and reasonable and
customary indemnification and similar payments on behalf of, directors of the
Borrower;
(iv)    Restricted Payments that are permitted by Section 6.7 and Permitted
Investments;
(v)    any sale of Equity Interests (other than Disqualified Equity Interests)
of the Borrower;


-89-



--------------------------------------------------------------------------------





(vi)    transactions pursuant to agreements or arrangements in effect on the
Closing Date and set forth on Schedule 6.9 or any amendment, modification, or
supplement thereto or replacement thereof, as long as such agreement or
arrangement, as so amended, modified, supplemented or replaced, taken as a
whole, is not materially more disadvantageous to the Borrower and its Restricted
Subsidiaries than the original agreement or arrangement in existence on the
Closing Date;
(vii)    any employment, consulting, service or termination agreement, or
reasonable and customary indemnification arrangements, entered into by the
Borrower or any of its Restricted Subsidiaries with officers and employees of
the Borrower or any of its Restricted Subsidiaries and the payment of
compensation to officers and employees of the Borrower or any of its Restricted
Subsidiaries (including amounts paid pursuant to employee benefit plans,
employee stock option or similar plans), so long as such agreement or payment
have been approved by a majority of the disinterested members of the Board of
Directors of the Borrower;
(viii)    any transaction in which the Borrower or any Restricted Subsidiary, as
the case may be, obtains a favorable written opinion from a nationally
recognized investment banking firm as to the fairness of the transaction to the
Borrower and its Restricted Subsidiaries from a financial point of view;
(ix)    the entering into of a customary agreement providing registration rights
to the shareholders of the Borrower and the performance of such agreements;
(x)    (A) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business
(including the payment of insurance premiums to a Captive Insurer and the
payment of administrative expenses) or (B) transactions with Permitted Joint
Ventures, MLP Subsidiaries or Unrestricted Subsidiaries (1) entered into in the
ordinary course of business and consistent with past practice or industry norms,
(2) entered into on customary terms (as determined by the Borrower in good
faith, including that such transaction is customary in respect of Persons and
their Permitted Joint Ventures, MLP Subsidiaries or Unrestricted Subsidiaries,
as applicable), or (3) that are fair to the Borrower and its Restricted
Subsidiaries from a financial point of view (as determined by the Borrower in
good faith); or
(xi)    transactions permitted by, and complying with the provisions of, Section
6.3.

6.10.    Use of Proceeds.
(a)    Each Loan Party will not, and will not permit any of its Subsidiaries to,
use the proceeds of any Loan made hereunder for any purpose other than (i) on
the Closing Date, (A) to repay, in full, the outstanding principal, accrued
interest, and accrued fees and expenses owing under or in connection with the
Existing Credit Facilities and (B) to pay the fees, costs, and expenses incurred
in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby and (ii) thereafter, consistent
with the terms and conditions hereof, for working capital and general corporate
purposes of the Borrower and its Subsidiaries.
(b)    Each Loan Party will not, and will not permit any of its Subsidiaries to,
use the proceeds of any Incremental Loan made hereunder for any purpose not
permitted by Section 2.17.


-90-



--------------------------------------------------------------------------------





(c)    (i) No part of the proceeds of the Loans will be used to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or for any purpose that violates the
provisions of Regulation T, U or X of the Board of Governors, (ii) no part of
the proceeds of any Loan will be used, directly or, to the knowledge of any Loan
Party, indirectly, to make any payments to a Sanctioned Entity or a Sanctioned
Person, to fund any investments, loans or contributions in, or otherwise make
such proceeds available to, a Sanctioned Entity or a Sanctioned Person, to fund
any operations, activities or business of a Sanctioned Entity or a Sanctioned
Person, or in any other manner that would result in a violation of Sanctions by
any Person, and (iii) no part of the proceeds of any Loan will be used, directly
or, to the knowledge of any Loan Party, indirectly, in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Sanctions,
Anti-Corruption Laws, Canadian Anti-Terrorism Laws or Anti-Money Laundering
Laws.

6.11.    Designation of Restricted and Unrestricted Subsidiaries.
(a)    The Board of Directors of the Borrower may designate any Restricted
Subsidiary of the Borrower to be an Unrestricted Subsidiary; provided, that:
(i)    the aggregate fair market value, as determined in good faith by the Board
of Directors of the Borrower, of all outstanding Investments owned by the
Borrower and its Restricted Subsidiaries in the Subsidiary being so designated
(including any Guarantee by the Borrower or any Restricted Subsidiary thereof of
any Indebtedness of such Subsidiary) will be deemed to be an Investment made as
of the time of such designation and that such Investment would be permitted
under Section 6.7 hereof, including as a Permitted Investment.
(ii)    such Subsidiary does not hold any Liens on any property of the Borrower
or any Restricted Subsidiary thereof;
(iii)    the Subsidiary being so designated:
(A)    is not party to any agreement, contract, arrangement or understanding
with the Borrower or any Restricted Subsidiary of the Borrower unless the terms
of any such agreement, contract, arrangement or understanding are no less
favorable to the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower or
would be permitted under Section 6.9 hereof; and
(B)    is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation to subscribe for
additional Equity Interests, except as would be permitted under Section 6.7
hereof; and
(iv)    No Event of Default would be in existence following such designation.
(b)    Any designation of a Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary will be evidenced to the Agent by filing with the Agent
the board resolution giving effect to such designation and a certificate duly
executed by an Authorized Person of the Borrower certifying that such
designation complied with the preceding conditions and was permitted by this
Agreement. If, at any time, any Unrestricted Subsidiary (x) would fail to meet
any of the preceding requirements described in subclauses (A) or (B) of clause
(iii) of Section 6.11(a), it will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and any Indebtedness, Investments, or
Liens on the property, of such Subsidiary will be deemed to be Incurred or made
by a Restricted Subsidiary of the Borrower as of such date and, if


-91-



--------------------------------------------------------------------------------





such Indebtedness, Investments or Liens are not permitted to be Incurred or made
as of such date under this Agreement, such event will constitute an Event of
Default under this Agreement.
(c)    The Board of Directors of the Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided, that:
(i)    such designation will be deemed to be an Incurrence of Indebtedness by a
Restricted Subsidiary of the Borrower of any outstanding Indebtedness of such
Unrestricted Subsidiary and such designation will only be permitted if such
Indebtedness is Permitted Indebtedness;
(ii)    all outstanding Investments owned by such Unrestricted Subsidiary will
be deemed to be made as of the time of such designation and such designation
will only be permitted if such Investments would be permitted under Section 6.7
hereof, including as Permitted Investments;
(iii)    all Liens upon property or assets of such Unrestricted Subsidiary
existing at the time of such designation would be Permitted Liens; and
(iv)    no Event of Default would be in existence following such designation.
Notwithstanding the provisions set forth above with respect to “Unrestricted
Subsidiaries”, the Borrower shall not designate any Subsidiary as an
Unrestricted Subsidiary, to the extent that such Subsidiary (x) directly or
indirectly owns a Refinery (other than a Specified Asset or an Excluded
Refinery) or (y) is not an “Unrestricted Subsidiary” for purposes of the ABL
Documents.

6.12.    Limitation on Encumbrances on Excluded Real Property and the MLP GP.
Notwithstanding anything to the contrary in any Loan Document, no Loan Party
will, or will permit any of its Restricted Subsidiaries to, create, incur,
assume, or suffer to exist, directly or indirectly, any Lien on or with respect
to any (a) Excluded Real Property except for Liens permitted to be incurred
under clauses (c), (d), (e), (f), (g), (k), (o), (bb), (cc), (dd) and (gg) of
the definition of “Permitted Liens” or (b) any Equity Interests of the MLP GP
except for nonconsensual Permitted Liens arising by operation of Applicable Law,
including Liens permitted to be incurred under clauses (e) and (f) of the
definition of “Permitted Liens”.

6.13.    Burdensome Agreement.
(a)    Each Loan Party will not, and will not permit any of its Restricted
Subsidiaries to, create or permit to exist or become effective any consensual
encumbrance or restriction on the ability of the Borrower or any Restricted
Subsidiary to: (i) pay dividends or make any other distributions on its Equity
Interests (or with respect to any other interest or participation in, or
measured by, its profits) to the Borrower or any of its Restricted Subsidiaries
or pay any liabilities owed to the Borrower or any of its Restricted
Subsidiaries; (ii) make loans or advances to the Borrower or any of its
Restricted Subsidiaries; (iii) transfer any of its properties or assets to the
Borrower or any of its Restricted Subsidiaries or (iv) create, incur, assume or
suffer to exist Liens on property of such Person for the benefit of the Lender
Group to secure the Obligations.
(b)    The restrictions in Section 6.13(a) will not apply to encumbrances or
restrictions:
(i)    existing under, by reason of or with respect to (A) the ABL Agreement or
(B) any existing Indebtedness or any other agreements set forth on Schedule
6.13, in the case of clauses (A) and (B), in effect on the Closing Date;
(ii)    set forth in this Agreement and the other Loan Documents;


-92-



--------------------------------------------------------------------------------





(iii)    existing under, by reason of or with respect to Applicable Law;
(iv)    with respect to any Person or the property or assets of a Person
acquired after the Closing Date by the Borrower or any of its Restricted
Subsidiaries, existing at the time of such acquisition and not Incurred in
connection with or in contemplation of such acquisition, which encumbrance or
restriction is not applicable to any Person or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired and any amendments, modifications, restatements, renewals, extensions,
supplements, refundings, replacements or refinancings thereof;
(v)    set forth in any document governing any secured Indebtedness that limits
the right of the debtor to dispose of the assets securing such Indebtedness that
is otherwise permitted to be Incurred pursuant to Sections 6.1 and 6.2 hereof;
(vi)    in the case of clause (iii) of Section 6.13(a):
(A)    that restrict in a customary manner the subletting, assignment or
transfer of any property or asset that is a lease, license, conveyance or
contract or similar property or asset,
(B)    existing by virtue of any transfer of, agreement to transfer, option or
right with respect to, or Lien on, any property or assets of the Borrower or any
Restricted Subsidiary thereof not otherwise prohibited by this Agreement, or
(C)    arising or agreed to in the ordinary course of business, not relating to
any Indebtedness, and that do not, individually or in the aggregate, detract
from the value of property or assets of the Borrower or any Restricted
Subsidiary thereof in any manner material to the Borrower or any Restricted
Subsidiary thereof;
(vii)    existing under, by reason of or with respect to any agreement for the
sale or other disposition of all or substantially all of the Equity Interests
of, or property and assets of, a Restricted Subsidiary that restrict
distributions by that Restricted Subsidiary pending such sale or other
disposition;
(viii)    existing under restrictions on cash or other deposits or net worth
imposed by customers or required by insurance, surety or bonding companies, in
each case, under contracts entered into in the ordinary course of business;
(ix)    existing under joint venture or similar agreements or any Indebtedness
permitted to be Incurred under this Agreement and which an officer of the
Borrower determines in good faith will not materially adversely affect the
Borrower’s ability to make payments of principal or interest payments on the
Loans;
(x)    any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (ix) of Section 6.13(b) hereof, provided,
that, the encumbrances and restrictions in any such amendments, modifications,
restatements, renewals, extensions, supplements, refundings, replacement or
refinancings, in the good faith judgment of an Authorized Person of the
Borrower, are not materially more restrictive, taken as a whole, than those
prior to such amendment, modification, restatement, renewal, extension,
supplement, refunding, replacement or refinancing; and


-93-



--------------------------------------------------------------------------------





(xi)    solely for the purposes of Section 6.13(a)(iii) and (iv) (with respect
to Intermediation Collateral), contained in any Intermediation Document existing
or entered into in accordance with this Agreement (and, for the avoidance of
doubt, shall not prohibit transfers of Term Loan Priority Collateral).

6.14.    Covenants Relating to MLP Subsidiaries.    The Borrower and its
Restricted Subsidiaries shall be subject to the following covenants relating to
MLP Subsidiaries:
(a)    the Borrower shall not permit (x) the MLP GP to engage in any business
other than holding a general partnership interest in the MLP or (y) any Future
MLP GP to engage in any business other than holding a general partnership
interest in Future MLPs;
(b)    except with respect to the Holdings Note Documents, neither the Borrower
nor any of its Restricted Subsidiaries shall (i) provide any Guarantee of, or
any credit support for, any Indebtedness of an MLP Subsidiary, or otherwise be
directly or indirectly liable for any Indebtedness of such MLP Subsidiary, (ii)
permit any Indebtedness of an MLP Subsidiary to be recourse to the Borrower or
any Restricted Subsidiary, and (iii) permit a Lien on any of its property to
secure, or permit any of its property to be otherwise subject (directly or
indirectly) to the satisfaction of any Indebtedness of any MLP Subsidiary; and
(c)    neither the Borrower nor any of its Restricted Subsidiaries shall permit
any MLP Subsidiary to (i) own any Equity Interests in the Borrower or any
Restricted Subsidiary, (ii) hold any Indebtedness of the Borrower or any
Restricted Subsidiary, except in the ordinary course of business but in no event
Indebtedness for borrowed money, or (iii) hold any Lien on any property of the
Borrower or any Restricted Subsidiary, except in connection with the ordinary
course of business but in no event to secure Indebtedness for borrowed money.

6.15.    Hedging. Each Loan Party will not, and will not permit any of its
Restricted Subsidiaries to, enter into any Hedge Agreement other than any Hedge
Agreement that is not for speculative purposes.

6.16.    Certain Undertakings Relating to the Separateness of the MLP and MLP
Subsidiaries.
(a)    Separate Records; Separate Assets. The Borrower shall, and shall cause
the MLP Subsidiaries to, (i) maintain the MLP Subsidiaries’ respective books and
records and the MLP Subsidiaries’ respective accounts separate from those of the
Borrower and its Restricted Subsidiaries, and (ii) maintain the MLP
Subsidiaries’ respective financial and other books and records showing the MLP
Subsidiaries’ respective assets and liabilities separate and apart from those of
the Borrower and its Restricted Subsidiaries. The Borrower shall not commingle
or pool, and shall cause the MLP Subsidiaries not to commingle or pool, their
respective funds or other assets with those of any other Person, except their
respective consolidated Subsidiaries.
(b)    Separate Name; Separate Credit. The Borrower shall, and shall cause the
MLP Subsidiaries to, (i) conduct their respective businesses in their respective
own names or in the names of their respective Subsidiaries, and (ii) generally
hold the MLP Subsidiaries as entities separate from the Borrower and its
Restricted Subsidiaries. The Borrower shall, and shall cause the MLP
Subsidiaries to, (x) pay their respective obligations and liabilities from their
respective own funds (whether on hand or borrowed) and (y) maintain adequate
capital in light of their respective business operations.
(c)    Separate Formalities. The Borrower shall cause the MLP Subsidiaries to
observe all limited liability company or partnership formalities and other
formalities required by their respective organizational documents and Applicable
Law.

6.17.    Intermediation Facilities. Each Loan Party will not, and will not
permit any of its Restricted Subsidiaries to, enter into any crude oil or other
feedstock supply agreements, natural gas supply agreements, hydrogen supply
agreements, or off-take agreements relating to intermediate or refined products
with a counterparty for purposes of facilitating an intermediation agreement
other than an Intermediation Facility.

6.18.    Canadian Defined Benefit Pension Plan. Each Loan Party will not, and
will not permit any of its Restricted Subsidiaries to, establish, maintain,
sponsor, contribute to or otherwise incur or assume liability or obligations in
respect of a Canadian Defined Benefit Pension Plan or amalgamate with a Person
that maintains, sponsors or otherwise has liability for any Canadian Defined
Benefit Pension Plan during the term of this Agreement.

7.
EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

7.1.    Payments. If Borrower fails to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of five (5) Business Days
or (b) all or any portion of the principal of the Loans;

7.2.    Covenants. (a) The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 5.3 (solely with respect to
existence of each Loan Party in its jurisdiction of organization) or Article 6;
or (b) any Loan Party fails to perform or observe any other covenant or
agreement


-94-



--------------------------------------------------------------------------------





(not specified in Section 7.1 or clause (a) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after written notice by the Agent.

7.3.    Judgments. If one or more judgments, orders, requirements to pay issued
by a Canadian Governmental Authority or awards for the payment of money
involving an aggregate amount of $50,000,000 or more (net of any amounts covered
by insurance pursuant to which the insurer (including a Captive Insurer) has not
denied coverage) is entered or filed against a Loan Party or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary), or with respect
to any of their respective assets, and either (a) there is a period of thirty
(30) consecutive days at any time after the entry of any such judgment, order,
or award during which (i) the same is not discharged, satisfied, vacated, or
bonded pending appeal, or (ii) a stay of enforcement thereof is not in effect,
or (b) enforcement proceedings are commenced upon such judgment, order, or
award;

7.4.    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary);

7.5.    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) and any of the following events occur: (a) such Loan
Party or Restricted Subsidiary consents to the institution of such Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted, (c) the petition commencing the Insolvency Proceeding
is not dismissed within sixty (60) calendar days of the date of the filing
thereof, (d) an interim trustee is appointed to take possession of all or any
substantial portion of the properties or assets of, or to operate all or any
substantial portion of the business of, such Loan Party, or (e) an order for
relief shall have been issued or entered therein;

7.6.    Default Under Other Agreements. If there is (a) a default in one or more
agreements to which a Loan Party or any of its Restricted Subsidiaries is a
party with one or more third Persons relative to a Loan Party’s or any of its
Restricted Subsidiaries’ Indebtedness (other than in respect of Hedge
Agreements) involving an aggregate amount of $50,000,000 or more (but excluding
any default under the MLP Credit Facility that permits foreclosure on the
Holdings Note), and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Restricted Subsidiary’s obligations thereunder; provided that a
default by a Loan Party or a Restricted Subsidiary thereof under any financial
maintenance covenant included in the ABL Agreement shall not constitute an Event
of Default under this Section 7.6(a) unless the ABL Agent or the requisite
lenders thereunder shall have terminated the lending commitments under the ABL
Agreement and declared all outstanding borrowings thereunder to be immediately
due and payable, (b) a default in or an involuntary early termination of one or
more Hedge Agreements to which a Loan Party or any of its Restricted
Subsidiaries is a party as to which such Loan Party or Restricted Subsidiary is
the defaulting party or affected party and the Swap Termination Value is an
aggregate amount of $50,000,000 or more or (c) there is an event of default by a
Loan Party or any of its Restricted Subsidiaries in respect of any
Intermediation Facility that could reasonably be expected to have a Material
Adverse Effect;

7.7.    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;


-95-



--------------------------------------------------------------------------------






7.8.    Guaranty. If the obligation of any Guarantor under the Guarantee
contained in any Guaranty and Security Agreement is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement or such Guaranty and Security Agreement) or if any Guarantor
repudiates or revokes or purports to repudiate or revoke any such Guarantee;

7.9.    Security Documents. If any Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason, fail or
cease to create a valid and perfected and, (except to the extent of Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens
or the interests of lessors under Capital Leases and, subject to the ABL
Intercreditor Agreement, Liens granted to the ABL Agent pursuant to the ABL
Documents) first priority Lien on the Collateral covered thereby, except, in
each case, (i) as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement, (ii) with respect to Collateral the
aggregate value of which, for all such Collateral, does not exceed $15,000,000,
or (iii) as the result of an action or failure to act on the part of the Agent;

7.10.    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Restricted Subsidiaries, or
by any Governmental Authority having jurisdiction over a Loan Party or its
Restricted Subsidiaries, seeking to establish the invalidity or unenforceability
thereof, or a Loan Party or its Restricted Subsidiaries shall deny that such
Loan Party or its Restricted Subsidiaries has any liability or obligation
purported to be created under any Loan Document;

7.11.    Change of Control. A Change of Control shall occur, whether directly or
indirectly;

7.12.    ERISA; Canadian Pension Plans. (a) An Notification Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC that could
reasonably be expected to have a Material Adverse Effect, (b) the Borrower or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan that could
reasonably be expected to have a Material Adverse Effect or (c) the occurrence
of a Canadian Pension Event;

7.13.    Certain Environmental Event. Any Environmental Action, Remedial Action,
or Environmental Liability shall arise or occur, the cost of which to any Loan
Party or any of its Restricted Subsidiaries could reasonably be expected to have
a Material Adverse Effect; and

7.14.    Intercreditor Provisions. The ABL Intercreditor Agreement, any other
Intercreditor Agreement or the subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (collectively, the
“Intercreditor Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against the ABL
Agent, any holder of any ABL Loans, any holder of the applicable Subordinated
Indebtedness or any other Person bound by any Intercreditor Provisions; or (ii)
the Borrower or any other Loan Party shall, directly or indirectly, disavow or
contest in any manner (A) the effectiveness, validity or enforceability of any
of the applicable Intercreditor Provisions, (B) that such Intercreditor
Provisions exist for the benefit of the Lender Group, or (C) that all payments
of principal of or premium and interest on the ABL Loans, the applicable
Subordinated Indebtedness or other Indebtedness subject to any Intercreditor
Provisions, or realized from the liquidation of any property of any Loan Party,
shall be subject to any of the applicable Intercreditor Provisions.

8.
RIGHTS AND REMEDIES.



-96-



--------------------------------------------------------------------------------






8.1.    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall, in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:
(a)    by written notice to Borrower, declare the principal of, and any and all
accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations, whether evidenced by this Agreement or by any of the other Loan
Documents to be immediately due and payable, whereupon the same shall become and
be immediately due and payable and Borrower shall be obligated to repay all of
such Obligations in full, without presentment, demand, protest, or further
notice or other requirements of any kind, all of which are hereby expressly
waived by the Borrower; and
(b)    subject to any Intercreditor Agreements and any Intermediation Access
Agreement, exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents, under Applicable Law, or in equity, including,
without limitation, any rights of setoff.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 7.4 or Section 7.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations, inclusive of the principal of, and any and all accrued and unpaid
interest and fees in respect of, the Loans and all other Obligations, whether
evidenced by this Agreement or by any of the other Loan Documents, shall
automatically become and be immediately due and payable and Borrower shall
automatically be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Borrower.

8.2.    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the UCC, the PPSA, by law, or in equity.
No exercise by the Lender Group of one right or remedy shall be deemed an
election, and no waiver by the Lender Group of any Default or Event of Default
shall be deemed a continuing waiver. No delay by the Lender Group shall
constitute a waiver, election, or acquiescence by it.

8.3.    Credit of Payments and Proceeds. Subject to any Intercreditor Agreement,
in the event that the Obligations have been accelerated pursuant to Section 8.1
or the Agent or any Lender has exercised any remedy set forth in this Agreement
or any other Loan Document, all payments received on account of the Obligations
and all net proceeds from the enforcement of the Obligations shall, subject to
the provisions of Section 2.20, be applied by the Agent as follows:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;


-97-



--------------------------------------------------------------------------------





Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth payable to them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

8.4.    Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Agent shall have made any demand on the
Borrower) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent under Sections 2.7 and 9.3) allowed
in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.7 and 9.3.

8.5.    Credit Bidding.
(a)    The Agent, on behalf of itself and the Lenders, shall have the right,
exercisable at the discretion of the Required Lenders, to credit bid and
purchase for the benefit of the Agent and the Lenders all or any portion of
Collateral at any sale thereof conducted by the Agent under the provisions of
the UCC and/or the PPSA, including pursuant to Sections 9-610 or 9-620 of the
UCC, at any sale thereof conducted under the provisions of any Debtor Relief
Law, including Section 363 thereof, or a sale under a plan of reorganization, or
at any other sale or foreclosure conducted by the Agent (whether by judicial
action or otherwise) in accordance with Applicable Law. Such credit bid or
purchase may be completed through one or more acquisition vehicles formed by the
Agent to make such credit bid or purchase and, in connection therewith, the
Agent is authorized, on behalf of itself and the Lenders, to adopt documents
providing for the governance of the acquisition vehicle or vehicles, and assign
the applicable Obligations to any such acquisition vehicle in exchange for
Equity Interests and/or debt issued by the applicable acquisition vehicle (which
shall be deemed to be held for the ratable account of the Lenders on the basis
of the Obligations so assigned by each Lender); provided, that any actions by
the Agent with respect to such acquisition vehicle or vehicles, including any
Disposition of the assets or Equity Interests thereof, shall be governed,
directly or indirectly, by the vote of the Required Lenders, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 13.1.
Each Lender hereby agrees, on behalf of itself and each of its Affiliates that
is a Lender, that, except as otherwise provided in any Loan Document or with the
written consent of the Agent and the Required


-98-



--------------------------------------------------------------------------------





Lenders, it will not take any enforcement action, accelerate obligations under
any of the Loan Documents, or exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral.

9.
WAIVERS; INDEMNIFICATION.


9.1.    Demand; Protest; etc. Each Loan Party waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and Guarantees at any time held by the
Lender Group on which any Loan Party may in any way be liable.

9.2.    [Reserved].

9.3.    Indemnification. Each Loan Party shall pay, indemnify, defend, and hold
Agent-Related Persons and the Lender-Related Persons (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings,
liabilities, fines, costs, penalties, and damages, and all reasonable and
documented out-of-pocket fees and disbursements of attorneys (but limited to one
counsel for all Indemnified Persons and, if reasonably necessary or advisable,
one local counsel for all Indemnified Persons in each applicable jurisdiction
and, solely in the case of actual or potential conflicts of interest, one
additional counsel in each applicable jurisdiction for the affected Indemnified
Person(s) similarly situated taken as a whole), experts, or consultants and all
other reasonable and documented out-of-pocket costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery (provided; that, Loan Parties shall not be liable for costs and
expenses (including attorneys’ fees) of any Lender (other than Wells Fargo)
incurred in advising, structuring, drafting, reviewing, administering or
syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Borrower’s and its Restricted Subsidiaries’
compliance with the terms of the Loan Documents, (b) with respect to any actual
or prospective investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, the making of any Loans hereunder, or the
use of the proceeds of the Loans provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or Release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by any Borrower or
any of its Restricted Subsidiaries or any Environmental Actions, Environmental
Liabilities or Remedial Actions related in any way to any such assets or
properties of any Borrower or any of its Restricted Subsidiaries (each and all
of the foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, no Loan Party shall have any obligation to any Indemnified
Person under this Section 9.3 with respect to any Indemnified Liability (x) that
a court of competent jurisdiction finally determines pursuant to a
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnified Person or its officers, directors, employees,
attorneys, or agents, (y) resulting from a claim brought by a Loan Party against
an Indemnified Person for breach in bad faith of such Indemnified Person’s
obligations under the Loan Documents, if such Loan Party has obtained a final
and non-appealable judgment in its favor on such claim as finally determined by
a court of competent jurisdiction or (z)(i) disputes solely between or among the
Lenders that do not involve any acts or omissions of any Loan Party,  (ii)
disputes solely between or among the Lenders and their respective Affiliates
that do not involve any acts or omissions of any Loan Party; it being understood
and agreed that the indemnification provided for herein shall extend to Agent
(but not the Lenders unless the dispute involves


-99-



--------------------------------------------------------------------------------





an act or omission of a Loan Party) relative to disputes between or among Agent
on the one hand, and one or more Lenders, or one or more of their Affiliates, on
the other hand, or (iii) any Taxes or any costs attributable to Taxes, which
shall be governed by Section 2.15, other than Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim). This provision shall
survive the termination of this Agreement and the repayment in full of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Loan
Parties were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Loan Parties with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

10.
NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:
If to any Loan Party:
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, Tennessee 37027
Attn: General Counsel
Fax No.: 615-224-6362
 
 
with copies to:
Baker Botts L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, Texas 77002
Attn: Rachael Lichman, Esq.
Fax No.: 713-229-7980
 
 
If to Agent:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
1100 Abernathy Road, Suite 1600
 
Atlanta, Georgia 30328
 
Attn: Ryan Tozier
 
Fax No.: 855-818-1936
 
 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Article 10, shall be
deemed received on the earlier of the date of actual receipt or three (3)
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have


-100-



--------------------------------------------------------------------------------





been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).

11.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN
PARTY AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 11(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO
A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(d)    EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE


-101-



--------------------------------------------------------------------------------





CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, ANY JOINT LEAD
ARRANGER, ANY CO-MANAGER, ANY LENDER, ANY AFFILIATE OF THE AGENT, ANY JOINT LEAD
ARRANGER, ANY CO-MANAGER OR ANY LENDER, OR ANY DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THE FOREGOING, AND
NO CLAIM MAY BE MADE BY ANY OF THE FOREGOING AGAINST A LOAN PARTY, FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR; PROVIDED THAT, FOR THE AVOIDANCE OF DOUBT,
NOTHING CONTAINED IN THIS SECTION 11(e) SHALL LIMIT ANY LOAN PARTY’S
INDEMNIFICATION, HOLD HARMLESS OR REIMBURSEMENT OBLIGATIONS TO EXTENT SET FORTH
IN SECTION 9.3.



12.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.


12.1.    Assignments and Participations.
(a)    (i) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Commitments) to
one or more assignees so long as such prospective assignee is an Eligible
Transferee (each, an “Assignee”), with the prior written consent (such consent
not be unreasonably withheld or delayed) of:
(A)    Borrower; provided, that no consent of Borrower shall be required (1) if
an Event of Default under Section 7.1, 7.4 or 7.5 has occurred and is continuing
or (2) in connection with an assignment to a Person that is a Lender, an
Affiliate (other than natural persons) or a Related Fund of a Lender; provided
further, that Borrower shall be deemed to have consented to a proposed
assignment unless it objects thereto by written notice to Agent within seven (7)
Business Days after having received notice thereof; and
(B)    Agent.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    no assignment may be made to (i) a Disqualified Institution or (ii) a
natural person,
(B)    no assignment may be made to a Defaulting Lender, a Loan Party, any
Subsidiary of a Loan Party or an Affiliate of a Loan Party,


-102-



--------------------------------------------------------------------------------





(C)    the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $1,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender, or (II) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $1,000,000),
(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
(E)    the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrower and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Agent by such Lender
and the Assignee,
(F)    unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent’s separate account, a processing fee in the amount of $3,500,
and
(G)    the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).
(b)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 9.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 14 and Section 16.9(a).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such


-103-



--------------------------------------------------------------------------------





assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
(d)    Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
12.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
Guarantees (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party, a
Subsidiary of a Loan Party or an Affiliate of a Loan Party and (vii) all amounts
payable by Borrower hereunder shall be determined as if such Lender had not sold
such participation, except that, if amounts outstanding under this Agreement are
due and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collateral, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.


-104-



--------------------------------------------------------------------------------





(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 16.9, disclose all documents and information which it
now or hereafter may have relating to the Borrower and its Subsidiaries and
their respective businesses.
(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement to secure obligations of such
Lender, including any pledge in favor of any Federal Reserve Bank in accordance
with Regulation A of the Federal Reserve Bank or United States Treasury
Regulation 31 CFR §203.24 or the Bank of Canada, and such Federal Reserve Bank
or the Bank of Canada, as applicable, may enforce such pledge or security
interest in any manner permitted under applicable law; provided, that no such
pledge shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Loans (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a “Registered Loan”). Other than in connection with an assignment by a Lender of
all or any of its Loans to an Affiliate of such Lender or a Related Fund of such
Lender (i) a Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide) and (ii) any assignment or sale of all or part of such Registered Loan
(and the registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any evidencing the same), Borrower shall treat
the Person in whose name such Registered Loan (and the registered note, if any,
evidencing the same) is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes, notwithstanding
notice to the contrary. In the case of any assignment by a Lender of all or any
its Loans to an Affiliate of such Lender or a Related Fund of such Lender, and
which assignment is not recorded in the Register, the assigning Lender, on
behalf of Borrower, shall maintain a register comparable to the Register.
(i)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrower, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose


-105-



--------------------------------------------------------------------------------





name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.
(j)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register to the extent it has one) available for review
by Borrower from time to time as Borrower may reasonably request.

12.2.    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no Loan
Party may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any Loan
Party from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 12.1 and, except as expressly required pursuant to Section 12.1, no
consent or approval by any Loan Party is required in connection with any such
assignment.

13.
AMENDMENTS; WAIVERS.


13.1.    Amendments and Waivers.
(a)    Except as provided in Section 2.17 with respect to any Incremental
Facility, Section 2.18 with respect to any Refinancing Amendment and Section
2.19 with respect to any Extension, no amendment, waiver or other modification
of any provision of this Agreement or any other Loan Document (other than the
Agency Fee Letter), and no consent with respect to any departure by the Borrower
or any other Loan Party therefrom, shall be effective unless the same shall be
in writing and signed by the Required Lenders (or by Agent at the written
request of the Required Lenders) and the Loan Parties that are party thereto and
acknowledged by the Agent and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, that no such waiver, amendment, or consent shall, unless
in writing and signed by all of the Lenders directly and adversely affected
thereby and all of the Loan Parties that are party thereto, do any of the
following:
(i)    increase the amount of or extend the expiration date of any Commitment of
any Lender,
(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document (except with respect to an Extension
Offer or any waiver of any mandatory prepayment required pursuant to Section
2.4(b)(i) through (v)),
(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.5(b) or the terms thereof (which waiver shall be
effective with the written consent of the Required Lenders)),
(iv)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
(v)    amend, modify, or eliminate Section 3.1,


-106-



--------------------------------------------------------------------------------





(vi)    other than as permitted by Section 14.11, release Agent’s Lien in and to
all or substantially all of the Collateral,
(vii)    amend, modify, or eliminate the definitions of “Required Lenders” or
“Pro Rata Share” (except, with respect to “Pro Rata Share”, in connection with
an Extension), or
(viii)    other than in connection with a merger, amalgamation, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Loan Documents, release the Borrower or substantially all Guarantors
from any obligation for the payment of money or consent to the assignment or
transfer by the Borrower or substantially all Guarantors of any of its rights or
duties under this Agreement or the other Loan Documents.
(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,
(i)    the definition of, or any of the terms or provisions of, the Agency Fee
Letter, without the written consent of Agent and Borrower (and shall not require
the written consent of any of the Lenders),
(ii)    any provision of Section 14 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders;
(c)    Anything in this Section 13.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 13.1(a)(i) through (iii) that affect
such Lender, (iii) any waiver, amendment or modification of the ABL
Intercreditor Agreement may be effected by an agreement or agreements in writing
entered into between the Agent and the ABL Agent (with the consent of the
Required Lenders but without the consent of any Loan Party, so long as such
amendment, waiver or modification does not impose any additional duties or
obligations on Loan Parties or alter or impair any right of any Loan Party under
the Loan Documents) and (iv) any waiver, amendment or modification of any other
Intercreditor Agreement may be effected by an agreement or agreements in writing
entered into between the Agent and the counterparties party thereto (with the
consent of the Required Lenders but without the consent of any Loan Party, so
long as such amendment, waiver or modification does not impose any additional
duties or obligations on Loan Parties or alter or impair any right of any Loan
Party under the Loan Documents). The Agent and the Borrower may, without the
consent of any Lender, enter into amendments or modifications to this Agreement
or any of the other Loan Documents or to enter into additional Loan Documents as
the Agent reasonably deems appropriate in order to implement any Replacement
Rate or otherwise effectuate the terms of Section 2.12(c) in accordance with the
terms of Section 2.12(c); and
(d)    Notwithstanding anything in this Section 13.1 to the contrary, (a)
technical modifications to the Loan Documents may be made with the consent of
Borrower and the Agent (and no other Person) to the extent necessary (i) to
integrate any Incremental Facilities, Refinancing Amendments or Extended Loans,
(ii) to integrate or make administrative modifications with respect to
borrowings and (iii) to integrate any terms or conditions from any Incremental
Amendment that are more restrictive than


-107-



--------------------------------------------------------------------------------





this Agreement in accordance with Section 2.17 and (b) without the consent of
any Lender, the Loan Parties and the Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
(x) any amendment, modification or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Lender Group or
as required by local law to give effect to, or protect, any security interest
for the benefit of the Lender Group, in any property or so that the security
interests therein comply with Applicable Law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document, (y) any applicable Intercreditor Agreement, in each case with the
holders of Indebtedness permitted by this Agreement to be secured by the
Collateral or (z) any applicable Intermediation Access Agreement, in each case
with the counterparty to any Intermediation Facility otherwise permitted by this
Agreement.

13.2.    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

14.
AGENT; THE LENDER GROUP; QUÉBEC PROVISIONS.


14.1.    Appointment and Authorization of Agent.


-108-



--------------------------------------------------------------------------------





(a)    Each Lender hereby designates and appoints Wells Fargo as its agent under
this Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as agent for and on behalf of the
Lenders on the conditions contained in this Section 14. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement or the other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only a representative relationship between independent
contracting parties. Each Lender hereby further authorizes Agent to act as the
secured party under each of the Loan Documents that create a Lien on any item of
Collateral. Except as expressly otherwise provided in this Agreement, Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
payments and proceeds of Collateral, and related matters, (b) execute or file
any and all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim, notices and other written
agreements with respect to the Loan Documents, or take any other action with
respect to any Collateral or Loan Documents which may be necessary to perfect,
and maintain perfected, the security interests and Liens upon Collateral
pursuant to the Loan Documents, (c) make Loans, for itself or on behalf of
Lenders, as provided in the Loan Documents, (d) exclusively receive, apply, and
distribute payments and proceeds of the Collateral as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes, (f) perform, exercise, and enforce
any and all other rights and remedies of the Lender Group with respect to any
Loan Party or its Subsidiaries, the Obligations, the Collateral, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.
(b)    Québec Provisions.
(i)    Hypothecary Representative. For greater certainty, and without limiting
the powers of Agent, each Lender hereby irrevocably constitutes Agent as the
hypothecary representative within the meaning of Article 2692 of the CCQ in
order to hold hypothecs and security granted by any Loan Party on property
pursuant to the laws of the Province of Québec in order to secure obligations of
any Loan Party hereunder and under the other Loan Documents. The execution by
Agent, acting as hypothecary representative prior to this Agreement of any deeds
of hypothec or other security documents, is hereby ratified and confirmed.


-109-



--------------------------------------------------------------------------------





(ii)    Ratification of Hypothecary Representative by Successors and Assignees,
Etc. The constitution of Agent as hypothecary representative shall be deemed to
have been ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any portion of the
rights and obligations of any Lender under this Agreement by the execution of an
assignment, including an Assignment and Assumption or other agreement pursuant
to which it becomes such assignee or participant, and by each successor Agent by
the compliance with such formalities pursuant to which it becomes a successor
Agent under this Agreement.
(iii)    Rights, Etc. of Hypothecary Representative. Agent acting as hypothecary
representative shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favor of Agent in this Agreement,
which shall apply mutatis mutandis to Agent acting as hypothecary
representative. In the event of the resignation of Agent (which shall include
its resignation as the hypothecary representative as contemplated in
Section 14.1(b)) and appointment of a successor Agent under this Agreement, such
successor Agent shall also act as the hypothecary representative, as
contemplated by Section 14.1(b)

14.2.    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

14.3.    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Loan Party or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Loan Party or
its Subsidiaries or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lenders to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the books and records or
properties of any Loan Party or its Subsidiaries. No Agent-Related Person shall
have any liability to any Lender, and Loan Party or any of their respective
Affiliates if any request for a Loan or other extension of credit was not
authorized by the Borrower. Agent shall not be required to take any action that,
in its opinion or in the opinion of its counsel, may expose it to liability or
that is contrary to any Loan Document or Applicable Law.

14.4.    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. The Agent
shall have no duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be


-110-



--------------------------------------------------------------------------------





necessary under the circumstances as provided in Section 13.1). In all cases
Agent shall be entitled and fully justified in failing or refusing to take any
action or exercise any power, discretion or authority vested in it under this
Agreement or any other Loan Document unless and until Agent shall (a) receive
written instructions from the Required Lenders or the Lenders, as applicable (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 13.1), specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action. If Agent so requests, it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders.

14.5.    Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 14.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

14.6.    Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of any Loan
Party and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such due diligence, documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower or any other Person party
to a Loan Document, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower or any other Person party to a
Loan Document that may come into the possession of any of the Agent-Related
Persons. Each Lender acknowledges that Agent does not have any duty or
responsibility, either initially or on a continuing basis (except to the extent,
if any, that is expressly


-111-



--------------------------------------------------------------------------------





specified herein) to provide such Lender with any credit or other information
with respect to the Borrower, its Affiliates or any of their respective
business, legal, financial or other affairs, and irrespective of whether such
information came into Agent’s or its Affiliates’ or representatives’ possession
before or after the date on which such Lender became a party to this Agreement.

14.7.    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not the Loan Parties are obligated to
reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise. Agent is authorized and directed to deduct and retain sufficient
amounts from payments or proceeds of the Collateral received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses by the Loan Parties, each Lender hereby agrees that it
is and shall be obligated to pay to Agent such Lender’s ratable thereof. Whether
or not the transactions contemplated hereby are consummated, each of the
Lenders, on a ratable basis, shall indemnify and defend the Agent-Related
Persons (to the extent not reimbursed by or on behalf of the Loan Parties and
without limiting the obligation of the Loan Parties to do so) from and against
any and all Indemnified Liabilities; provided, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Loan or other extension of credit hereunder. Without
limitation of the foregoing, each Lender shall reimburse Agent upon demand for
such Lender’s ratable share of any costs or out of pocket expenses (including
attorneys, accountants, advisors, and consultants fees and expenses) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of the Loan
Parties. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

14.8.    Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide bank products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Loan Party and its Subsidiaries and Affiliates and any other Person
party to any Loan Document as though Wells Fargo were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge that, pursuant to such
activities, Wells Fargo or its Affiliates may receive information regarding a
Loan Party or its Affiliates or any other Person party to any Loan Documents
that is subject to confidentiality obligations in favor of such Loan Party or
such other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them. The terms “Lender” and “Lenders”
include Wells Fargo in its individual capacity.

14.9.    Successor Agent. Agent may resign as Agent upon thirty (30) days’ (ten
(10) days’ if an Event of Default has occurred and is continuing) prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Borrower (unless such notice is waived by Borrower or a Default or Event of
Default has occurred and is continuing). If Agent resigns under this Agreement,
the Required


-112-



--------------------------------------------------------------------------------





Lenders shall be entitled, with (so long as no Event of Default has occurred and
is continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders.
If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with the Lenders and
Borrower, a successor Agent. If Agent has materially breached or failed to
perform any material provision of this Agreement or of Applicable Law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned). In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 14 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is thirty (30) days (or ten (10) days if
an Event of Default has occurred and is continuing) following a retiring Agent’s
notice of resignation, (1) the retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (2) except for any indemnity payments owed to the retiring Agent, all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Agent as provided
for above.

14.10.    Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide bank products to, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Loan Party and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group. The other members of the Lender Group acknowledge
that, pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding a Loan Party or its Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of such Loan Party or such other Person and that prohibit the disclosure
of such information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

14.11.    Collateral and Guaranty Matters.
(a)    The Lenders hereby irrevocably authorize Agent to release any Lien on any
Collateral (i) upon the payment and satisfaction in full of all of the
Obligations (other than contingent indemnification obligations for which no
claim has been made in writing), (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and,
at the request of the Agent, if Borrower certifies to Agent that the sale or
disposition is permitted under Section 6.4 (and Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property in
which no Loan Party or any of its Restricted Subsidiaries owned any interest at
the time Agent’s Lien was granted nor at any time thereafter, (iv) constituting
property leased or licensed to a Loan Party or its Restricted Subsidiaries under
a lease or license that has expired or is terminated in a transaction permitted
under this Agreement, (v) owned by any Guarantor upon the release of its
Guarantee under any Guaranty and Security Agreement in accordance with Section
14.11(b) or (vi) in connection with a credit bid or purchase authorized


-113-



--------------------------------------------------------------------------------





under this Section 14.11. The Loan Parties and the Lenders hereby irrevocably
authorize Agent, based upon the instruction of the Required Lenders, to (a)
consent to the sale of, credit bid, or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
thereof conducted under the provisions of any Debtor Relief Law, including
Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either directly
or indirectly through one or more entities) all or any portion of the Collateral
at any sale or other disposition thereof conducted under the provisions of the
UCC and/or the PPSA, including pursuant to Sections 9-610 or 9-620 of the UCC or
other Applicable Law, or (c) credit bid or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any other sale or foreclosure conducted or consented to by Agent in accordance
with Applicable Law in any judicial action or proceeding or by the exercise of
any legal or equitable remedy. In connection with any such credit bid or
purchase, (i) the Obligations owed to the Lenders shall be entitled to be, and
shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims being estimated for such purpose if the fixing
or liquidation thereof would not impair or unduly delay the ability of Agent to
credit bid or purchase at such sale or other disposition of the Collateral and,
if such contingent or unliquidated claims cannot be estimated without impairing
or unduly delaying the ability of Agent to credit bid at such sale or other
disposition, then such claims shall be disregarded, not credit bid, and not
entitled to any interest in the Collateral that is the subject of such credit
bid or purchase) and the Lenders whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the Collateral that is the subject of such credit bid or purchase
(or in the Equity Interests of the any entities that are used to consummate such
credit bid or purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by any entities used to consummate such credit bid or purchase
and in connection therewith Agent may reduce the Obligations owed to the Lenders
(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) based upon the value of
such non-cash consideration. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders, or (z) otherwise, the Required Lenders. Upon
request by Agent or Borrower at any time, the Lenders will confirm in writing
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 14.11; provided, that (1) anything to the
contrary contained in any of the Loan Documents notwithstanding, Agent shall not
be required to execute any document or take any action necessary to evidence
such release on terms that, in Agent’s opinion, could expose Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly released) upon (or obligations of Borrower in
respect of) any and all interests retained by the Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Each Lender further hereby irrevocably authorize Agent, at its
option and in its sole discretion, to subordinate (by contract or otherwise) any
Lien granted to or held by Agent on any property under any Loan Document (a) to
the holder of any Permitted Lien on such property if such Permitted Lien secures
purchase money Indebtedness (including Capitalized Lease Obligations) which
constitute Permitted Indebtedness and (b) to the extent Agent has the authority
under this Section 14.11 to release its Lien on such property.
(b)    The Lenders hereby irrevocably authorize Agent to release any Guarantor
from its Guarantee under any applicable Guaranty and Security Agreement if (i)
the Obligations (other than contingent indemnification obligations for which no
claim has been made in writing) have been paid in full, (ii) all the Equity
Interests of such Guarantor shall be sold, transferred conveyed, associated or
otherwise disposed of to a Person that is not the a Loan Party or a Restricted
Subsidiary in a transaction permitted by Section 6.4, (iii) such Guarantor
becomes an Excluded Subsidiary or an Immaterial Subsidiary, upon request by the
Borrower to the Agent or (iv) such Guarantor is designated as an Unrestricted
Subsidiary. At the written


-114-



--------------------------------------------------------------------------------





request and sole expense of the Borrower, the Agent, at the sole expense of the
Borrower and the applicable Guarantor, shall promptly execute and deliver to the
Borrower or such Guarantor all releases, termination statements and/or other
documents reasonably necessary or desirable to evidence such release; provided
that the Borrower shall have delivered to the Agent a written request for
release identifying the relevant Guarantor together with a certification by the
Borrower stating that such transaction is in compliance with this Agreement and
the other Loan Documents.
(c)    Agent shall have no obligation whatsoever to any of the Lenders (i) to
verify or assure that the Collateral exists or is owned by a Loan Party or any
of its Restricted Subsidiaries or is cared for, protected, or insured or has
been encumbered, (ii) to verify or assure that Agent’s Liens have been properly
or sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise expressly provided herein.

14.12.    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or its Restricted Subsidiaries or
any deposit accounts of any Loan Party or its Restricted Subsidiaries now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by Agent, take
or cause to be taken any action, including, the commencement of any legal or
equitable proceedings to enforce any Loan Document against the Borrower or any
Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.


-115-



--------------------------------------------------------------------------------






14.13.    Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the UCC or any applicable Canadian securities
transfer legislation, can be perfected by possession or control. Should any
Lender obtain possession or control of any such Collateral, such Lender shall
notify Agent thereof, and, promptly upon Agent’s request therefor shall deliver
possession or control of such Collateral to Agent or in accordance with Agent’s
instructions.

14.14.    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

14.15.    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

14.16.    Confidentiality; Reports and Information. By becoming a party to this
Agreement, each Lender agrees to keep all material, non-public information
regarding the Loan Parties and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 16.9.

14.17.    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 14.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to the Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for such Lender or on its behalf, nor to take any other action on behalf
of such Lender hereunder or in connection with the financing contemplated
herein.

14.18.    Joint Lead Arrangers. Each of the Joint Lead Arrangers and
Co-Managers, in such capacity, shall not have any right, power, obligation,
liability, responsibility, or duty under this Agreement other than those
applicable to it in its capacity as a Lender or as Agent. Without limiting the
foregoing, each of the Joint Lead Arrangers and Co-Managers, in such capacity,
shall not have or be deemed to have any fiduciary relationship with any Lender
or any Loan Party. Each Lender, Agent and each Loan Party acknowledges that it
has not relied, and will not rely, on the Joint Lead Arrangers and Co-Managers
in deciding to enter


-116-



--------------------------------------------------------------------------------





into this Agreement or in taking or not taking action hereunder. Each of the
Joint Lead Arrangers and Co-Managers, in such capacity, shall be entitled to
resign at any time by giving notice to Agent and Borrower.

15.
[RESERVED].


16.
GENERAL PROVISIONS.


16.1.    Effectiveness. This Agreement shall be binding and deemed effective
when executed by the Borrower, each other Loan Party, Agent, and each Lender
whose signature is provided for on the signature pages hereof and Agent shall
have received counterparts of each such signature page.

16.2.    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

16.3.    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Loan Party, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

16.4.    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

16.5.    [Reserved].

16.6.    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

16.7.    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

16.8.    Revival and Reinstatement of Obligations; Certain Waivers.
(a)    If any member of the Lender Group repays, refunds, restores, or
returns in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such member of the Lender Group in
full or partial satisfaction of any Obligation or on account of any
other obligation of any Loan Party under any Loan Document, because the payment,
transfer,


-117-



--------------------------------------------------------------------------------





or the incurrence of the obligation so satisfied is asserted or declared to be
void, voidable, or otherwise recoverable under any law relating to creditors’
rights, including provisions of the Bankruptcy Code and any other Debtor Relief
Law relating to fraudulent transfers, preferences, or other voidable or
recoverable obligations or transfers (each, a “Voidable Transfer”), or
because such member of the Lender Group elects to do so on the reasonable advice
of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that such member of the Lender Group elects
to repay, restore, or return (including pursuant to a settlement of any claim in
respect thereof), and as to all reasonable costs, expenses, and attorneys’ fees
of such member of the Lender Group, (i) the liability of the Loan Parties with
respect to the amount or property paid, refunded, restored, or returned will
automatically and immediately be revived, reinstated, and restored and will
exist, and (ii) Agent’s Liens securing such liability shall be effective,
revived, and remain in full force and effect, in each case, as fully as if such
Voidable Transfer had never been made.  If, prior to any of the foregoing, (A)
Agent’s Liens shall have been released or terminated, or (B) any provision of
this Agreement shall have been terminated or cancelled, Agent’s Liens, or
such provision of this Agreement, shall be reinstated in full force and effect
and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligation of any
Loan Party in respect of such liability or any Collateral securing
such liability. This provision shall survive the termination of this Agreement
and the repayment in full of the Obligations.

16.9.    Confidentiality.
(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group; provided, that
any such Subsidiary or Affiliate shall have agreed to receive such information
hereunder subject to the terms of this Section 16.9, (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided,
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Borrower with prior notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to Borrower pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation and
(y) any disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrower, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process;
provided, that (x) prior to any disclosure under this clause (vi) the disclosing
party agrees to provide Borrower with prior written notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior written notice to Borrower pursuant to
the terms of the subpoena or other legal process and (y) any disclosure under
this clause (vi) shall be limited to the portion of the Confidential Information
as may be required by such Governmental Authority pursuant to such subpoena or
other legal process, (vii) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders or the Lender Group Representatives), (viii)
in connection with any assignment, participation or pledge of any Lender’s
interest under this Agreement; provided, that prior to receipt of Confidential


-118-



--------------------------------------------------------------------------------





Information any such assignee, participant, or pledgee shall have agreed in
writing to receive such Confidential Information either subject to the terms of
this Section 16.9 or pursuant to confidentiality requirements substantially
similar to those contained in this Section 16.9 (and such Person may disclose
such Confidential Information to Persons employed or engaged by them as
described in clause (i) above), (ix) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that prior to any
disclosure to any Person (other than any Loan Party, Agent, any Lender, any of
their respective Affiliates, or their respective counsel) under this clause (ix)
with respect to litigation involving any Person (other than the Borrower, Agent,
any Lender, any of their respective Affiliates, or their respective counsel),
the disclosing party agrees to provide Borrower with prior written notice
thereof, and (x) in connection with, and to the extent reasonably necessary for,
the exercise of any secured creditor remedy under this Agreement or under any
other Loan Document.
(b)    Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of the Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.
(c)    Each Loan Party agrees that Agent may make Borrower Materials available
to the Lenders by posting the Borrower Materials on IntraLinks, SyndTrak or a
substantially similar secure electronic transmission system (the “Platform”).
The Platform is provided “as is” and “as available.” Agent does not warrant the
accuracy or completeness of the Borrower Materials, or the adequacy of the
Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by Agent in connection with the Borrower
Materials or the Platform. In no event shall Agent or any of the Agent-Related
Persons have any liability to the Loan Parties, any Lender or any other person
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or Agent’s transmission of
communications through the Internet, except to the extent the liability of such
person is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such person’s gross negligence or willful
misconduct. Each Loan Party further agrees that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties shall be deemed to have authorized
Agent and its Affiliates and the Lenders to treat Borrower Materials marked
“PUBLIC” or otherwise at any time filed with the SEC as not containing any
material non-public information with respect to the Loan Parties or their
securities for purposes of United States federal and state securities laws. All
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor” (or another similar
term). Agent and its Affiliates and the Lenders shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” or that are not at any time
filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” (or such other similar term).

16.10.    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties


-119-



--------------------------------------------------------------------------------





hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that Agent or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of, or any
accrued interest on, any Loan or any fee or any other amount payable under this
Agreement is outstanding or unpaid and so long as the Commitments have not
expired or been terminated.

16.11.    Patriot Act; Due Diligence. The Agent and each Lender that is subject
to the requirements of the Patriot Act hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow the Agent or such Lender to identify each such Person in accordance with
the Patriot Act. In addition, Agent and each Lender shall have the right to
periodically conduct due diligence on all Loan Parties, their respective senior
management and key principals and legal and beneficial owners. Each Loan Party
agrees to cooperate in respect of the conduct of such due diligence and further
agrees that the reasonable costs and charges for any such due diligence by Agent
shall constitute Lender Group Expenses hereunder and be for the account of
Borrower.

16.12.    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

16.13.    [Reserved].

16.14.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

16.15.    Certain ERISA Matters.


-120-



--------------------------------------------------------------------------------





(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and each Joint Lead Arranger and
Co-Manager and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more ERISA Plans in
connection with the Loans or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and each Joint Lead Arranger and Co-Manager and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:
(i)    none of the Agent or any Joint Lead Arranger or Co-Manager or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Agent under this Agreement, any Loan Document or any documents related to
hereto or thereto),
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


-121-



--------------------------------------------------------------------------------





(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the IRC, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
(v) no fee or other compensation is being paid directly to the Agent or the
Joint Lead Arrangers or Co-Managers or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.
(c) The Agent and each Joint Lead Arranger and Co-Manager hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

16.16.    Permitted Intercreditor Agreements and Intermediation Access
Agreements.
(a)    Each of the Lenders acknowledges that obligations of the Borrower and the
Guarantors under the ABL Documents, any Incremental Equivalent Debt, any
Permitted First Priority Refinancing Debt and any Permitted Second Priority
Refinancing Debt may be secured by Liens on assets of the Borrower and the
Guarantors that constitute Collateral. Each of the Lenders hereby irrevocably
authorizes and directs the Agent to execute and deliver, in each case on behalf
of such Lender and without any further consent, authorization or other action by
such Lender, (i) from time to time upon the request of the Borrower, in
connection with the establishment, incurrence, amendment, refinancing or
replacement of any such Indebtedness or any other Indebtedness, any applicable
Intercreditor Agreement (it being understood that the Agent is hereby authorized
and directed to determine the terms and conditions of any such Intercreditor
Agreement as contemplated by the definition of the terms “Additional
Intercreditor Agreement” and “Intercreditor Agreement”), and (ii) any documents
relating thereto.
(b)    Each of the Lenders acknowledges that obligations of the Intermediation
Subsidiaries under Intermediation Facilities may be secured by Liens on
Intermediation Collateral owned by Intermediation Subsidiaries and that
counterparties to Intermediation Facilities may need to access to the Collateral
in order to obtain and utilize its Intermediation Collateral or other assets
located on the Collateral. Each of the Lenders hereby irrevocably authorizes and
directs the Agent to execute and deliver, in each case on behalf of such Lender
and without any further consent, authorization or other action by such Lender,
from


-122-



--------------------------------------------------------------------------------





time to time upon the request of the Borrower, in connection with any
Intermediation Facility, any applicable Intermediation Access Agreement (it
being understood that the Agent is hereby authorized and directed to determine
the terms and conditions of any such Intermediation Access Agreement as
contemplated by the definition of the term “Intermediation Access Agreement”).
(c)    Each of the Lenders hereby irrevocably (i) consents to the treatment of
Liens to be provided for under the Intercreditor Agreements, (ii) consents to
the access of the Intermediation Facility counterparties to the Collateral in
accordance with the Intermediation Access Agreements, (iii) agrees that, upon
the execution and delivery thereof, such Lender will be bound by the provisions
of any Intercreditor Agreement and any Intermediation Access Agreement as if it
were a signatory thereto and will take no actions contrary to the provisions of
any Intercreditor Agreement or any Intermediation Access Agreement, (iii) agrees
that no Lender shall have any right of action whatsoever against the Agent as a
result of any action taken by the Agent pursuant to this Section or in
accordance with the terms of any Intercreditor Agreement or any Intermediation
Access Agreement and (iv) authorizes and directs the Agent to carry out the
provisions and intent of each such document.
(d)    Each of the Lenders hereby irrevocably further authorizes and directs the
Agent to execute and deliver, in each case on behalf of such Lender and without
any further consent, authorization or other action by such Lender, any
amendments, amendments and restatements, supplements or other modifications of
any Intercreditor Agreement or any Intermediation Access Agreement that the
Borrower may from time to time request (i) to give effect to any establishment,
incurrence, amendment, extension, renewal, refinancing or replacement of any
Indebtedness under the ABL Documents, any Incremental Equivalent Debt, any
Permitted First Priority Refinancing Debt, any Permitted Second Priority
Refinancing Debt, any other Indebtedness or any Intermediation Facility, as
applicable, or (ii) to confirm for any party that such Intercreditor Agreement
or Intermediation Access Agreement is effective and binding upon the Agent on
behalf of the Lenders.
(e)    Each of the Lenders hereby irrevocably further authorizes and directs the
Agent to execute and deliver, in each case on behalf of such Lender and without
any further consent, authorization or other action by such Lender, any
amendments, supplements or other modifications of any Loan Document to add or
remove any legend that may be required pursuant to any Intercreditor Agreement.
The Agent shall have the benefit of the provisions of Article 14 with respect to
all actions taken by it pursuant to this Section or in accordance with the terms
of any Intercreditor Agreement or Intermediation Access Agreement to the full
extent thereof.

16.17.    Canadian Anti-Terrorism Laws.
(a)    Each Loan Party acknowledges that, pursuant to the Canadian
Anti-Terrorism Laws, Agent and Lenders may be required to obtain, verify and
record information regarding each Loan Party, its respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of such Loan Party, and the transactions contemplated hereby. Each Loan
Party shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by Agent or any
Lender, or any prospective assignee or participant of Agent or a Lender, in
order to comply with any applicable Canadian Anti-Terrorism Laws, whether now or
hereafter in existence.
(b)    If Agent has ascertained the identity of any Canadian Loan Party or any
authorized signatories of any Canadian Loan Party for the purposes of Canadian
Anti-Terrorism Laws, then Agent:


-123-



--------------------------------------------------------------------------------





(i)    shall be deemed to have done so as an agent for each Lender and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and Agent within the meaning of the applicable Canadian Anti-Terrorism
Laws; and
(ii)    shall provide to each Lender, copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Lender agrees that Agent has no obligation to ascertain the
identity of the Canadian Loan Parties or any authorized signatories of the
Canadian Loan Parties on behalf of any Lender, or to confirm the completeness or
accuracy of any information it obtains from any Canadian Loan Party or any such
authorized signatory in doing so.


[Signature pages to follow]




-124-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 
 
BORROWER:
DELEK US HOLDINGS, INC.
 
 
 
 
 
By:
/s/ Kevin Kremke___________________
 
Name:
Kevin Kremke
 
Title:
Executive Vice President and Chief Financial
 
 
Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------







 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Agent
 
 
 
 
 
By:
/s/ Ryan C. Tozier_____
 
Name:
Ryan C. Tozier
 
 
Vice President
 
 
 






--------------------------------------------------------------------------------







 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, 
as a Lender
 
 
 
 
 
By:
/s/ Ryan C. Tozier_____
 
Name:
Ryan C. Tozier
 
Title:
Vice President
 
 














--------------------------------------------------------------------------------






Schedule A-1
Commitments
Lender
Initial Commitment
Wells Fargo Bank, National Association
$700,000,000





Schedule A-1
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule B-1
Authorized Persons
Name
Office
Kevin Kremke
Executive Vice President and Chief Financial Officer
Assaf Ginzburg
Executive Vice President
Greg Intemann
Vice President and Treasurer
Frederec Green
Executive Vice President and Chief Operating Officer
Melissa Buhrig
Secretary





Schedule B-1
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule C-1
Existing Liens


1.
Holdings Note and the other Holdings Note Documents.







Schedule C-1
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule D-1
Real Property Collateral


Big Springs Refinery
I-20 East @ 200 Refinery Road
Big Spring, Texas 79720


Krotz Springs Refinery
356 South Levee Road
Krotz Springs, Louisiana 70750


El Dorado Refinery
1000 McHenry
El Dorado, Arkansas 71730


100 East Peach Street
El Dorado, Arkansas 71730


1001 School Street
El Dorado, Arkansas 71730


Tyler Refinery
425 McMurrey Drive
Tyler, Texas 75702






Schedule D-1
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule E-1
Specified Assets


With respect to the Big Spring Refinery and Krotz Springs Refinery, (a) the
crude oil, feedstock, blendstock, intermediates and petroleum product storage
tanks, and all piping, appurtenances, and other equipment related to such
storage tanks at such Refineries, (b) all pipelines and pipeline connections and
related assets at such Refineries, (c) the rail tracks, racks and associated
assets used for storing, transporting, loading and unloading products at such
Refineries, (d) the truck and other racks used for loading and unloading
products at such Refineries, (e) docks and loading, unloading and related
equipment appurtenances, (f) any underground well formations and the associated
facilities used for the storage of petroleum products at such refineries, and
(g) all furniture, fixtures, equipment, and other tangible personal property
owned or used in the ownership, operation, and maintenance of the foregoing;
provided, that each of the foregoing shall not be integral to any refining
process or comprise a material integral part of a Refinery.




Schedule E-1
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 3.1
Conditions Precedent to the Initial Loans


The obligation of each Lender to make an Initial Loan provided for in this
Agreement is subject to the fulfillment, to the satisfaction of Agent and each
Lender, of each of the following conditions precedent (the making of such
Initial Loan by a Lender being conclusively deemed to be its satisfaction or
waiver of the conditions precedent:
(a)Subject to the prior lien of the ABL Agent with respect to the ABL Priority
Collateral in accordance with the ABL Intercreditor Agreement and subject to
Section 5.23 of this Agreement, Agent shall have received satisfactory evidence
that Agent shall have a valid and perfected first priority security interest in
and lien on the Term Priority Collateral and a valid and perfected second
priority security interest in and lien on the ABL Priority Collateral
(including, without limitation, receipt of all certificates evidencing pledged
Equity Interests, as applicable, with accompanying executed stock powers and all
UCC and PPSA financing statements to be filed in the applicable government UCC
and PPSA filing offices), to the extent required to be executed on the Closing
Date, all Control Agreements with respect to Deposit Accounts and Securities
Accounts (other than Excluded Accounts)), and all filings and recordations
necessary or desirable in connection with the security interests in and Liens on
the Collateral shall have been duly made (or arrangements therefor satisfactory
to Agent shall have been made) and all filing and recording fees and taxes in
connection therewith shall have been duly paid by the Borrower;
(b)Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:


(i)a Borrowing Notice;
(ii)the Agency Fee Letter,
(iii)the US Guaranty and Security Agreement,
(iv)the Canadian Guaranty and Security Agreement,
(v)a completed Perfection Certificate executed by each of Loan Parties,
(vi)the US Trademark Security Agreement,
(vii)the ABL Agreement,
(viii)the ABL Intercreditor Agreement, and
(ix)each Acknowledgment Agreement requested by Agent;


(c)Agent shall have received a certificate from the Secretary of each Loan Party
(i) attesting to the resolutions of such Loan Party’s board of directors (or
similar governing authority) authorizing its execution, delivery, and
performance of the Loan Documents to which it is a party, (ii) authorizing
specific officers of such Loan Party to execute the same, and (iii) attesting to
the incumbency and signatures of such specific officers of such Loan Party;


(d)Agent shall have received copies of each Loan Party’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, which Governing
Documents shall be (i) certified by the Secretary of such Loan Party, and (ii)
with respect to Governing Documents that are charter documents, certified as of
a recent date (not more than sixty (60) days prior to the Closing Date) by the
appropriate governmental official;


(e)Agent shall have received a certificate of status with respect to each Loan
Party, dated within fifteen (15) days of the Closing Date, such certificate to
be issued by the appropriate officer of the jurisdiction of organization of such
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such jurisdiction;


(f)Agent shall have received a certificate of an Authorized Person of Borrower
certifying (A) that there has been no event or circumstance since December 31,
2017, that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect, (B) either that (1) no consents,
licenses or approvals are required in connection with the execution, delivery
and performance by such Loan Party and the validity against such Loan Party of
the Loan Documents to which it is a party, or (2) that all such consents,
licenses and approvals have been obtained and are in full force and effect and
(C) to the matters set forth in clause (t) below;
(g)Agent shall have received a certificate of the Borrower’s chief financial
officer certifying to the Solvency of Loan Parties taken as a whole as of the
Closing Date immediately after giving effect to the transactions contemplated
hereby and by the ABL Documents;




Schedule 3.1
(Term Loan Agreement)

--------------------------------------------------------------------------------





(h)Agent shall have received copies of a recent Lien and judgment search in each
jurisdiction reasonably requested by the Agent with respect to the Loan Parties;


(i)Agent shall have received certificates of insurance, together with the
endorsements thereto, as are required by Section 5.6 of the Credit Agreement,
the form and substance of which shall be satisfactory to Agent;


(j)Agent shall have received opinions of Baker Botts LLP, counsel to Loan
Parties, Patterson Adams LLP, local British Columbia counsel to Loan Parties and
PPGMR Law, PLLC, local Arkansas counsel to the Loan Parties, each in form and
substance satisfactory to Agent;  


(k)Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for each Loan Party, and (ii) OFAC/PEP
searches and customary individual background searches for each Loan Party’s
senior management and key principals, the results of which shall be satisfactory
to Agent;


(l)[Reserved];


(m)Agent and Lenders shall have received (i) audited consolidated financial
statements of the Borrower and of the MLP with respect to their fiscal years
ended on each of December 31, 2015, December 31, 2016, and December 31, 2017,
(ii) unaudited condensed consolidated financial statements for any interim
period or periods of the Borrower and of the MLP ended after the date of the
most recent audited financial statements and at least forty five (45) calendar
days prior to the Closing Date, (iii) a customary pro forma balance sheet giving
effect to the funding of the Initial Loans and any extensions of credit under
the ABL Facility, and (iv) Projections prepared by management of balance sheets,
income statements and cashflow statements of the Borrower and its Subsidiaries,
which will be quarterly for the first year after the Closing Date and annually
thereafter for the term of this Agreement. Effective July 1, 2017, the Borrower
acquired the outstanding common stock of Alon USA Energy, Inc., resulting in the
Borrower as the new post-combination consolidated public registrant renamed as
Delek US Holdings, Inc. (“New Delek”), with Alon USA Energy, Inc. and the
previous Delek US Holdings, Inc. (“Old Delek”) surviving as wholly-owned
subsidiaries of the Borrower (New Delek). The Borrower is the successor issuer
to Old Delek and Alon USA Energy, Inc. pursuant to Rule 12g-3(c) under the
Securities Exchange Act of 1934, as amended. Unless otherwise noted or the
context requires otherwise, the historical financial information described above
for the periods prior to July 1, 2017 reflects that of Old Delek, and the
financial information described above for the periods beginning July 1, 2017
reflects that of New Delek;


(n)Borrower shall have paid (i) all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement and the other Loan Documents,
to the extent invoiced at least one (1) Business Day prior to the Closing Date,
and (ii) all fees payable to Agent and any other member of the Lender Group, to
the extent due on or prior to the Closing Date (including, without limitation,
any such fees described in the Engagement Letter, the Agency Fee Letter and the
Arranger Fee Letter);


(o)Agent shall have received copies of each material Existing Intermediation
Document and the ABL Documents, together with a certificate of the Secretary of
Borrower certifying each such document as being a true, correct, and complete
copy thereof;


(p)Loan Parties shall have received all licenses, approvals or evidence of other
actions required by any Governmental Authority in connection with the execution
and delivery by Loan Parties of the Loan Documents or with the consummation of
the transactions contemplated thereby;


(q)On the Closing Date, (i) substantially concurrently with the borrowing of the
Initial Loans on the Closing Date, all of the existing Indebtedness for borrowed
money of Borrower and its Restricted Subsidiaries (other than the ABL Loans and
letters of credit issued under the ABL Facility, the Reliant Revolver, the
Existing Promissory Notes, the Alon Notes and the Existing Intermediation
Documents) shall have been repaid or repurchased in full, all commitments
relating thereto shall have been terminated, the Specified Hedge Agreements
shall have been terminated in full and, in each case, all Liens and security
interests related thereto shall have been terminated or released, in each case
on terms reasonably satisfactory to Agent and subject to Section 5.23, (ii)
neither the Borrower nor any of its Restricted Subsidiaries shall have any
outstanding Indebtedness for borrowed money (other than the Obligations, the ABL
Loans and letters of credit issued under the ABL Facility, the Reliant Revolver,


Schedule 3.1
(Term Loan Agreement)

--------------------------------------------------------------------------------





the Existing Promissory Notes, the Alon Notes and the Existing Intermediation
Documents), and (iii) all Liens and security interests on the Collateral shall
have been cancelled or terminated, except for Permitted Liens;


(r)The ABL Documents shall have become effective prior to or substantially
concurrently with the closing of the loan facility contemplated by this
Agreement and all documentation associated therewith shall be in form and
substance reasonably acceptable to the Lenders;


(s)Since December 31, 2017, there shall not have been any event or circumstance
that has had or could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect;


(t)There shall not be pending any litigation or other proceeding, the result of
which, either individually or in the aggregate, could reasonably be expected to
(i) have a Material Adverse Effect, or (ii) materially adversely affect the
transactions contemplated by the Loan Documents;


(u)Agent and the Lenders shall have received existing reports and other
information in form, scope and substance reasonably satisfactory to Agent
concerning any environmental liabilities;


(v)The representations and warranties set forth in Article 4 of this Agreement
and in each other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
materiality or “material adverse effect” shall be true and correct in all
respects) and at the time of the borrowing of the Initial Loans and immediately
thereafter, no Default or Event of Default shall have occurred and be
continuing;


(w)On or prior to the commencement of general syndication of the Initial Loans
(or within three (3) Business Days thereafter, but in any event at least
fourteen (14) days prior to the Closing Date), the Borrower shall have obtained
(i) a public corporate family rating from Moody’s, (ii) a public corporate
credit rating from S&P and (iii) a public credit rating for the Initial Loans
from each of Moody’s and S&P;


(x)The Agent shall have received life-of-loan Federal Emergency Management
Agency Standard Flood Hazard Determinations from a firm reasonably acceptable to
the Agent covering any “Building” or “Manufactured (Mobile) Home” (each, as
defined in the applicable Flood Insurance Laws and related regulations)
constituting Collateral showing whether or not such “Building” or “Manufactured
(Mobile) Home” is located in a special flood hazard area subject by federal
regulation to mandatory flood insurance requirements. If any “Building” or
“Manufactured (Mobile) Home” is in a special flood hazard area, Borrower shall
have also delivered copy of a notice as to the existence of a special flood
hazard acknowledged by the Borrower and a copy of one of the following: (w) the
flood hazard insurance policy, (x) the Borrower’s application for a flood hazard
insurance policy, together with proof of payment of the premium associated
therewith, (y) a declaration page confirming that flood hazard insurance has
been issued to the Borrower or (z) such other evidence of flood hazard insurance
satisfactory to the Agent.


(y)The Agent and the Lenders will have received at least ten (10) days prior to
the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act; and all other
documents and legal matters in connection with the transactions contemplated by
the Credit Agreement shall have been delivered, executed, or recorded and shall
be in form and substance reasonably satisfactory to Agent.


Schedule 3.1
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 4.1(b)
Capitalization of Borrower


 
Subsidiary
Class of Equity Interests
Number of Interests
 
Delek US Holdings, Inc.
Common Stock
83,919,132
 
Delek US Energy, Inc.
Common Stock
1,000
 
Delek Permian Gathering, LLC
Membership Interest
100%
 
Delek Big Spring Gathering, LLC
Membership Interest
100%
 
Delek Big Spring North Gathering, LLC
Membership Interest
100%
 
Delek Big Spring South Mainline, LLC
Membership Interest
100%
 
Delek Renewables, LLC
Membership Interest
100%
 
Delek Rail Logistics, Inc.
Common Stock
100
 
DK Canada Energy ULC
Common Shares
100
 
Delek Land Holdings, LLC
Limited Liability Company Interest
100%
 
Delek Finance, Inc.
Common Stock
100
 
Delek Marketing & Supply, LLC
Membership Interest
100%
 
Delek Helena, LLC
Limited Liability Company Interest
100%
 
Delek Logistics Services Company
Common Stock
100
 
Lion Oil Company
Common Stock
8,291,442
 
Lion Oil Trading & Transportation, LLC
Common Membership Units
1,000
 
J. Christy Construction Co., Inc.
Common Stock
100
 
Delek Refining, Inc.
Common Stock
1,000
 
Delek U.S. Refining GP, LLC
Membership Interest
100%
 
Delek Refining, Ltd.
Limited Partnership Interest
99.9%



Schedule 4.1(b)
(Term Loan Agreement)

--------------------------------------------------------------------------------





 
Delek Refining, Ltd.
General Partnership Interest
0.1%
 
Alon USA Energy, Inc.
Common Stock
71,897,159
 
Alon USA, Inc.
Common Stock
1,000
 
Alon USA Capital, Inc.
Common Stock
100,000
 
Alon Assets, Inc.
Common Stock
400,000
 
Alon USA GP, LLC
Membership Units
1,000
 
Alon USA Partners GP, LLC
Membership Interest
100%
 
Alon USA Partners, LP
General Partnership Interest
100%
 
Alon USA Partners, LP
Limited Partnership Interest
11,500,000
 
Alon USA Partners, LP
Limited Partnership Interest
51,000,000
 
Alon USA GP II, LLC
Membership Interest
100%
 
Alon USA Delaware, LLC
Membership Interest
100%
 
Alon USA Refining, LLC
Membership Interest
100%
 
Alon USA, LP
General Partner Interest
1%
 
Alon USA, LP
Limited Partner Interest
99%
 
Alon Supply, Inc.
Common Stock
1,000
 
Alon Louisiana Holdings, Inc.
Common Stock
1,000
 
Alon Refining Louisiana, Inc.
Common Stock
1,000
 
Alon Refining Louisiana, Inc.
Series A Non-Voting Preferred Stock
80,000
 
Alon Refining Krotz Springs, Inc.
Class A Common Stock
50,111
 
Alon USA Holdings, LLC
Membership Interest
100%
 
Alon Brands, Inc.
Common Stock
1,000
 
Southwest Convenience Stores, LLC
Units
5,000
 
Alon Financial Services, Inc.
Common Stock
1,000
 
Skinny’s, LLC
Units
5,000
 
GTS Licensing Company, Inc.
Common Stock
1,000



Schedule 4.1(b)
(Term Loan Agreement)

--------------------------------------------------------------------------------





 
Alon Crude Pipeline, LLC
Units
1,000
 
Alon Bakersfield Holdings, Inc.
Common Stock
1,000
 
Alon Bakersfield Logistics, Inc.
Common Stock
1,000
 
Alon Renewable Fuels, Inc.
Common Stock
1,000
 
Alon Paramount Holdings, Inc.
Common Stock
1,000
 
Alon West Coast LLC
Membership Interest
100%
 
Paramount Petroleum Corporation
Common Stock
1,000
 
Alon Store Acquisitions, LLC
Membership Interest
100%
 
Alon Terminals, Inc.
Common Stock
1,000
 
Edgington Oil Company, LLC
Membership Units
1,000
 
Alon Asphalt Company
Common Stock
1,000
 
Alon Asphalt Bakersfield, Inc.
Common Stock
850
 
Paramount of Oregon, LLC
Membership Units
1,000
 
Paramount of Washington LLC
Membership Units
1,000
 
Alon Bakersfield Property, Inc.
Common Stock
1,000
 
Paramount Petroleum Corporation of Arizona, Inc.
Common Stock
500





Schedule 4.1(b)
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 4.1(c)
Capitalization of Borrower’s Subsidiaries


 
Subsidiary
Restricted Subsidiary Owner
Class of Equity Interests
Number of Outstanding Shares of Equity Interests (by class)
Percentage of Outstanding Shares of each Equity Interest (by class)
Type of Subsidiary
Prong of “Excluded Subsidiary” Definition
1
Delek US Energy, Inc.
Delek US Holdings, Inc.
Common Stock
1,000
100%
Restricted
N/A
2
Delek Permian Gathering, LLC
Delek US Energy, Inc.
Membership Interest
N/A
100%
Restricted
N/A
3
Delek Big Spring Gathering, LLC
Delek US Energy, Inc.
Membership Interest
N/A
100%
Restricted
N/A
4
Delek Big Spring North Gathering, LLC
Delek US Energy, Inc.
Membership Interest
N/A
100%
Restricted
N/A
5
Delek Big Spring South Mainline, LLC
Delek US Energy, Inc.
Membership Interest
N/A
100%
Restricted
N/A
6
Delek Renewables, LLC
Delek US Energy, Inc.
Membership Interest
N/A
100%
Restricted
N/A
7
Delek Rail Logistics, Inc.
Delek US Energy, Inc.
Common Stock
100
100%
Restricted
N/A
8
DK Canada Energy ULC
Delek Rail Logistics, Inc.
Common Shares
100
100%
Restricted
N/A
9
Delek Land Holdings, LLC
Delek US Energy, Inc.
Limited Liability Company Interest
N/A
100%
Restricted
N/A
10
Delek Finance, Inc.
Delek US Energy, Inc.
Common Stock
100
100%
Restricted
N/A
11
Delek Marketing & Supply, LLC
Delek US Energy, Inc.
Membership Interest
N/A
100%
Restricted
N/A
12
Delek Helena, LLC
Delek US Energy, Inc.
Limited Liability Company Interest
N/A
100%
Restricted
N/A
13
Delek Logistics Services Company
Delek US Energy, Inc.
Common Stock
100
100%
Restricted
N/A
14
Lion Oil Company
Delek US Energy, Inc.
Common Stock
8,291,442
100%
Restricted
N/A
15
Lion Oil Trading & Transportation, LLC
Lion Oil Company
Common Membership Units
1,000
100%
Restricted
N/A
16
J. Christy Construction Co., Inc.
Lion Oil Company
Common Stock
100
100%
Restricted
N/A



Schedule 4.1(c)
(Term Loan Agreement)

--------------------------------------------------------------------------------





17
Delek Refining, Inc.
Delek US Energy, Inc.
Common Stock
1,000
100%
Restricted
N/A
18
Delek U.S. Refining GP, LLC
Delek Refining, Inc.
Membership Interest
N/A
100%
Restricted
N/A
19
Delek Refining, Ltd.
Delek Refining, Inc.
Limited Partnership Interest
99.9%
N/A
Restricted
N/A
20
Delek Refining, Ltd.
Delek US Refining GP, LLC
General Partnership Interest
0.1%
N/A
Restricted
N/A
21
Alon USA Energy, Inc.
Delek US Holdings, Inc.
Common Stock
38,205,867
53%
Restricted
N/A
22
Alon USA Energy, Inc.
Delek US Energy, Inc.
Common Stock
33,691,292
47%
Restricted
N/A
23
Alon USA, Inc.
Alon USA Energy, Inc.
Common Stock
1,000
100%
Restricted
N/A
24
Alon USA Capital, Inc.
Alon USA, Inc.
Common Stock
100,000
100%
Restricted
N/A
25
Alon Assets, Inc.
Alon USA Capital, Inc.
Common Stock
400,000
100%
Restricted
N/A
26
Alon USA GP, LLC
Alon Assets, Inc.
Membership Units
1,000
100%
Restricted
N/A
27
Alon USA Partners GP, LLC
Alon Assets, Inc.
Membership Interest
N/A
100%
Restricted
N/A
28
Alon USA Partners, LP
Alon USA Partners GP, LLC
General Partnership Interest
N/A
100%
Restricted
N/A
29
Alon USA Partners, LP
Delek US Energy, Inc.
Limited Partnership Interest
11,500,000
18.4%
Restricted
N/A
30
Alon USA Partners, LP
Alon Assets, Inc.
Limited Partnership Interest
51,000,000
81.6%
Restricted
N/A
31
Alon USA GP II, LLC
Alon USA Partners, LP
Membership Interest
N/A
100%
Restricted
N/A
32
Alon USA Delaware, LLC
Alon USA Partners, LP
Membership Interest
N/A
100%
Restricted
N/A
33
Alon USA Refining, LLC
Alon USA Partners, LP
Membership Interest
N/A
100%
Restricted
N/A
34
Alon USA, LP
Alon USA GP II, LLC
General Partner Interest
N/A
1%
Restricted
N/A
35
Alon USA, LP
Alon USA Delaware, LLC
Limited Partner Interest
N/A
99%
Restricted
N/A
36
Alon Supply, Inc.
Alon Assets, Inc.
Common Stock
1,000
100%
Restricted
N/A
37
Alon Louisiana Holdings, Inc.
Alon Assets, Inc.
Common Stock
1,000
100%
Restricted
N/A
38
Alon Refining Louisiana, Inc.
Alon Louisiana Holdings, Inc.
Common Stock
1,000
100%
Restricted
N/A



Schedule 4.1(c)
(Term Loan Agreement)

--------------------------------------------------------------------------------





39
Alon Refining Louisiana, Inc.
Alon Louisiana Holdings, Inc.
Series A Non-Voting Preferred Stock
80,000
100%
Restricted
N/A
40
Alon Refining Krotz Springs, Inc.
Alon Refining Louisiana, Inc.
Class A Common Stock
50,111
100%
Restricted
N/A
41
Alon USA Holdings, LLC
Alon Assets, Inc.
Membership Interest
N/A
100%
Restricted
N/A
42
Alon Brands, Inc.
Alon USA Holdings, LLC
Common Stock
1,000
100%
Restricted
N/A
43
Southwest Convenience Stores, LLC
Alon Brands, Inc.
Units
5,000
100%
Restricted
N/A
44
Alon Financial Services, Inc.
Alon Brands, Inc.
Common Stock
1,000
100%
Restricted
N/A
45
Skinny’s, LLC
Alon Brands, Inc.
Units
5,000
100%
Restricted
N/A
46
GTS Licensing Company, Inc.
Southwest Convenience Stores, LLC
Common Stock
1,000
100%
Restricted
N/A
47
Alon Crude Pipeline, LLC
Alon Assets, Inc.
Units
1,000
100%
Restricted
N/A
48
Alon Bakersfield Holdings, Inc.
Alon Assets, Inc.
Common Stock
1,000
100%
Restricted
N/A
49
Alon Bakersfield Logistics, Inc.
Alon Bakersfield Holdings, Inc.
Common Stock
1,000
100%
Restricted
N/A
50
Alon Renewable Fuels, Inc.
Alon Bakersfield Holdings, Inc.
Common Stock
1,000
100%
Restricted
N/A
51
Alon Paramount Holdings, Inc.
Alon Assets, Inc.
Common Stock
1,000
100%
Restricted
N/A
52
Alon West Coast LLC
Alon Paramount Holdings, Inc.
Membership Interest
N/A
100%
Restricted
N/A
53
Paramount Petroleum Corporation
Alon Paramount Holdings, Inc.
Common Stock
1,000
100%
Restricted
N/A
54
Alon Store Acquisitions, LLC
Alon Paramount Holdings, Inc.
Membership Interest
N/A
100%
Restricted
N/A
55
Alon Terminals, Inc.
Alon Paramount Holdings, Inc.
Common Stock
1,000
100%
Restricted
N/A
56
Edgington Oil Company, LLC
Alon Paramount Holdings, Inc.
Membership Units
1,000
100%
Restricted
N/A
57
Alon Asphalt Company
Alon Paramount Holdings, Inc.
Common Stock
1,000
100%
Restricted
N/A
58
Alon Asphalt Bakersfield, Inc.
Alon Paramount Holdings, Inc.
Common Stock
850
100%
Restricted
N/A
59
Paramount of Oregon, LLC
Alon Paramount Holdings, Inc.
Membership Units
1,000
100%
Restricted
N/A



Schedule 4.1(c)
(Term Loan Agreement)

--------------------------------------------------------------------------------





60
Paramount of Washington LLC
Alon Paramount Holdings, Inc.
Membership Units
1,000
100%
Restricted
N/A
61
Alon Bakersfield Property, Inc.
Alon Paramount Holdings, Inc.
Common Stock
1,000
100%
Restricted
N/A
62
Paramount Petroleum Corporation of Arizona, Inc.
Alon Paramount Holdings, Inc.
Common Stock
500
100%
Restricted
N/A
63
Delek Logistics Partners, LP
Lion Oil Company
Common Units
12,611,465
50.69%
MLP Subsidiary
MLP Subsidiary
64
Delek Logistics Partners, LP
Delek Marketing & Supply, LLC
Common Units
2,682,581
10.78%
MLP Subsidiary
MLP Subsidiary
65
Delek Logistics Partners, LP
N/A
Common Units
497,604
2.00%
MLP Subsidiary
MLP Subsidiary
66
Delek Logistics Finance Corp.
N/A
Common Shares
1,000
100%
MLP Subsidiary
MLP Subsidiary
67
Delek Logistics Operating, LLC
N/A
Membership Interest
100%
100%
MLP Subsidiary
MLP Subsidiary
68
DKL Big Spring, LLC
N/A
Membership Interest
100%
100%
MLP Subsidiary
MLP Subsidiary
69
DKL Transportation. LLC
N/A
Membership Interest
100%
100%
MLP Subsidiary
MLP Subsidiary
70
Magnolia Pipeline Company, LLC
N/A
Membership Interest
100%
100%
MLP Subsidiary
MLP Subsidiary
71
SALA Gather Systems, LLC
N/A
Membership Interest
100%
100%
MLP Subsidiary
MLP Subsidiary
72
El Dorado Pipeline Company, LLC
N/A
Membership Interest
100%
100%
MLP Subsidiary
MLP Subsidiary
73
Paline Pipeline Company, LLC
N/A
Common Membership Units
1,000
100%
MLP Subsidiary
MLP Subsidiary
74
Delek Marketing GP, LLC
N/A
Membership Interest
100%
100%
MLP Subsidiary
MLP Subsidiary
75
Delek Marketing & Supply, LP
N/A
Limited Partner Interest
99%
100%
MLP Subsidiary
MLP Subsidiary
76
Delek Marketing & Supply, LP
N/A
General Partner Interest
1%
100%
MLP Subsidiary
MLP Subsidiary
77
Delek Crude Logistics, LLC
N/A
Units
100
100%
MLP Subsidiary
MLP Subsidiary



Schedule 4.1(c)
(Term Loan Agreement)

--------------------------------------------------------------------------------





78
Delek Marketing-Big Sandy, LLC
N/A
Units
100
100%
MLP Subsidiary
MLP Subsidiary
79
Delek Logistics GP, LLC
Delek Logistics Services Company
Limited Liability Company Interest
N/A
94.60%
MLP Subsidiary
MLP Subsidiary





Schedule 4.1(c)
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 4.1(d)
Subscriptions, Options, Warrants, Calls


1.
Alon Notes.



2.
Amended and Restated Base Issuer Warrant Transaction (Ref. No: SDB4166562363),
dated as of September 10, 2013, between Goldman Sachs & Co. LLC (f/k/a Goldman,
Sachs & Co.), as dealer, to Alon USA Energy, Inc., as counterparty, as amended
and restated by the Confirmation, dated as of September 17, 2017 but effective
as of July 1, 2017.



3.
Amended and Restated Base Convertible Bond Hedge Transaction (Ref. No:
SDB4166562360), dated as of September 10, 2013, between Goldman Sachs & Co. LLC
(f/k/a Goldman, Sachs & Co.), as dealer, to Alon USA Energy, Inc., as
counterparty, as amended and restated by the Confirmation, dated as of September
17, 2017 but effective as of July 1, 2017.



4.
Amended and Restated Additional Convertible Bond Hedge Transaction (Ref. No:
SDB4166563130), dated as of September 11, 2013, between Goldman Sachs & Co. LLC
(f/k/a Goldman, Sachs & Co.), as dealer, to Alon USA Energy, Inc., as
counterparty, as amended and restated by the Confirmation, dated as of September
17, 2017 but effective as of July 1, 2017.



5.
Amended and Restated Additional Issuer Warrant Transaction (Ref. No:
SDB4166563127), dated as of September 11, 2013, between Goldman Sachs & Co. LLC
(f/k/a Goldman, Sachs & Co.), as dealer, to Alon USA Energy, Inc., as
counterparty, as amended and restated by the Confirmation, dated as of September
17, 2017 but effective as of July 1, 2017.



6.
Amended and Restated Base Convertible Bond Hedge Transaction, dated as of
September 10, 2013, between Barclays Bank PLC (through its agent Barclays
Capital Inc.), as dealer, to Alon USA Energy, Inc., as counterparty, as amended
and restated by the Confirmation, dated as of September 17, 2017 but effective
as of July 1, 2017.



7.
Amended and Restated Base Issuer Warrant Transaction, dated as of September 10,
2013, between Barclays Bank PLC (through its agent Barclays Capital Inc.), as
dealer, to Alon USA Energy, Inc., as counterparty, as amended and restated by
the Confirmation, dated as of September 17, 2017 but effective as of July 1,
2017.



8.
Amended and Restated Additional Convertible Bond Hedge Transaction, dated as of
September 11, 2013, between Barclays Bank PLC (through its agent Barclays
Capital Inc.), as dealer, to Alon USA Energy, Inc., as counterparty, as amended
and restated by the Confirmation, dated as of September 17, 2017 but effective
as of July 1, 2017.



9.
Amended and Restated Additional Issuer Warrant Transaction, dated as of
September 11, 2013, between Barclays Bank PLC (through its agent Barclays
Capital Inc.), as dealer, to Alon USA Energy, Inc., as counterparty, as amended
and restated by the Confirmation, dated as of September 17, 2017 but effective
as of July 1, 2017.





Schedule 4.1(d)
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 4.6(b)
Litigation


None.


Schedule 4.6(b)
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 4.10
ERISA/Canadian Pension Matters


1.
Delek US Holdings and Subsidiaries 401(k) Plan



2.
Alon USA Pension Plan



3. Alon USA 401(k) Plan




Schedule 4.10
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 4.11
Environmental Matters


None.




Schedule 4.11
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 4.14
Existing Indebtedness


1.
Loan Agreement, dated as of March 28, 2008, by and among Reliant Bank, a state
banking company, as lender (“Reliant Bank”), and Borrower, as borrower, as
amended by (i) that certain Amendment No. 1 to Loan Agreement, dated as of
September 29, 2008, (ii) that certain Second Amendment to Loan Agreement, dated
as of March 25, 2010, (iii) that certain Third Amendment to Loan Agreement,
dated as of March 28, 2011, (iv) that certain Fourth Amendment to Loan
Agreement, dated as of June 28, 2011, (v) that certain Fifth Amendment to Loan
Agreement, dated as of June 28, 2012, (vi) that certain Sixth Amendment to Loan
Agreement, dated as of December 12, 2012, (vii) that certain Seventh Amendment
to Loan Agreement, dated as of June 26, 2014, (viii) that certain Eighth
Amendment to Loan Agreement, dated as of May 26, 2016, (ix) and that certain
Ninth Amendment to Loan Agreement, dated as of March 2017 (as so amended and as
otherwise amended, restated, supplemented or otherwise modified from time to
time, the “Delek Reliant Revolver”)



2.Indenture, dated as of September 16, 2013, by Alon USA Energy, Inc., a
Delaware corporation (“Alon Energy”), as issuer, and U.S. Bank National
Association, as trustee, relating to Alon Energy’s 3.00% Convertible Senior
Notes due 2018, as supplemented by that certain First Supplemental Indenture,
dated as of July 1, 2017 (as so supplemented, and as otherwise amended,
restated, supplemented or otherwise modified from time to time, the “Alon
Convertible Notes Indenture”)


3.The Existing Promissory Notes


4.Revolving Note, dated as of July 1, 2017, by Alon Assets, Inc., a Delaware
corporation, as debtor, in favor of Alon USA Capital, Inc., as payee, in the
maximum principal amount of $162,725,000.00 with an outstanding balance of
$162,725,000.00


5.Revolving Note, dated as of July 1, 2017, by Alon Assets, Inc., a Delaware
corporation, as debtor, in favor of Alon USA, Inc., as payee, in the maximum
principal amount of $277,033,123.95 with an outstanding balance of
$277,033,123.95


6.Revolving Note, dated as of July 1, 2017, by Alon USA Capital, Inc., a
Delaware corporation, as debtor, in favor of Alon USA Energy, Inc., as payee, in
the maximum principal amount of $15,597,363.59 with an outstanding balance of
$15,597,363.59


7.Revolving Note, dated as of July 1, 2017, by Alon USA Capital, Inc., a
Delaware corporation, as debtor, in favor of Alon USA, Inc., as payee, in the
maximum principal amount of $8,958,127.01 with an outstanding balance of
$8,958,127.01


8.Revolving Note, dated as of July 1, 2017, by Alon USA Energy, Inc., a Delaware
corporation, as debtor, in favor of Alon Assets, Inc., as payee, in the maximum
principal amount of $457,533,486.00 with an outstanding balance of
$457,533,486.00


9.Revolving Note, dated as of July 1, 2017, by Alon USA Energy, Inc., a Delaware
corporation, as debtor, in favor of Alon USA, Inc., as payee, in the maximum
principal amount of $311,206,271.21 with an outstanding balance of
$311,206,271.21
10.Revolving Note, dated as of July 1, 2017, by Alon USA GP, LLC, a Delaware
limited liability company, as debtor, in favor of Alon Assets, Inc., as payee,
in the maximum principal amount of $19,738,592.21 with an outstanding balance of
$19,738,592.21


11.Revolving Note, dated as of July 1, 2017, by Alon USA, Inc., a Delaware
corporation, as debtor, in favor of Alon USA GP, LLC, as payee, in the maximum
principal amount of $64,500,000.00 with an outstanding balance of $64,500,000.00


Schedule 4.14
(Term Loan Agreement)

--------------------------------------------------------------------------------





12.Amended and Restated Revolving Note, dated as of July 1, 2015, by DK Canada
Energy, ULC, a Canadian unlimited liability company, as debtor, in favor of
Delek US Holdings, Inc., as payee, in the maximum principal amount of
$75,000,000.00 with an outstanding balance of $7,400,000.00


13.Revolving Note, dated as of September 29, 2017, by Alon Assets, Inc., a
Delaware corporation, as debtor, in favor of Delek US Energy, Inc., as payee, in
the maximum principal amount of $100,000,000.00 with an outstanding balance of
$0.00


14.Revolving Note, dated as of July 3, 2017, by Alon USA Energy, Inc., a
Delaware corporation, as debtor, in favor of Delek US Energy, Inc., as payee, in
the maximum principal amount of $100,000,000.00 with an outstanding balance of
$26,000,000.00


15.Revolving Note, dated as of March 16, 2016, by Delek US Holdings, Inc., a
Delaware corporation, as debtor, in favor of Delek Logistics Services Company,
as payee, in the maximum principal amount of $75,000,000.00 with an outstanding
balance of $29,800,000.00


16.Second Amended and Restated Term Promissory Note, dated as of May 14, 2015,
by Lion Oil Company, an Arkansas corporation, as debtor, in favor of Delek US
Holdings, Inc., as payee, in the original principal amount of $15,000,000.00
with an outstanding balance of $15,000,000.00


17.Promissory Note, dated as of May 14, 2015, by Delek US Holdings, Inc., a
Delaware corporation, as debtor, in favor of Lion Oil Company, as payee, in the
original principal amount of $155,000,000.00 with an outstanding balance of
$155,000,000.00


18.Second Amended and Restated Subordinated Promissory Note, dated as of January
16, 2014, by and among Delek Refining, Ltd., a Texas limited partnership, as
borrower, and Delek Finance, Inc., a Delaware corporation, as lender, in the
original principal amount of $175,000,000.00 with an outstanding balance of
$0.00


19.Amended and Restated Revolving Note, dated as of January 1, 2015, by Delek
Renewables, LLC, a Delaware limited liability company, as debtor, in favor of
Delek US Holdings, Inc., as payee, in the maximum principal amount of
$75,000,000.00 with an outstanding balance of $75,000,000.00


20.Amended and Restated Revolving Note, dated as of March 31, 2014, by Delek
Finance, Inc., a Delaware corporation, as debtor, in favor of Delek US Holdings,
Inc., as payee, in the maximum principal amount of $200,000,000.00 with an
outstanding balance of $0.00


21.Revolving Note, dated as of March 21, 2018, by Alon USA Partners, LP, a
Delaware limited partnership, as debtor, in favor of Alon Crude Pipeline, LLC,
as payee, in the maximum principal amount of $7,102,773.00 with an outstanding
balance of $7,102,773.00


22.Revolving Note, dated as of March 21, 2018, by Delek US Energy, Inc., a
Delaware corporation, as debtor, in favor of Alon USA Partners, LP, as payee, in
the maximum principal amount of $240,897,227.00 with an outstanding balance of
$240,897,227.00


23.Revolving Note, dated as of March 21, 2018, by Alon USA Energy, Inc., a
Delaware corporation, as debtor, in favor of Alon Renewable Fuels, Inc., as
payee, in the maximum principal amount of $54,647,050.53 with an outstanding
balance of $54,647,050.53


24.Indebtedness under that certain Third Amended and Restated Intercompany Loan
Agreement, dated as of February 23, 2010, between Delek Finance, Inc., as
lender, and Delek Refining, Ltd., as borrower, providing for a revolving credit
facility in the maximum principal amount of $225,000,000, as amended, with an
outstanding balance of $0.00


25.The Holdings Note


Schedule 4.14
(Term Loan Agreement)

--------------------------------------------------------------------------------





26.To the extent constituting Indebtedness, Existing Intermediation Facilities
represented by the Intermediation Documents on Schedule 4.35.


27.Indebtedness under clause (x) of the definition of “Permitted Indebtedness”:
#
Account Party
Beneficiary
Issuing Bank
LC Number
Expiration Date
Amount
1.
Delek US Holdings, Inc.
ACE American Insurance Company
Fifth Third
S405325
December 31, 2018
$1,363,355
2.
Delek Refining Ltd.
Enbridge - Tyler
Wells Fargo
IS0335576U
September 1, 2018
$4,255,000
3.
Delek Refining, Ltd.
J. Aron & Company - Lion
Wells Fargo
SM239189W
June 30, 2020
$95,000,000
4.
Delek Refining Ltd.
Zurich - Lion
Wells Fargo
IS0000896
June 15, 2018
$25,000
5.
DK Canada Energy ULC
Enbridge Pipelines Inc.
Bank of Montreal
BMT047554705
July 15, 2018
$500,000
6.
Alon USA Energy, Inc.
Oil Insurance Limited
Israel Discount Bank of New York
S902340
July 31, 2018
$3,117,137
7.
Alon USA, LP
ACE American Insurance Company
Israel Discount Bank of New York
S902101
October 1, 2018
$1,000,777
8.
Alon USA, LP
J. Aron & Company
Bank Leumi
30002700
November 30, 2018
$10,000,000









Schedule 4.14
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 4.25
Chief Executive Offices/Registered Offices


For all Loan Parties:
7102 Commerce Way
Brentwood, Tennessee 37027


Registered Address of DK Canada Energy ULC:
C/O Patterson Adams
402 - 707 Fort Street
P.O. Box 1231
Victoria, BC V8W 2T6
Canada




Schedule 4.25
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 4.31
Deposit Accounts, Securities Accounts, Commodity Accounts


[Redacted]




Schedule 4.31
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 4.32
Intellectual Property


Trademarks
Grantor
Title
Filing Date
Issued Date
Status
Application/ Registration No.
Lion Oil Company
LION & design
August 7, 2003
May 3, 2005
Active
76,535,295;
2,945,565
Alon USA, LP
design (red & blue curved stripes on white background)
September 22, 2003
August 10, 2004
Active
78,303,564; 2,871,870
Alon USA, LP
design - long side (red & blue curved stripes on white background)
September 23, 2003
November 29, 2005
Active
78,304,117;
3,019,649
Alon USA, LP
design - pump (red & blue curved stripes on white background)
September 23, 2003
November 29, 2005
Active
78,304,126;
3,019,650
Alon Asphalt Bakersfield, Inc.
TOPEIN
December 22, 1998
October 9, 2001
Active
75,612,060;
2,495,313
Alon USA, LP
YOU
February 14, 2007
February 16, 2010
Active
77,107,084; 3,750,184
Alon USA, LP
ALON (Design)
November 7, 2011
February 12, 2013
Active
85,465,936;
4,289,951
Alon USA, LP
ALON (Stylized)
November 7, 2011
February 12, 2013
Active
85,465,926; 4,289,949
Alon USA, LP
ALON (Standard Characters)
November 7, 2011
February 12, 2013
Active
85,465,929; 4,289,950
Alon USA, LP
AVII (Stylized)
August 30, 2013
December 29, 2015
Active
86,052,193;
4,877,970
Alon USA, LP
VALIDUS
October 26, 2004
April 4, 2006
Active
78,506,132;
3,077,799
Alon Assets, Inc.
AVii (Standard Characters)
June 6, 2012
September 24, 2013
Active
85,644,905;
4,408,078
Alon Assets, Inc.
ALON (Stylized)
May 31, 2013
August 19, 2014
Active
85,947,363;
4,587,015
Alon Assets, Inc.
ALON (Stylized)
May 31, 2013
August 19, 2014
Active
85,947,376; 4,587,016
Alon Assets, Inc.
ALON (Stylized)
May 31, 2013
August 19, 2014
Active
85,947,383; 4,587,017







Schedule 4.32
(Term Loan Agreement)

--------------------------------------------------------------------------------





Copyrights
None
Patents
None






Schedule 4.32
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 4.35
Intermediation Documents


1.Second Amended and Restated Master Supply and Offtake Agreement, dated as of
February 27, 2017, among J. Aron & Company, a New York general partnership, Lion
Oil Company, an Arkansas corporation, and Lion Oil Trading & Transportation,
LLC, a Texas limited liability company


2.Throughput and Tankage Agreement, dated as of February 10, 2014, by and
between Lion Oil Company, an Arkansas corporation, Delek Logistics Operating,
LLC, a Delaware limited liability company, and J. Aron & Company, a New York
general partnership


3.Terminalling Services Agreement (Memphis Terminal), dated as November 7, 2012,
by and among Lion Oil Company, an Arkansas corporation, Delek Logistics
Operating, LLC, a Delaware limited liability company, and J. Aron & Company, a
New York general partnership;


4.Pipeline and Storage Facilities Agreement, dated as of November 7, 2012, by
and among Lion Oil Company, an Arkansas corporation, Delek Logistics Partners,
LP, a Delaware limited partnership, SALA Gathering Systems LLC, a Texas limited
liability company, El Dorado Pipeline Company, LLC, a Delaware limited liability
company, Magnolia Pipeline Company, LLC, a Delaware limited liability company,
and J. Aron & Company, a New York general partnership


5.Second Amended and Restated Supply and Offtake Agreement, dated as of February
1, 2015, between J. Aron & Company, a New York general partnership, and Alon
Refining Krotz Springs, Inc., a Delaware corporation


6.Pledge and Security Agreement, dated as of October 31, 2014, between J. Aron &
Company, a New York general partnership, and Alon Refining Krotz Springs, Inc.,
a Delaware corporation


7.Second Amended and Restated Supply and Offtake Agreement, dated as of February
1, 2015, between J. Aron & Company, a New York general partnership, and Alon
USA, LP, a Texas limited partnership


8.Amended and Restated Supply and Offtake Agreement, dated as of February 1,
2015, between J. Aron & Company, a New York general partnership, and Alon
Supply, Inc., a Delaware corporation


9.Pledge and Security Agreement, dated as of May 31, 2012, between J. Aron &
Company, a New York general partnership, and Alon Supply, Inc., a Delaware
corporation;
in each case, as amended, amended and restated, supplemented or otherwise
modified from time to time.




Schedule 4.35
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 5.1
Financial Statements, Reports, Certificates


Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:
as soon as available and in any event within fifty (50) days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower,
(a)unaudited consolidated financial statements of (i) the Borrower and its
consolidated Subsidiaries and (ii) the MLP and its consolidated Subsidiaries, in
each case as of the end of such fiscal quarter, and in the case of the income
statement, the then elapsed portion of such fiscal year, setting forth in
comparative form the results for the corresponding quarter and the corresponding
portion of the previous fiscal year and in the case of the cash flow statement,
solely the then elapsed portion of such fiscal year, setting forth in
comparative form the results for the corresponding portion of the previous
fiscal year,
(b)an unaudited balance sheet and income statement of the Borrower and its
consolidated Subsidiaries other than the MLP Subsidiaries and any Unrestricted
Subsidiaries, for such fiscal quarter, and
 (c)a Compliance Certificate signed by the chief financial officer or other
Authorized Person of the Borrower and any management letters issued by the
accounting firm in connection with such financial statements.
as soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower,
Projections for the consolidated business of the Borrower and its consolidated
Subsidiaries other than the MLP Subsidiaries and any Unrestricted Subsidiaries,
on an annual basis for the immediately following three (3) calendar years and on
a quarter-by-quarter basis with respect to the immediately following calendar
year, in each case certified by the chief financial officer or other principal
executive officer of the Borrower as being such officer’s good faith estimate of
the financial performance of the Borrower and its consolidated Subsidiaries
other than the MLP Subsidiaries and any Unrestricted Subsidiaries for the period
covered thereby.
as soon as available and in any event within one hundred twenty (120) days after
the end of each fiscal year of the Borrower,
(a)the annual audited financial statements for such fiscal year for (i) the
Borrower and its consolidated Subsidiaries and (ii) the MLP and its consolidated
Subsidiaries, in each case containing a consolidated balance sheet as of the end
of such fiscal year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto), in
each case for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and certified
by a nationally recognized firm of certified public accountants and accompanied
by an opinion that is not qualified by any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit and
to the effect that such financial statements present fairly in all material
respects the financial condition and the results of operations for such fiscal
year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards,


(b)the annual unaudited balance sheet and income statement of the Borrower and
its consolidated Subsidiaries other than the MLP Subsidiaries and any
Unrestricted Subsidiaries, and


(c)a Compliance Certificate signed by the Chief Financial Officer or other
principal executive officer of the Borrower and any management letters issued by
the accounting firm in connection with such financial statements.
if and when filed by the Borrower,
Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports.



Schedule 5.1
(Term Loan Agreement)

--------------------------------------------------------------------------------





promptly, but in any event within five (5) days after any Loan Party has
knowledge of any event or condition that constitutes a Default or an Event of
Default,
notice of such event or condition and a statement of the curative action that
such Loan Party proposes to take with respect thereto.
promptly after the filing or commencement thereof, but in any event within five
(5) days after the Borrower or any Subsidiary has knowledge thereof,
notice of the filing or commencement or, or any written threat or written notice
of intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity, brought by or against the Borrower or any of its
Restricted Subsidiaries, by or before any Governmental Authority which
reasonably could be expected to result in a Material Adverse Effect.
promptly, but in any event within five (5) days after any Loan Party has
knowledge of such an action, suit or proceeding,
notice of actions, suits, or proceedings that are brought against a Loan Party
or any of its Restricted Subsidiaries with asserted liabilities that could
reasonably be expected to result in a Material Adverse Effect.
Contemporaneously with delivery to the ABL Agent or the holder of any other
Indebtedness pursuant to any material indenture, loan or credit or similar
agreement,
(a)copies of notices of borrowing base deficiencies and notices of default under
the ABL Facility,


(b)copies of any notices of default under any Indebtedness of the Borrower or
any Restricted Subsidiary that involves an aggregate principal amount of
$50,000,000 or more (including, without limitation, the MLP Credit Facility and
the Existing Promissory Notes, to the extent the aggregate principal amount
thereof exceeds $50,000,000).
upon the request of Agent,
any other information reasonably requested regarding the results of operations,
business affairs and financial condition of the Borrower or its Subsidiaries.



Documents required to be delivered pursuant to this Schedule 5.1 shall be
delivered electronically and shall be deemed to have been delivered (subject to
the proviso below) on the date (i) on which the Borrower provides a link thereto
on the Borrower’s or the MLP’s website on the Internet at the website as
identified to the Agent in writing pursuant to the proviso below; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each member of the Lender Group has access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that the Borrower shall notify the Agent (by electronic mail) of the
posting of (and the relevant website for) any such documents and, if requested
by Agent, provide to Agent by electronic mail electronic versions of such
documents.
Effective July 1, 2017, the Borrower acquired the outstanding common stock of
Alon USA Energy, Inc., resulting in the Borrower as the new post-combination
consolidated public registrant renamed as Delek US Holdings, Inc. (“New Delek”),
with Alon USA Energy, Inc. and the previous Delek US Holdings, Inc. (“Old
Delek”) surviving as wholly-owned subsidiaries of the Borrower (New Delek). The
Borrower is the successor issuer to Old Delek and Alon USA Energy, Inc. pursuant
to Rule 12g-3(c) under the Securities Exchange Act of 1934, as amended. Unless
otherwise noted or the context requires otherwise, the historical financial
information described above for the periods prior to July 1, 2017 reflects that
of Old Delek, and the financial information described above for the periods
beginning July 1, 2017 reflects that of New Delek.




Schedule 5.1
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 5.2
Reporting


Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:


(a)    promptly after the filing thereof with the United States Secretary of
Labor, the Internal Revenue Service or the PBGC, copies of each annual and other
report with respect to each Pension Plan or any trust created thereunder, (b)
promptly upon becoming aware of the occurrence of any Notification Event or of
any “prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the IRC in connection with any Pension Plan or any trust created
thereunder or a Canadian Pension Event with respect to a Canadian Pension Plan,
a written notice signed by a chief financial officer of Borrower, specifying the
nature thereof, what action Loan Parties propose to take with respect thereto,
and, when known, any action taken or proposed by the Internal Revenue Service,
the Department of Labor or the PBGC or any Canadian Governmental Authority with
respect thereto, (c) promptly upon receipt thereof, copies of any notice of the
PBGC’s or any Canadian Governmental Authority’s intention to terminate or to
have a trustee appointed to administer any Pension Plan or Canadian Pension
Plan, as applicable and (d) promptly upon its receipt thereof, a copy of each
estimate of withdrawal liability received by any Loan Party, any Subsidiary
thereof or ERISA Affiliate from a Multiemployer Plan,


(b)    promptly, a copy of all reports submitted to the Board of Directors of
the Borrower (or any committee thereof) in connection with any material interim
or special audit made by independent accountants of the books of the Borrower or
any of its Subsidiaries, and


(c)    promptly (and in any event, with five (5) days after knowledge thereof),
any development specific to the Borrower or any Restricted Subsidiary that is
not a matter of general public knowledge and that has had, or would reasonably
be expected to have, a Material Adverse Effect.




Schedule 5.2
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 5.6
Insurance Companies


1.
1036 COF Lloyd's Syndicate

2.
1084 CSL Lloyd's Syndicate

3.
1183 TAL Lloyd's Syndicate

4.
1200 AMA Lloyd's Syndicate

5.
1301 SCC Lloyd's Syndicate

6.
1955 BAR Lloyd's Syndicate

7.
1955 BAR Lloyd's Syndicate

8.
2001 AML Lloyd's Syndicate

9.
2003 XLC Lloyd's Syndicate

10.
2007 NVA Lloyd's Syndicate

11.
50% - Liberty Mutual Insurance Company/50% QBE

12.
9094 PP Lloyd's Syndicate

13.
ACE American Insurance Company

14.
Agri General Insurance Company

15.
ACE Property and Casualty Insurance Company

16.
AIG Specialty Insurance Company

17.
Allianz Global Risks US Insurance Company

18.
Arch Insurance Company (Europe) Ltd

19.
ARGO RE

20.
AXA Corporate Solutions Assurance

21.
AXIS Insurance Company

22.
Axis Specialty Limited

23.
AXIS Surplus Insurance Company

24.
Chubb Bermuda Insurance Ltd.

25.
Chubb Insurance Company of Canada

26.
Colony Insurance Company

27.
Commerce & Industry

28.
Endurance Worldwide Insurance Limited

29.
Euler Hermes North America

30.
GAI Insurance Company, Ltd.

31.
Gemini Insurance Company

32.
Great American Insurance Company

33.
Great American Spirit Ins. Company

34.
Great Lakes Reinsurance (UK) PLC

35.
HDI Global Insurance Company

36.
Helvetia Schweizerische Versicherungsgesellschaft in Liechtenstein AG

37.
Homesite Insurance Company

38.
Hudson Specialty Insurance Company

39.
Indian Harbor Insurance Company

40.
International Insurance Company of Hannover SE

41.
Ironshore Insurance LTD

42.
Ironshore Specialty Insurance Company

43.
Liberty Surplus Insurance Corporation

44.
Lloyd’s of London

45.
Lloyds Syndicate 2623/623

46.
Mapfre Global Risks, Compania Internacional de Seguros y Reaseguros SA

47.
Maxum Indemnity Company

48.
Mid-Continent Casualty Company

49.
National Fire & Marine Insurance Company

50.
National Union Fire Ins. Co. of Pittsburgh, PA

51.
North American Capacity



Schedule 5.6
(Term Loan Agreement)

--------------------------------------------------------------------------------





52.
Oil Casualty Insurance Ltd.

53.
Partnerre Ireland Insurance Designated Activity Company

54.
Philadelphia Indemnity Insurance Company

55.
Queen’s Island Insurance Company, Ltd.

56.
SCOR UK Company Ltd.

57.
Starr Indemnity & Liability

58.
Starr Insurance & Reinsurance Limited

59.
Starr Surplus Lines Insurance Company

60.
State Farm

61.
Steadfast Insurance Company

62.
Westchester Fire Insurance Company

63.
Westport Insurance Corporation

64.
XL CATLIN

65.
XL Insurance America, Inc.

66.
XL Insurance Company SE

67.
Zurich American Insurance Company





Schedule 5.6
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 5.23
Post-Closing Obligations


1.    Within sixty (60) days after the Closing Date, which date may be extended
by Agent (x) in its sole and absolute discretion solely with respect to any Real
Property Collateral of Alon USA Energy, Inc., or its subsidiaries, that is used
or held for use as a refinery on the Closing Date, and (y) by up to one hundred
twenty (120) additional days, in Agent’s sole and absolute discretion, with
respect to any other Real Property Collateral, Borrower shall have delivered:
(a)duly executed, acknowledged and delivered Mortgages in form reasonably
acceptable to Agent and suitable for filing and/or recording, in all filing or
recording offices that the Agent may deem necessary or desirable in order to
create a valid and subsisting Lien on the property described therein in favor of
the Agent for the benefit of the Secured Parties (and adequate provision for
such filing or recording has been made in a manner reasonably acceptable to the
Agent) and that all filing and recording Taxes and fees have been paid or placed
in escrow with the Title Company pending recording;


(b)fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (or customary marked, unconditional, binding title
commitments to issue such policies) with respect to each Mortgage (each, a
“Title Policy”) in form in the applicable jurisdiction, substance and amount
reasonably acceptable to the Agent, including such endorsements as the Agent may
deem reasonably necessary (including zoning endorsements where available),
issued by a title insurer reasonably acceptable to the Agent (the “Title
Company”), insuring the Mortgages to be valid first and subsisting Liens on the
property described therein, free and clear of all Liens, excepting only
Permitted Liens;


(c)either (i) certified copies of American Land Title Association/American
Congress on Surveying and Mapping form surveys, certified to the Agent and the
Title Company by a land surveyor duly registered and licensed in the state in
which the property described in such surveys is located or (ii) existing
American Land Title Association/American Congress on Surveying and Mapping form
surveys or other existing surveys, along with survey affidavits of no change,
each in form, scope and substance sufficient to cause all standard survey and
related exceptions to be deleted from the Title Policy, for such survey-related
endorsements to the Title Policies to be issued and otherwise reasonably
satisfactory to the Title Company and the Agent;


(d)reasonably in advance of the execution and delivery of any Mortgage covering
any Real Property Collateral on which any “Building” or “Manufactured (Mobile)
Home” (each, as defined in the applicable Flood Insurance Laws and related
regulations) (i) life-of-loan Federal Emergency Management Agency Standard Flood
Hazard Determinations with respect to such Real Property Collateral and if such
Real Property Collateral is in a special flood hazard area, Borrower shall have
also delivered a copy of a notice as to the existence of a special flood hazard
acknowledged by the Borrower and a copy of one of the following: (w) the flood
hazard insurance policy, (x) the Borrower’s application for a flood hazard
insurance policy, together with proof of payment of the premium associated
therewith, (y) a declaration page confirming that flood hazard insurance has
been issued to the Borrower or (z) such other evidence of flood hazard insurance
satisfactory to the Agent;


(e)evidence that all other actions that the Agent may deem reasonably necessary
in order to create valid first and subsisting Liens (subject to Permitted Liens
which are non-consensual Permitted Liens, permitted purchase money Liens, the
interests of lessors under Capital Leases, and, subject to the ABL Intercreditor
Agreement, Liens granted to the ABL Agent on ABL Priority Collateral pursuant to
the ABL Documents) on the Real Property Collateral have been taken; and


(f)a written opinion of local counsel for the applicable Loan Parties, which
counsel shall be reasonably satisfactory to the Agent, in each state in which
Real Property Collateral is located with respect to the due execution,
authorization and enforceability of each Mortgage to be recorded in such state
and that such Mortgage is in the proper form to create a lien against the
interests of the record owner or lessee thereof, any related fixture filings (if
any), and such other matters as the Agent may reasonably request, in each case
in form and substance reasonably satisfactory to the Agent.


Schedule 5.23
(Term Loan Agreement)

--------------------------------------------------------------------------------





2.    Within 30 days after the Closing Date, which date may be extended by Agent
in its sole discretion, Loan Parties shall have delivered to Agent, in form and
substance reasonably satisfactory to Agent, fully executed and effective
releases of the mortgages and deeds of trust entered into in connection with the
loan agreement dated December 8, 2016 between Export Development Canada and
Administrative Borrower, as amended by the Consent and Amendment Agreement dated
as of June 14, 2017 and as further amended, restated, or otherwise modified from
time to time.
3.    Within 30 days after the Closing Date, which date may be extended by the
Agent in its sole discretion, the Borrower and other applicable Loan Parties
shall have delivered a Control Agreement with respect to the Collateral Account.
4.    Within 90 days after the Closing Date, which date may be extended by the
Agent in its sole discretion, Loan Parties shall have delivered a Control
Agreement duly executed by the applicable Loan Party and the applicable deposit
bank or securities intermediary, a Control Agreement with respect to each
Deposit Account or Securities Account (in each case, other than an Excluded
Account) owned or held by a Loan Party.
5.    Within 5 Business Days after the Closing Date, which date may be extended
by Agent in its sole discretion, Loan Parties shall have delivered to Agent
originals of all stock certificates and stock powers in respect of Pledged
Interests (as defined in the applicable Guaranty and Security Agreement.
6.    Within 5 Business Days after the Closing Date, which date may be extended
by Agent in its sole discretion, Loan Parties shall have delivered to Agent (i)
true and complete copies of each original note listed below (or an original note
reflecting an amendment and restatement of each such note listed below, as well
as a duly executed lost note affidavit therefor), together with true and
complete copies of note allonges therefor, duly executed in blank, all of the
foregoing to be in form and substance reasonably satisfactory to Agent and (ii)
a written acknowledgment from ABL Agent that ABL Agent is holding the original
promissory notes and allonges as Agent’s bailee under the ABL Intercreditor
Agreement:
(a)    Revolving Note, dated as of March 16, 2016, by Delek US Holdings, Inc., a
Delaware corporation, as debtor, in favor of Delek Logistics Services Company,
as payee, in the original principal amount of $75,000,000.00;
(b)    Amended and Restated Revolving Note, dated as of March 31, 2014, by Delek
Finance, Inc., a Delaware corporation, as debtor, in favor of Delek US Holdings,
Inc., as payee, in the original principal amount of $200,000,000.00; and
(c)    Second Amended and Restated Subordinated Promissory Note, dated as of
January 16, 2014, by and among Delek Refining, Ltd., a Texas limited
partnership, as borrower, and Delek Finance, Inc., a Delaware corporation, as
lender, in the original principal amount of $175,000,000.00.
7.    Loan Parties shall use commercially reasonable efforts to deliver to
Agent, within 90 days after the Closing Date, which date may be extended by
Agent in its sole discretion, a Collateral Access Agreement (duly executed by
the applicable landlord or other Person and in form and substance reasonably
satisfactory to Agent) with respect to (i) Loan Parties’ corporate headquarters
located at 7102 Brentwood, Tennessee 37027, (ii) each distribution center or
warehouse of Loan Parties and each other location (other than convenience
stores), in each case, not owned by a Loan Party, at which Eligible Petroleum
Inventory (as defined in the ABL Agreement) is located, (iii) such other
pipeline and tankage arrangements as Agent may reasonably request, and (iv) such
other bailee and third party arrangements as are described in the Perfection
Certificate as Agent may reasonably request.
8.    Within 5 Business Days after the Closing Date, which date may be extended
by Agent in its sole discretion, Loan Parties shall have delivered to Agent
originally executed signature pages for each of the Loan Documents dated as of
the Closing Date, reflecting each executing Authorized Person’s name and title
as reflected in the certificates for Loan Parties delivered on the Closing Date
to Agent pursuant to clause (c) of Schedule 3.1 of the Credit Agreement.


Schedule 5.23
(Term Loan Agreement)

--------------------------------------------------------------------------------





9.    Within 10 days after the Closing Date, which date may be extended by Agent
in its sole discretion, Loan Parties shall have delivered to Agent evidence, in
form and substance reasonably satisfactory to Agent, that each of the UCC
financing statements and other Liens described in Annex I hereto has been
terminated of record with the appropriate Governmental Authority.
10.    Within 5 Business Days, which date may be extended by Agent in its sole
discretion, deliver to Agent a release of the mortgage by Southwest Convenience
Stores, LLC in favor of AMRESCO Commercial Finance, LLC.
11.    Within 10 Business Days, which date may be extended by Agent in its sole
discretion, deliver to Agent evidence of submission of a termination of Deed of
Trust between Alon Paramount Holdings, Inc. and Paramount Petroleum Corporation
with respect to certain real property in Paramount, California.
12.    [Reserved]
13.    Within 5 Business Days, which date may be extended by Agent in its sole
discretion, deliver to the ABL Agent executed allonges for the following
promissory notes:
a.    Promissory Note, dated as of May 14, 2015, by Delek US Holdings, Inc., a
Delaware corporation, as debtor, in favor of Lion Oil Company, as payee, in the
original principal amount of $155,000,000.00
b.    Second Amended and Restated Subordinated Promissory Note, dated as of
January 16, 2014, by and among Delek Refining, Ltd., a Texas limited
partnership, as borrower, and Delek Finance, Inc., a Delaware corporation, as
lender, in the original principal amount of $175,000,000.00
c.    Amended and Restated Revolving Note, dated as of January 1, 2015, by Delek
Renewables, LLC, a Delaware limited liability company, as debtor, in favor of
Delek US Holdings, Inc., as payee, in the maximum principal amount of
$75,000,000.00
d.    Amended and Restated Revolving Note, dated as of March 31, 2014, by Delek
Finance, Inc., a Delaware corporation, as debtor, in favor of Delek US Holdings,
Inc., as payee, in the maximum principal amount of $200,000,000.00
e.    Revolving Note, dated as of March 21, 2018, by Alon USA Partners, LP, a
Delaware limited partnership, as debtor, in favor of Alon Crude Pipeline, LLC,
as payee, in the maximum principal amount of $7,102,773.00
f.    Revolving Note, dated as of March 21, 2018, by Alon USA Energy, Inc., a
Delaware corporation, as debtor, in favor of Alon Renewable Fuels, Inc., as
payee, in the maximum principal amount of $54,647,050.53
14.    Within 5 Business Days, which date may be extended by Agent in its sole
discretion, deliver to Agent (1) evidence that a termination of that certain
Deposit Account Control Agreement, dated as of April 18, 2013, by and among
Israel Discount Bank of New York, in its capacity as the Revolver Agent, Alon
USA, LP, a Texas limited partnership, Credit Suisse AG, in its capacity as the
Term Loan Agent, and Bank Leumi USA, as depository bank, has been delivered to
Bank Leumi USA, (2) evidence that a termination of that certain Deposit Account
Control Agreement, dated as of April 18, 2013, by and among Israel Discount Bank
of New York, in its capacity as the Depository Bank and as the Revolver Agent,
Alon USA, LP, a Texas limited partnership, and Credit Suisse AG, in its capacity
as the Term Loan Agent has been delivered to Israel Discount Bank of New York
and (3) an executed copy of the Release of Trademark Security Interest and
Termination of Assignment for Security (Trademarks) in connection with that
certain Assignment for Security (Trademarks), dated as of January 14, 2004, by
Alon USA, LP, a Delaware limited partnership, in favor of Israel Discount Bank
of New York, as WC Collateral Agent.


Schedule 5.23
(Term Loan Agreement)

--------------------------------------------------------------------------------





15.    Within 5 Business Days after the Closing Date, which date may be extended
by Agent in its sole discretion, Loan Parties shall have delivered to Agent a
true and accurate list of all letters of credit having a face amount or value of
$5,000,000 or more in any one case or $10,000,000 in the aggregate as to all
letters of credit of which it is the named beneficiary




































































































Schedule 5.23
(Term Loan Agreement)

--------------------------------------------------------------------------------





Annex I


UCC FILINGS
1.    Alon Bakersfield Logistics, Inc.
Filing No.: 20101910870; 6/1/10 (DE)
SP: Glencore, Ltd.
All Assets


2.    Alon Crude Pipeline, LLC
Filing No.: 12-0036570600; 11/13/12 (TX)
SP: Credit Suisse AG, as Administrative Agent and Collateral Agent
All assets


3.    Alon Renewable Fuels, Inc.
Filing No.: 20124371094; 11/13/12 (DE)
SP: Credit Suisse AG, as Administrative Agent and Collateral Agent
All assets


4.    Alon Supply, Inc.
Filing No.: 20124370807; 11/13/12 (DE)
SP: Credit Suisse AG, as Administrative Agent and Collateral Agent
All assets


5.    Alon USA Capital, Inc.
Filing No.: 20124370245; 11/13/12 (DE)
SP Credit Suisse AG, as Administrative Agent and Collateral Agent
All assets


6.    Alon USA GP, LLC
Filing No.: 20124370294; 11/13/12 (DE)
SP: CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
All assets




7.    Alon USA, Inc.
Filing No.: 20124370369; 11/13/12 (DE)
SP: Credit Suisse AG, as Administrative Agent and Collateral Agent
All assets


8.    Alon USA Holdings, LLC
Filing No.: 12-0038876146; 12/14/12 (TX)
SP: Credit Suisse AG, as Administrative Agent and Collateral Agent
All assets


9.    Delek US Holdings, Inc.
Filing No.: 20132961705; 7/30/13 (DE)
SP: Standard Insurance Company, an Oregon corporation
Specific property


10.    Delek US Holdings, Inc.
Filing No.: 20132962497; 7/30/13 (DE)
SP: Standard Insurance Company, an Oregon corporation
Specific property




Schedule 5.23
(Term Loan Agreement)

--------------------------------------------------------------------------------





11.    Edgington Oil Company, LLC
Filing No.: 20124370385; 11/13/12 (DE)
SP: Credit Suisse AG, as Administrative Agent and Collateral Agent
All assets


12.    Paramount of Washington, LLC
Filing No.: 20124370435; 11/13/12 (DE)
SP: Credit Suisse AG, as Administrative Agent and Collateral Agent
All assets


13.    Paramount Petroleum Corporation
Filing No.: 20131362780; 4/9/13 (DE)
SP: Alon Paramount Holdings, Inc.
All assets


14.    Alon Refining Krotz Springs, Inc.
Filing No.: 20144708491; 11/20/14 (DE)
SP: J. Aron & Company
All assets
TRANSMITTING UTILITY
SP Name change to J. Aron & Company LLC 20180739439 1/31/18




Schedule 5.23
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 6.9
Affiliate Transactions


None.




Schedule 6.9
(Term Loan Agreement)

--------------------------------------------------------------------------------






Schedule 6.13
Burdensome Agreements


None.




Schedule 6.13
(Term Loan Agreement)